Exhibit 10.1

 

Execution Copy

 

LEASE

 

BY

 

480 ARSENAL GROUP LLC LANDLORD

 

TO

 

KALA PHARMACEUTICALS, INC., TENANT

 

--------------------------------------------------------------------------------

 

LINX Building

490 Arsenal Way

Watertown, Massachusetts 02472

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

ARTICLE 1: BASIC TERMS

1

ARTICLE 2: PREMISES, APPURTENANT RIGHTS AND PARKING

4

2.01. Lease of Premises; Appurtenant Rights

4

2.01(a)  General

4

2.01(b)  Exclusions

4

2.01(c)  Appurtenant Rights

5

2.01(d)  Reservations

5

2.01(e)  Measurement

5

2.01(f)  Parking

6

ARTICLE 3: LEASE TERM

7

3.01. Lease Term; Construction

7

3.02. Hold Over

7

3.03. Right to Extend

7

3.03(a)  Extension Term

7

3.03(b)  Extension Term Base Rent

8

3.03(c)  Determination of Fair Market Rent

8

3.03(d)  Rent Continuation

9

ARTICLE 4: RENT

9

4.01. Base Rent

9

4.02. Additional Rent

9

4.02(a)  General

9

4.02(b)  Allocation of Certain Operating Costs

11

4.03. Late Charge

11

4.04. Interest

11

4.05. Method of Payment

11

4.06. Tenant’s Pro Rata Share

12

ARTICLE 5: TAXES

12

5.01. Taxes

12

5.02. Definition of “Taxes”

12

5.03. Personal Property Taxes

13

ARTICLE 6: BUILDING SERVICES AND SPECIAL BUILDING FACILITIES

13

6.01. Utility Services

13

6.02. Building Services and Building Systems

15

6.03. Service Interruptions

18

ARTICLE 7: OPERATING EXPENSES

19

7.01. Operating Expenses

19

ARTICLE 8: INSURANCE

22

8.01. Coverage

22

8.02 Avoid Action Increasing Rates

24

8.03. Waiver of Subrogation

24

8.04. Landlord’s Insurance

24

ARTICLE 9: USE OF PREMISES

25

9.01. Permitted Uses

25

9.02. Indemnification

25

9.03. Compliance With Legal Requirements

25

 

i

--------------------------------------------------------------------------------


 

9.04. Hazardous Substances

26

9.05. Signs

30

9.06. Landlord’s Access

30

9.07. Landlord’s Rules and Regulations

31

9.08. Compliance With Insurance Requirements

31

9.09. Floor Load; Heavy Machinery

31

9.10. LEED/Energy Conservation Measures

32

9.11. Emergency Generator

33

9.12. Rooftop Rights

35

ARTICLE 10: CONDITION AND MAINTENANCE OF PREMISES AND PROPERTY

36

10.01. Existing Conditions

36

10.02. No Landlord Liability

36

10.03. Landlord’s Repair and Maintenance Obligations

36

10.04. Tenant’s Obligations

38

10.04(a)  Repair and Maintenance

38

10.04(b)  Landlord’s Right to Cure

38

10.05. Tenant Work

38

10.05(a)  General

38

10.05(b)  Construction Documents

39

10.05(c)  Performance

40

10.05(d)  Payment

41

10.05(e)  Other

41

10.05(f)  Removal at Conclusion of Term

42

10.05(g)  Initial Tenant Work

43

10.06. Condition upon Termination

43

10.07. Decommissioning of the Premises

43

ARTICLE 11: DAMAGE OR DESTRUCTION; CONDEMNATION

44

11.01. Damage or Destruction of Premises

44

11.02. Eminent Domain

45

ARTICLE 12: ASSIGNMENT AND SUBLETTING

47

12.01. Landlord’s Consent Required

47

12.02. Terms

47

12.03. Related Party Transfers

47

12.04. Procedures

48

12.05. Excess Rents

48

12.06. No Release

48

ARTICLE 13: EVENTS OF DEFAULT AND REMEDIES

49

13.01. Events of Default

49

13.02. Remedies for Default

51

13.02(a)  Reletting Expenses Damages

51

13.02(b)  Termination Damages

51

13.02(c)  Lump Sum Liquidated Damages

51

13.02(d)  Remedies Cumulative; Late Performance

52

13.02(e)  Landlord’s Curing

52

ARTICLE 14: SECURITY DEPOSIT

52

ARTICLE 15: PROTECTION OF LENDERS/GROUND LANDLORD

54

15.01. Subordination and Superiority of Lease

54

15.02. Rent Assignment

55

15.03. Other Instruments

55

15.04. Estoppel Certificates

55

15.05. Financial Condition

56

 

ii

--------------------------------------------------------------------------------


 

ARTICLE 16: MISCELLANEOUS PROVISIONS

56

16.01. Landlord’s Consent Fees

56

16.02. Landlord’s Default

57

16.03. Quiet Enjoyment

57

16.04. Interpretation

57

16.05. Notices

57

16.06. No Recordation

57

16.07. Corporate Authority

58

16.08. Joint and Several Liability

58

16.09. Force Majeure

58

16.10. No Warranties; Limitation of Landlord’s Liability

58

16.10(a)  No Warranties

58

16.10(b)  Limitation On Landlord’s Liability

59

16.11. Brokers

59

16.12. No Waiver; Accord and Satisfaction

59

16.13. Applicable Law and Construction

60

16.14. Waiver of Trial by Jury

60

16.15. No Representations or Inducements

61

16.16. No Surrender

61

16.17. Arbitration

61

16.l7(a.) Initial Construction Disputes

61

16.17(b) Arbitration Procedures

61

16.18. Patriot Act

62

 

iii

--------------------------------------------------------------------------------

 

 


 

LEASE

 

1.                                      ARTICLE 1:  BASIC TERMS

 

The following terms used in this Lease shall have the meanings set forth below. 
Other terms are defined throughout this Lease and indexed on Schedule 1 attached
hereto and made a part hereof.

 

Date of Lease:

 

As of February 28, 2018

 

 

 

Landlord:

 

480 Arsenal Group LLC,

 

 

a Massachusetts limited liability company

 

 

 

Original Address of Landlord:

 

c/o Boylston Properties

 

 

800 Boylston Street, Suite 1390

 

 

Boston, Massachusetts 02199

 

 

Attention: Mark A. Deschenes

 

 

 

 

 

With copies to:

 

 

 

 

 

Sherin and Lodgen, LLP

 

 

101 Federal Street

 

 

Boston Massachusetts 02110

 

 

Attention: Peter Friedenberg, Esq.

 

 

 

Tenant:

 

Kala Pharmaceuticals, Inc.,

 

 

a Delaware corporation

 

 

 

Original Address of Tenant:

 

100 Beaver Street, Suite 201

 

 

Waltham, Massachusetts 02453

 

 

Attention: Mary Reumuth

 

 

 

 

 

With copies to:

 

 

 

 

 

Faber Daeufer & Itrato PC

 

 

890 Winter Street, Suite 315

 

 

Waltham, Massachusetts 02451

 

 

Attention: Brian Connelly

 

 

 

Guarantor:

 

N/A

 

 

 

Address of Property:

 

490 Arsenal Way

 

 

Watertown, Massachusetts 02472

 

 

 

Building and Property:

 

The building known as and numbered 490 Arsenal Way, containing a total rentable
area of approximately 185,015 rentable square feet (“Building”), in the City
known as the Town of Watertown, Massachusetts, situated on a parcel of land
described in Exhibit A attached hereto (the Building and such parcel of land,
together with all other improvements now or

 

--------------------------------------------------------------------------------


 

 

 

hereafter located thereon, are collectively referred to as the (“Property”)).

 

 

 

Premises:

 

A total rentable area of 66,052 rentable square feet on the first and second
floors of the East Wing of the Building, as shown on Exhibit B attached hereto,
as measured in accordance with the provisions of Section 2.01(e).

 

 

 

Tenant’s Pro Rata Share:

 

35.70%. See Section 4.06.

 

 

 

Term Commencement Date:

 

One (1) week after Tenant’s receipt of a fully-executed original of this Lease
as unconditionally delivered by Landlord.

 

 

 

Term:

 

 

 

 

 

Initial Term:

 

The period commencing on the Term Commencement Date and expiring on the last day
of the eighth (8th) Lease Year (the “Term Expiration Date”).

 

 

 

Extension Term:

 

One (1) extension term of five (5) Lease Years. See Section 3.03(a).

 

 

 

Rent Commencement Date:

 

 

 

 

 

Initial Rent

 

 

Commencement Date:

 

The first to occur of (i) Tenant’s occupying any portion of the Premises and
commencing its business operations therein, or (ii) the Substantial Completion
of the Initial Tenant Work and receipt of a certificate of occupancy (either
temporary or permanent) therefor, or (iii) November 1, 2018.

 

 

 

Full Rent

 

 

Commencement Date:

 

The date which is six (6) months after the Initial Rent Commencement Date.

 

 

 

Lease Year:

 

The first Lease Year begins at 12:01 a.m. on the Term Commencement Date and ends
at 11:59 p.m. on the day before the first anniversary of the Initial Rent
Commencement Date (i.e., the first Lease Year may contain more than twelve (12)
full calendar months). Each subsequent Lease Year ends at 11:59 p.m. twelve (12)
months after the preceding Lease Year.

 

 

 

Permitted Uses:

 

General office, laboratory, research and development, light manufacturing and
any other lawful use, all to the extent permitted under the Watertown Zoning
Ordinance as in effect from time to time.

 

 

 

Landlord’s Broker:

 

Cushman & Wakefield

 

 

 

Tenant’s Broker:

 

CB Richard Ellis / N.E. Partners L.P.

 

2

--------------------------------------------------------------------------------


 

Security Deposit:

 

Letter of Credit in the amount of Two Million Forty-Two Thousand Three Hundred
Twenty-Eight ($2,042,328.00) Dollars. See Article 14.

 

 

 

Parking Allotment:

 

Parking spaces at a ratio of 2.9 parking spaces per 1,000 rentable square feet
in the Premises (192 parking spaces). See Section 2.01(f).

 

 

 

Base Rent:

 

 

 

 

 

Initial Term:

 

The following amounts:

 

Period

 

Annual Base
Rent Rate per
Rentable
Square Foot

 

Applicable Rentable
Square Feet

 

Monthly Base
Rent Amount

 

Annual Base
Rent Amount

 

Initial Rent Commencement Date — one day before Full Rent Commencement Date

 

$

53.00

 

56,052

 

$

247,563.00

 

$

2,970,756.00

 

Full Rent Commencement Date — expiration of Lease Year 1

 

$

53.00

 

66,052

 

$

291,729.67

 

$

3,500,756.00

 

Lease Year 2

 

$

54.59

 

66,052

 

$

300,481.56

 

$

3,605,778.68

 

Lease Year 3

 

$

56.23

 

66,052

 

$

309,508.67

 

$

3,714,103.96

 

Lease Year 4

 

$

57.92

 

66,052

 

$

318,810.99

 

$

3,825,731.84

 

Lease Year 5

 

$

59.66

 

66,052

 

$

328,388.53

 

$

3,940,662.32

 

Lease Year 6

 

$

61.45

 

66,052

 

$

338,241.28

 

$

4,058,895.40

 

Lease Year 7

 

$

63.29

 

66,052

 

$

348,369.26

 

$

4,180,431.08

 

Lease Year 8

 

$

65.19

 

66,052

 

$

358,827.49

 

$

4,305,929.88

 

 

Extension Term:

 

Fair Market Rent (as defined in Section 3.03(b).

 

 

 

Initial Tenant Work:

 

As set forth in Exhibit C attached hereto.

 

 

 

Base Building Work:

 

As set forth in Exhibit C attached hereto.

 

 

 

 

Exhibits:

 

Schedule 1:

Index of Defined Terms

 

 

Exhibit A (Art 1):

The Property

 

 

Exhibit A-1 (Sec. 2.01(f)):

Location of Dedicated Spaces

 

 

Exhibit B (Art. 1):

Building Floor Plan showing the Premises

 

3

--------------------------------------------------------------------------------


 

 

 

Exhibit C (Sec. 3.01):

Work Letter

 

 

Exhibit C-1 (Sec. 2.01(e)):

List of Base Building Plans and Specifications

 

 

Exhibit C-2:

Preliminary Description of Initial Tenant Work/Tenant’s Initial Test Fit Plan

 

 

Exhibit C-3:

Lab Shell Specifications Tenant Landlord Matrix of Responsibility

 

 

Exhibit D:

Intentionally deleted

 

 

Exhibit E (Sec. 6.02):

Cleaning Specification for Common Areas and Landlord Services

 

 

Exhibit F (Sec. 6.02):

Shuttle Service

 

 

Exhibit G (Sec. 9.07):

Rules and Regulations

 

 

Exhibit H (Sec. 10.05(b)):

Construction Documents Requirements

 

 

Exhibit I (Sec. 10.05(c)):

Tenant Work Insurance Schedule

 

 

Exhibit J (Sec. 15.01):

Form of SNDA

 

 

Exhibit K (Sec. 15.04):

Form of Estoppel Certificate

 

 

Exhibit L (Sec. 16.06):

Form of Notice of Lease

 

 

 

 

 

 

Schedule 9.04(b):

Kinds of Hazardous Materials to be Stored and Used at the Premises

 

ARTICLE 2:                       PREMISES, APPURTENANT RIGHTS AND PARKING

 

2.01.  Lease of Premises; Appurtenant Rights.

 

(a)                                 General.  Subject to the terms of this
Lease, Landlord hereby leases the Premises to Tenant, and Tenant hereby leases
the Premises from Landlord, for the Term.  Subject to Landlord’s Rules and
Regulations and the provisions of this Lease, Tenant shall have access to the
Premises, the parking areas serving the Premises, and the common areas of the
Building and the Property necessary for Tenant’s use of, or access to and egress
from, the Premises 24 hours a day, 7 days a week; provided, however, that in
times of emergency as determined by Landlord, Landlord shall have the right to
temporarily limit access to the Building by Tenant and all other tenants,
provided that any such limits on access shall cease as soon as the emergency is
resolved and Landlord shall use commercially reasonable efforts to limit
interference with Tenant’s business in connection with any exercise of its
rights hereunder.  For purposes of this Lease, an “emergency” shall mean an
event, such as a natural disaster, fire or act of terrorism, not within the
reasonable control of either party hereto, that poses an immediate threat to
life or the Property.

 

(b)                                 Exclusions.  The Premises exclude the
perimeter walls thereof (other than the inner surfaces thereof), as well as all
common areas and facilities of the Property, including the common stairways and
stairwells, entranceways and the main lobby, elevators and elevator lobbies
(except that the elevators and elevator lobbies and loading dock in the East
Wing of the Building are included within the Premises and are not common areas
or facilities of the Property), fan rooms, roofs, off-floor electric and
off-floor telephone closets, freight elevators, loading areas, and pipes, ducts,
conduits, wires and appurtenant fixtures serving other parts of the Property
(exclusively or in common with other tenants of the Building) and other common
areas and facilities from time to time designated as such by Landlord.  If the
Premises includes less than the entire rentable area of any floor, then the
Premises also exclude the common corridors, elevator lobby, and toilets (with
the exception of those restrooms located entirely

 

4

--------------------------------------------------------------------------------


 

within the Premises and for the exclusive use of Tenant) located on such floor,
as well as common on-floor electric, telephone and janitor closets located on
such floor.

 

(c)                                  Appurtenant Rights.  Tenant shall have, as
appurtenant to the Premises, the right to use in common with others, and subject
to Landlord’s Rules and Regulations: (a) the common areas and facilities of the
Building, including the common lobbies, hallways, and stairways of the Building
serving the Premises in common with other portions of the Building, the bike
repair and storage room on the first floor of the Building, showers and lockers
located on the first floor of the Building and other Building amenities, (b)
dumpster for trash and refuse generated by Tenant’s operations at the Premises
which does not contain Hazardous Materials or otherwise require special handling
in accordance with applicable Legal Requirements, (c) the common sidewalks,
walkways and roadways necessary for access to the Building, (d) if the Premises
include less than the entire rentable area of any floor, the common toilets and
other common facilities of such floor; and no other appurtenant rights or
easements, (e) wireless internet access provided in the common areas of the
Building, and (f) the risers, conduits and roof areas of the Building for
Tenant’s business, telecommunications and computer needs, which roof areas are
subject to Section 9.12.  The elevators and elevator lobbies and loading dock in
the East Wing of the Building are included within the Premises and are not
common areas or facilities of the Property.  All costs, charges and expenses
associated with the commencement of the provision by a particular utility
service provider or telecommunications service provider of service to Tenant or
to the Premises at the request of Tenant (e.g., installation charges, service
deposits) shall be the sole responsibility of Tenant.

 

(d)                                 Reservations.  In addition to other rights
reserved herein or by law, Landlord reserves the right from time to time,
without incurring any liability to Tenant or otherwise affecting Tenant’s
obligations under this Lease, provided that Landlord shall provide at least
forty-eight (48) hours prior notice to Tenant (except in the case of an
emergency, in which case notice shall be provided as soon as reasonably
practicable) and shall use commercially reasonable efforts to avoid (except in
emergency) unreasonable interruption of Tenant’s use and access to the Premises:
(i) to make additions, alterations, improvements, repairs or replacements to the
Building, including all common areas and facilities located therein; (ii) to
install, use, maintain, repair, replace and relocate for service to the Premises
and other parts of the Building, or either, chases, shafts, pipes, ducts,
conduits, wires and appurtenant fixtures wherever located in the Premises, the
Building or elsewhere in the Property; (iii) to alter, eliminate or relocate any
common area or facility, including the lobbies and entrances; and (iv) to grant
easements and other rights with respect to the Property; provided that (a) to
the maximum extent practicable, no such installations, replacements or
relocations in the Premises shall be placed below ceiling surfaces, above floor
surfaces or to the inside of perimeter walls, (b) Tenant’s use of and access to
the Premises, the common areas and its parking spaces shall not be materially
adversely impacted by any such additions, alterations, improvements, repairs,
installations, replacements or relocations, and (c) all such work necessitating
entry into the Premises shall be subject to the provisions of Section 9.06.

 

This Lease, and Tenant’s leasehold interest in the Premises, are subject to all
rights, agreements, easements, restrictions and other matters of record and all
agreements applicable to the Property which have been executed as of the Date of
Lease and which have been, prior to the Date of Lease, either provided to Tenant
or recorded with the Middlesex South Registry of Deeds; and all permits and
approvals for the construction and/or use of the Building.

 

(e)                                  Measurement.  The total rentable area of
the Premises set forth in Article 1 has been determined by (i) measuring the
usable area of the same based on the proposed location of the demising walls of
the Premises as shown on Exhibit B attached hereto, using the BOMA International
Standard Method of Measurement for Office Buildings (ANSI/BOMA Z65.1-2010) (the
“Measurement Standard”) and (ii) applying an add-on factor of 1.191 thereto.

 

5

--------------------------------------------------------------------------------


 

To the extent to which Landlord, in the exercise of its reserved rights pursuant
to Section 2.01(d), constructs or installs any chase, shaft or similar
enclosures within the Premises for the exclusive use of other tenants, or grants
to Tenant exclusive rights to use any portion of the Building situated outside
the boundaries of the Premises, such areas shall be excluded or included in the
Premises (as the case may be) and Landlord shall cause its architect to measure
such areas and either add them or subtract them (in each case together with an
19% add-on factor) to or from the total rentable area of the Premises as
otherwise determined in accordance with the provisions of this Lease.

 

If the rentable area changes on account of the provisions of this Section
2.01(e), Landlord and Tenant shall then enter into an amendment to this Lease
confirming any such change in the rentable area, as well as any changes to the
boundaries of the Premises, and proportional changes in the Base Rent and any
other charges or rights under this Lease that are based upon the rentable square
footage in question.

 

(f)                                   Parking.

 

(i)                                     During the Term, Tenant shall have the
appurtenant right to use, at no additional charge, the total number of parking
spaces (such amount, the “Parking Allotment”) set forth in Article 1 in the
garage (the “Parking Garage”) and/or surface parking areas (collectively, with
the Parking Garage, the “Parking Facilities”) serving the Building, in common
with all persons now or hereafter entitled to use the same.  At least fifteen
(15) of the parking spaces that make up the Parking Allotment shall be spaces
within the Parking Garage that are exclusively dedicated for Tenant’s use (the
“Dedicated Spaces”), which spaces shall be located as shown on Exhibit A-1
attached hereto. The parking spaces that make up the Parking Allotment shall be
used only by Tenant and Tenant’s employees and business invitees for the parking
of passenger vehicles only.  At no time may Tenant use more parking spaces in
the Parking Facilities than the Parking Allotment.

 

(ii)                                  Other than the Dedicated Spaces, the use
of the parking spaces in the Parking Facilities shall be on a non-exclusive,
non-reserved basis.  The provisions of this Lease, including Landlord’s Rules
and Regulations, shall apply to the Parking Facilities and Tenant’s use
thereof.  Landlord shall have the right to alter the Parking Garage or any other
portion of the Parking Facilities, or the operation thereof, from time to time,
and to temporarily close portions thereof for maintenance, repair or
improvement, as necessary; provided, however, that (i) Landlord shall provide at
least two weeks’ prior notice (except in the case of an emergency, in which
event notice shall be provided as soon as reasonably practicable) to Tenant of
any such closure, and (ii) Landlord shall use reasonable efforts to minimize
interference with Tenant’s use and access to the Premises during any such
closure.

 

(iii)                               None of Tenant’s rights under this Section
may be assigned, subleased or otherwise transferred except in connection with a
Transfer or Related Party Transfer effected in accordance with the provisions of
Article 12 below.  Neither Landlord nor any operator of the Parking Facilities
shall be responsible for any loss or damage due to fire or theft or otherwise to
any automobile parked in the Parking Facilities or to any personal property
therein.

 

(g)                                  Tenant acknowledges receipt of copies of
(i) that certain License Agreement dated as of April 7, 2017 by and between
Landlord and the Armenian Cultural and Educational Center, Inc. pursuant to
which the owner of the property at 47 Nichols Avenue, Watertown, Massachusetts
has the right to use a portion of the parking spaces in the Parking Facilities
on Monday through Friday between the hours of 6:00 p.m. and midnight, on
Saturday between the hours of 8:00 a.m. and 2:00 a.m. (Sunday morning), and on
Sunday between the hours of 8:00 am and midnight, to which this Lease is
subject, and (ii) that certain License Agreement dated May 2016 by and between
Landlord and the Commonwealth of Massachusetts, acting by and through the
Department of Conservation and Recreation, concerning the land owned by the
Commonwealth adjacent to the Property (collectively, the “Agreements”).

 

6

--------------------------------------------------------------------------------


 

ARTICLE 3:  LEASE TERM

 

3.01.  Lease Term; Construction.  The Initial Term of this Lease is set forth in
Article 1.  The Base Building Work and the Premises shall be constructed as
provided in the Work Letter (the “Work Letter”) attached hereto as Exhibit C. 
The Base Building Work shall be constructed prior to the Term Commencement Date.

 

3.02.  Hold Over.  If Tenant (or anyone claiming by, through or under Tenant)
shall remain in occupancy of the Premises or any part thereof after the
expiration of the Term or the earlier termination this Lease without a written
agreement therefor executed and delivered by Landlord, then without limiting
Landlord’s other rights and remedies the person remaining in possession shall be
deemed a tenant at sufferance, and Tenant shall thereafter pay a monthly use and
occupancy charge (pro-rated for such portion of any partial month as Tenant (or
anyone claiming by, through or under Tenant) shall remain in possession) at a
rate equal to the greater of (a) the Fair Market Rent for the Premises (which,
notwithstanding anything to the contrary contained in this Lease, shall be
deemed the rent then being quoted by Landlord for the Premises (or any portion
thereof) or comparable space in the Building, if the Premises (or any portion
thereof) or any such space is then being marketed by Landlord), or (b) one
hundred and fifty percent (150%) of the monthly amount payable as Base Rent for
the 12-month period immediately preceding such expiration or termination, and in
either case with all Additional Rent also payable as provided in this Lease.  No
acceptance by Landlord of any payment by Tenant pursuant to this Section shall
constitute Tenant (or anyone claiming by, through or under Tenant) as a tenant
at will, but Tenant or such other person or entity shall remain a tenant at
sufferance subject to all of the provisions of this Lease.  If Landlord desires
to regain possession of the Premises at any time Tenant (or anyone claiming by,
through or under Tenant) is holding over, Landlord may, at its option, forthwith
re-enter and take possession of the Premises or any part thereof by any lawful
means.  Notwithstanding the provisions of Section 16.10(b) to the contrary,
Tenant shall be liable to Landlord for all claims, liabilities, damages, losses
or costs (including reasonable attorneys’ fees and costs) resulting from any
failure by Tenant (or anyone claiming by, through or under Tenant) to vacate the
Premises or any portion thereof when required hereunder, and shall hold
Landlord, its agents and employees, harmless and defend and indemnify Landlord,
its agents and employees, from and against any and all claims, liabilities,
damages, losses or costs (including reasonable attorneys’ fees and costs) which
Landlord may pay, incur or suffer (i) in the event of an early termination of
this Lease, on account of any such hold-over in the Premises after such early
termination of this Lease, or (ii) if Landlord has notified Tenant at least
ninety (90) days prior to the expiration of the Term of this Lease that Landlord
has entered into a lease of all or any portion of the Premises which will
commence following the expiration of the Term of this Lease and Tenant (or
anyone claiming by, through or under Tenant) fails to vacate the Premises or any
portion thereof upon the expiration of the Term of this Lease.

 

3.03                        Right to Extend.

 

(a)                                 Extension Term.  Provided that, as of both
the time Tenant gives the Extension Notice (as defined below) and the first day
of the Extension Term, (i) Tenant is not in default hereunder beyond all
applicable notice and grace periods (if any), and (ii) the Tenant named in
Article 1 above (or a Related Party Transferee) is then occupying at least
seventy percent (70%) of the Premises for the conduct of the Permitted Uses,
then Tenant may extend the Term of this Lease for the Extension Term stated in
Article 1 by giving unconditional written notice (an “Extension Notice”) to
Landlord of Tenant’s election to extend the Term at least twelve (12) months but
not more than eighteen (18) months before the end of the Initial Term, time
being of the essence.  The Extension Notice shall be sufficient to extend the
Term for the Extension Term, subject to all of the terms of this Lease except
for the change in Base Rent as set forth

 

7

--------------------------------------------------------------------------------


 

below, and no additional writing or further action by the parties shall be
required for such purpose (but upon the request of either party, the parties
shall promptly execute and deliver an amendment to this Lease reflecting such
extension of the Term).  If Tenant fails to give the Extension Notice in strict
accordance with the provisions of this Section 3.03(a), Tenant shall be deemed
to have waived all rights to extend the Term of this Lease.  All references in
this Lease (A) to the “Term” shall mean the Initial Term as it may be extended
by the Extension Term in accordance with the provisions of this Section 3.03,
and (B) to the “Term Expiration Date” shall mean the last day of the Initial
Term or, if Tenant extends the Term in accordance with the provisions of this
Section 3.03, the last day of the Extension Term.

 

(b)                                 Extension Term Base Rent.  Base Rent for
each Lease Year of the Extension Term(s) shall be the “Fair Market Rent” of the
Premises (as defined below).  Fair market rent of the Premises (the “Fair Market
Rent”) for the Extension Term shall be based upon leases or agreements to lease
then being negotiated or executed with respect to comparable first-class
office/laboratory space in the Building or in comparable buildings in Watertown
and other comparable inner suburban and suburban lab markets (excluding Kendall
Square but including the Alewife section of Cambridge and Allston/Brighton) with
walkable urban amenities.  In determining Fair Market Rent, all relevant factors
shall be taken into account, including size, location and condition of premises,
lease term (including renewal options), tenant’s obligations with respect to
operating expenses and taxes, tenant improvement allowances, other inducements
then being offered by landlords, condition of building, and services and
amenities provided by the landlord.  Fair Market Rent shall include provisions
for increases or other adjustments during the Extension Term for which such
determination is being made.

 

(c)                                  Determination of Fair Market Rent .  Fair
Market Rent shall be determined as follows: Landlord shall give Tenant written
notice (“Landlord’s Fair Market Rent Notice”) of Landlord’s determination of
Fair Market Rent for the Extension Term within thirty (30) days of Tenant’s
giving to Landlord the Tenant’s Extension Notice. Tenant shall thereafter notify
Landlord within thirty (30) days of Landlord’s giving to Tenant Landlord’s Fair
Market Rent Notice of its agreement with or objection to Landlord’s
determination of the Fair Market Rent, whereupon in the case of Tenant’s
objection, Fair Market Rent shall be determined by arbitration conducted in the
manner set forth below.  If Tenant does not notify Landlord within such 30-day
period of Tenant’s agreement with or objection to Landlord’s determination of
the Fair Market Rent, then the Fair Market Rent for the Extension Term shall be
deemed to be Landlord’s determination of the Fair Market Rent as set forth in
Landlord’s Fair Market Rent Notice to Tenant.  If Tenant does notify Landlord
within such 30-day period of Tenant’s objection to Landlord’s determination of
the Fair Market Rent, then within ten (10) days of Tenant’s giving such notice
of objection to Landlord, each of Tenant and Landlord shall choose an MAI real
estate appraiser or commercial real estate broker with at least ten (10) years
of professional experience dealing with properties similar to the Property in
the vicinity of the Property (each a “Real Estate Professional”) and notify the
other party of the person so selected.  The Real Estate Professionals so
selected shall each determine and promptly report (in no event later than the
thirtieth (30th) day following the giving of the notice of appointment of the
second Real Estate Professional) to both Landlord and Tenant in writing his or
her determination of the Fair Market Rent.  If the higher of the Fair Market
Rents reported by the two Real Estate Professionals is no more than ten (10%)
percent more than the lower rate, then the Fair Market Rent will be an average
of such amounts.  However, if the higher amount is more than one hundred ten
(110%) percent of the lower amount, then within ten (10) days after receipt of
both reports, Landlord and Tenant will jointly appoint a third Real Estate
Professional meeting the aforesaid criteria and who does not have and has not
had, within five (5) years prior to such appointment, a business relationship
with either Landlord or Tenant, and the third Real Estate Professional will
determine the Fair Market Rent by selecting either the Fair Market Rent
determination of Landlord’s Real Estate Professional or the Fair Market Rent
determination of Tenant’s Real Estate Professional according to whichever of the
two valuations as set forth in the reports from Landlord’s Real Estate
Professional or Tenant’s Real Estate Professional, respectively, is closer to
the actual Fair Market Rent in the opinion of

 

8

--------------------------------------------------------------------------------


 

such third Real Estate Professional.  The third Real Estate Professional shall
have no discretion other than to select one of the determinations of Fair Market
Rent made by the first two Real Estate Professionals as aforesaid.  Landlord and
Tenant shall each pay the Real Estate Professional that it appoints, and shall
share equally the cost of the third Real Estate Professional.

 

(d)                                 Rent Continuation.  For any part of the Term
for which the amount of Base Rent has not finally been determined, Tenant shall
make payment on account of Base Rent at the rate last paid under this Lease, and
the parties shall adjust for any overpayments or underpayments upon the final
determination of Fair Market Rent.  The failure by the parties to complete the
processes contemplated under this Section 3.03 prior to the commencement of the
Extension Term shall not affect the continuation of the Term or the parties’
obligation to make any adjustments for any overpayments or underpayments for the
Base Rent due for the applicable period promptly after the determination thereof
is made.

 

ARTICLE 4:  RENT

 

4.01.  Base Rent.  Commencing on the Initial Rent Commencement Date and
continuing thereafter on the first day of each month during the Term through and
including the day immediately preceding the Full Rent Commencement Date, Tenant
shall pay Landlord the monthly installment of Base Rent for 56,052 square feet
(i.e., all but 10,000 square feet) of the rentable area in the Premises, in
advance, without notice or demand.  Commencing as of the Full Rent Commencement
Date and continuing thereafter on the first day of each month throughout the
Term, Tenant shall pay Landlord the monthly installment of Base Rent for the
entirety of the Premises (i.e., 66,0652 square feet of rentable area), in
advance, without notice or demand.  Base Rent for partial calendar months in
which the Initial Rent Commencement Date or the Full Rent Commencement Date
occurs, or on which the Term of this Lease expires or is earlier terminated),
shall be pro-rated.

 

4.02.  Additional Rent

 

(a)                                 General.  “Rent” means, collectively, Base
Rent and all other amounts payable by Tenant under this Lease other than Base
Rent, including Tenant’s Pro Rata Share of Taxes (Article 5) and Operating
Expenses (Article 7), and Tenant’s utility charges (Article 6), regardless of
whether or not such amount is expressly described as “Additional Rent” in this
Lease (collectively, “Additional Rent”).  Landlord shall reasonably estimate in
advance (i) all Taxes under Article 5 and (ii) all Operating Expenses under
Article 7 (the items in clauses (i) and (ii), collectively, being “Operating
Costs”).  Commencing on the Initial Rent Commencement Date and continuing
thereafter on the first day of each calendar month until the Full Rent
Commencement Date, Tenant shall pay, without notice or demand, one-twelfth
(1/12th) of Tenant’s Pro Rata Share of such reasonably estimated Operating Costs
monthly in advance; provided, however, that in calculating Tenant’s Pro Rata
Share for purposes of this sentence, the rentable area of the Premises shall be
deemed to be 56,052 square feet (i.e., 10,000 square feet less than the entire
Premises). Commencing on the Full Rent Commencement Date and continuing
thereafter on the first day of each calendar month throughout the Term, Tenant
shall pay, without notice or demand, one-twelfth (1/12th) of Tenant’s Pro Rata
Share of such reasonably estimated Operating Costs monthly in advance (which
Tenant’s Pro Rata Share shall be calculated using the entirety of the Premises
(i.e., 66,052 square feet of rentable area)).  Additional Rent for partial
calendar months in which the Initial Rent Commencement Date or the Full Rent
Commencement Date occurs, or in which the Term of this Lease expires or is
earlier terminated), shall be pro-rated.  Landlord may reasonably adjust its
estimates of Operating Costs at any time based upon its experience and
reasonable anticipation of costs.  Such adjustments shall be effective as of the
next Rent payment date occurring at least fifteen (15) days after notice to
Tenant.  Within one hundred eighty (180) days after the end of each calendar
year (or portion thereof) included within the Term, Landlord shall give Tenant a
reasonably detailed statement (an

 

9

--------------------------------------------------------------------------------


 

“Annual Operating Statement”) of the Operating Costs paid or incurred by
Landlord during the preceding calendar year (pro-rated for partial calendar
years included within the Term) and Tenant’s Pro Rata Share of such expenses;
provided, however, that Landlord may bill Tenant for any items omitted or
underbilled with respect to the calendar year in question for a period of time
not to exceed one (1) year after delivering to Tenant the initial Annual
Operating Statement for such calendar year.  Within thirty (30) days after
Landlord’s delivery of an Annual Operating Statement to Tenant, Tenant shall pay
to Landlord any underpayment, or Landlord shall credit Tenant with any
overpayment (which credit shall be applied to any Rent due under this Lease next
coming due after the delivery of the Annual Operating Statement (or if the Term
has ended and Tenant has no outstanding unpaid obligation to Landlord, Landlord
shall pay Tenant the amount of any overpayment as provided below)), of Tenant’s
Pro Rata Share of such Operating Costs.

 

If Tenant wishes to dispute the determination of the Operating Costs charged to
Tenant under this Lease, Tenant may do so provided (i) Tenant shall give
Landlord written notice of such dispute within one hundred twenty (120) days
after its receipt of the Annual Operating Statement being disputed and (ii)
Tenant shall pay any overpayment due based on the Annual Operating Statement as
provided in the foregoing paragraph, pending resolution of the dispute.  If
Landlord provides a revised Annual Operating Statement within the one-year
period described in the preceding grammatical paragraph in response to a
previously omitted or underbilled item of Operating Costs, Tenant shall have the
same 120-day period from its receipt of such revised Annual Operating Statement
within which to give Landlord written notice that it disputes one or more of the
revised items contained in such revised Annual Operating Statement (which shall
be the only items then subject to dispute by Tenant).  Promptly after the giving
of such notice in either such case, Landlord shall allow Tenant’s
representatives to examine and audit in Landlord’s offices (or the office of its
managing agent) Landlord’s books and records with respect to the subject matter
of the dispute, which review or audit shall be completed within ninety (90) days
after Tenant gave such notice of dispute.  Tenant agrees that the party selected
by Tenant to perform such review or audit shall be compensated on the basis of
hourly fees and not on a contingency or percentage basis.  Tenant agrees to keep
the results of any such review or audit conducted by Tenant confidential except
for disclosures to its employees, attorneys, consultants, accountants and owners
and except to the extent required to enforce Tenant’s rights hereunder.  The
cost of such audit shall be borne by Tenant; provided, however, in the event it
is finally determined (by mutual agreement or other resolution of such dispute)
that Tenant was overcharged by more than three percent (3%) for the immediately
preceding calendar year, then, in such event, Landlord shall pay for Tenant’s
reasonable out-of-pocket costs and expenses for the audit.  If it is finally
determined (by mutual agreement or other resolution of such dispute) that
Landlord’s determination of any of the Operating Cost is (i) overstated, or (ii)
understated, then in the case of (i) Landlord shall credit the difference
against monthly installments of Rent next thereafter coming due (or refund the
difference within thirty (30) days after such determination if the Term has
ended and Tenant has no further obligation to Landlord), or in the case of (ii)
Tenant shall pay to Landlord the amount of such excess as Additional Rent within
thirty (30) days after deemed by Landlord.  Landlord’s obligation under this
Paragraph shall survive the expiration of the Term or the earlier termination of
this Lease.

 

If the Term expires or the Lease is terminated as of a date other than the last
day of a calendar year, Tenant’s payment of Additional Rent pursuant to this
Section for such partial calendar year shall be based on Landlord’s good faith
estimate of the items otherwise includable in Operating Costs and shall be made
on or before the later of (a) ten (10) Business Days after Landlord delivers
such estimate to Tenant or (b) in the case of the expiration of the Term, the
last day of the Term, and in either case with an appropriate payment or refund
to be made upon Tenant’s later receipt of Landlord’s Annual Operating Statement
for such calendar year.  This Section shall survive the expiration of the Term
or the earlier termination of this Lease.

 

10

--------------------------------------------------------------------------------


 

This Lease requires Tenant to pay directly to suppliers, vendors, carriers,
contractors, and other parties certain utility costs, personal property taxes,
maintenance and repair costs and other expenses.  If Tenant fails to make any
such payments when due and Landlord thereafter receives notice of such failure
on the part of Tenant, Landlord shall, after providing Tenant with written
notice, have the right (but no obligation) to do so on its behalf, and if
Landlord so pays any of these amounts in accordance with this Lease, Tenant
shall reimburse such costs in full, together with interest thereon at the
Default Rate, to Landlord, as Additional Rent, within ten (10) Business Days of
demand.

 

(b)                                 Allocation of Certain Operating Costs.  If
at any time during the Term, Landlord provides services (“Limited Landlord
Services”) only with respect to particular portions of the Building or Property,
or incurs any other Operating Costs allocable to particular portions of the
Building or Property, then: (i) such Operating Costs shall be charged entirely
to those tenants, including Tenant, if applicable, of such portions, and the
amounts so charged to such particular tenant or tenants shall be excluded from
Operating Costs otherwise charged under Section 4.06(A), and (ii) Tenant’s Pro
Rata Share for any such Limited Landlord Services shall be as defined in Section
4.06(B).  If, during any period for which Landlord’s Operating Costs are being
computed, less than ninety-five (95%) percent of the rentable area of the
Building was leased and occupied by tenants: (x) Operating Costs that are
allocable to the entire Building or the portion thereof in question and which
vary by level of occupancy shall be reasonably estimated and extrapolated by
Landlord to determine the Operating Costs that would have been incurred if the
Building or such portion in question were ninety-five (95%) leased and occupied
by tenants for such year and such services were being supplied to all tenants,
and such estimated and extrapolated amount shall be deemed to be the Operating
Costs for such period, and (y) Tenant’s Pro Rata Share with respect to such
Operating Costs shall be as defined in Section 4.06(A) or (B) as applicable;
provided, however, that Landlord shall not collect from Tenant and other tenants
in the Building in the aggregate more than one hundred percent of Taxes and such
Operating Costs actually incurred by Landlord.

 

4.03.  Late Charge.  Tenant acknowledges that if it pays Rent late, Landlord
will incur unanticipated costs which will be extremely difficult to ascertain
exactly.  Such costs include processing and accounting charges, and late charges
that may be imposed on Landlord under a mortgage on the Property.  Accordingly,
if Landlord does not receive any such payment within ten (10) days following its
due date, Tenant shall pay Landlord a late charge equal to five (5%) percent of
the overdue amount as an administrative charge.  The parties agree that this
late charge represents a fair and reasonable estimate of the costs Landlord
shall incur by reason of Tenant’s payment default.  Payment of the late charge
shall not cure Tenant’s payment default or prevent Landlord from exercising any
other rights and remedies.

 

4.04.  Interest.  Any late Rent payment shall bear interest from the date due
(without regard to the 5-day grace period provided in Section 4.03) until paid
at a rate equal to the Prime Rate plus 4% per annum (the “Default Rate”), except
to the extent such interest would cause the total interest to be in excess of
that legally permitted (and then interest will be at the maximum rate legally
permitted).  The “Prime Rate” shall mean the prime lending rate per annum
published in The Wall Street Journal from time to time, and the Default Rate
shall be adjusted effective upon each change in the Prime Rate.  Payment of
interest shall not cure Tenant’s payment default or prevent Landlord from
exercising any other rights and remedies.

 

4.05.  Method of Payment.  Tenant shall make a pro rata payment of Base Rent and
Additional Rent for any period of less than a month at the beginning or end of
the Term.  All payments of Base Rent, Additional Rent and other sums due shall
be paid in current U.S. exchange by check drawn on a Boston clearinghouse bank
to the Original Address of Landlord or such other place as Landlord may from
time to time direct (or if requested by Landlord or Tenant in the case of Base
Rent or Additional Rent, by electronic fund transfer) without demand (except to
the extent notice or demand is expressly required herein), abatement (except to
the extent expressly provided herein), set-off or other deduction.

 

11

--------------------------------------------------------------------------------


 

Without limiting the foregoing, except as expressly otherwise set forth in this
Lease, Tenant’s obligation so to pay Rent shall be absolute, unconditional, and
independent and shall not be discharged or otherwise affected by any law or
regulation now or hereafter applicable to the Premises, or any other restriction
on Tenant’s use, or any casualty or taking or any failure by Landlord to perform
or other occurrence.

 

It is intended that Base Rent payable hereunder shall be a net return to
Landlord throughout the Term, free of expense, charge, offset, diminution or
other deduction whatsoever on account of the Premises (excepting Landlord’s
financing expenses, federal and state income taxes of general application, and
those expenses that this Lease expressly makes the responsibility of Landlord
and excepting any expense or charge incurred as a result of Landlord’s acts or
omissions), and all provisions hereof shall be construed in terms of such
intent.

 

4.06.  Tenant’s Pro Rata Share.  The term “Tenant’s Pro Rata Share” shall have
different definitions depending upon the circumstances in which such term is
used.

 

(A)                               Entire Building.  With respect to any
Operating Costs and benefits that are allocable to the entire Building and with
respect to Tenant’s Parking Allotment, Tenant’s Pro Rata Share shall be defined
as a fraction, the numerator of which is the total rentable area of the
Premises, and the denominator of which is the total rentable area of the
Building, as of the date of the computation.  As of the date hereof, the parties
agree that the total rentable area of the Building is 185,015 square feet, and
that Tenant’s Pro Rata Share is 35.70% (subject to adjustment as provided in
Section 2.01(e) above).

 

(B)                               Costs that are only incurred for portions of
the Building.  With respect to any Operating Costs and benefits that are
allocable to only a portion of the Building which includes the Premises,
Tenant’s Pro Rata Share shall be defined as a fraction, the numerator of which
is the total rentable area of the Premises, and the denominator of which is
equal to the sum of the rentable square foot area of (i) the Premises and (ii)
all other premises to which such cost is allocable.

 

Tenant’s Pro Rata Share with respect to the entire Building is initially as set
forth in Article 1 and Tenant’s Pro Rata Share is subject to adjustment only if
the total rentable area of the Premises changes on account of any amendment to
the Lease as may be set forth in such amendment, or if the Building changes on
account of any reconstruction after a casualty event, expansion or contraction
thereof.

 

ARTICLE 5:  TAXES

 

5.01.  Taxes.  Commencing as of the Initial Rent Commencement Date and
continuing thereafter throughout the Term of the Lease, Tenant covenants and
agrees to pay to Landlord as Additional Rent, Tenant’s Pro Rata Share of Taxes
for each fiscal tax period, or ratable portion thereof, included in the Term. 
If Landlord receives a refund of any such Taxes, Landlord shall pay to Tenant
Tenant’s Pro Rata Share of the refund after deducting Landlord’s reasonable
costs and expenses incurred in obtaining the refund, to the extent such costs
and expenses were not previously included in, and actually paid as, Taxes
pursuant to Section 5.02 below.  Tenant shall make estimated payments on account
of Taxes in monthly installments as provided in Section 4.01, in amounts
estimated from time to time by Landlord pursuant to Section 4.02(a).

 

5.02.  Definition of “Taxes”.  “Taxes” shall mean all taxes, assessments,
betterments, excises, user fees imposed by governmental authorities, and all
other governmental charges and fees of any kind

 

12

--------------------------------------------------------------------------------


 

or nature, or impositions or agreed payments in lieu thereof, or voluntary
payments made in connection with the provision of governmental services or
improvements of benefit to the Building or the Property or any portion of either
(including any so-called linkage, impact or voluntary betterment payments),
assessed or imposed by governmental authorities against the Premises, the
Building or the Property or any portion of either (including any personal
property taxes levied on such property or on fixtures or equipment owned by
Landlord and used in connection therewith).  Furthermore, notwithstanding
anything to the contrary herein, Taxes shall exclude (a) any interest and/or
penalties for late payments to the extent relating to a period in which Tenant
was not in default (beyond any applicable notice and cure periods) of its
obligations to pay Tenant’s Pro Rata Share of Operating Costs, and (b) federal,
state or local income or profit taxes, franchise, rental, capital, inheritance,
estate, conveyance, transfer, gift, or corporate excise taxes or levies.  The
amount of any special taxes, special assessments, and agreed or governmentally
imposed “in lieu of tax” or similar charges, shall be included in Taxes for any
year but shall be limited to the amount of the installment (plus any interest,
other than penalty interest, payable thereon) of such special tax, special
assessment or such charge required to be paid during or with respect to the year
in question.  Landlord agrees that if any special taxes, special assessments,
and agreed or governmentally imposed “in lieu of tax” or similar charges shall
be levied against the Building, to elect to pay such assessment over the longest
period of time permitted by law or applicable agreement with the governmental
authority.  Betterments and assessments, whether or not paid in installments,
shall be included in Taxes in any tax year as if the betterment or assessment
were paid in installments over the longest period permitted by law, together
with the interest thereon charged by the assessing authority for the payment of
such betterment or assessment in· installments.

 

Notwithstanding the foregoing, if during the Term the present system of ad
valorem taxation of property shall be changed so that, in lieu of or in addition
to the whole or any part of such ad valorem tax there shall be assessed, levied
or imposed on the Premises, the Building or the Property or any portion of
either, or on Landlord, any kind or nature of federal, state, county, municipal
or other governmental capital levy, income, sales, franchise, excise or similar
tax, assessment, charge or fee (as distinct from the federal and state income
tax in effect on the Date of Lease) measured by or based in whole or in part
upon Building valuation, mortgage valuation, rents, services or any other
incidents, benefits or measures of real property or real property operations,
then any and all of such taxes, assessments, levies, charges and fees shall be
included within the term “Taxes”, but only to the extent that the same would be
payable if the Property were the only property of Landlord.  Taxes shall also
include expenses, including reasonable fees of attorneys, appraisers and other
consultants, incurred in connection with any efforts to obtain abatements or
reduction of Taxes for any year wholly or partially included in the Term,
whether or not successful and whether or not such efforts involved filing of
actual abatement applications or initiation of formal proceedings.

 

5.03.  Personal Property Taxes.  Tenant shall pay directly all taxes (if any)
charged against Tenant’s Property (as defined in Section 10.06).  Tenant shall
use commercially reasonable efforts to have Tenant’s Property taxed separately
from the Property.  Landlord shall notify Tenant if any of Tenant’s Property is
taxed with the Property, and Tenant shall pay such taxes to Landlord within
fifteen (15) days of such notice.

 

ARTICLE 6:  BUILDING SERVICES AND SPECIAL BUILDING FACILITIES

 

6.01.  Utility Services.

 

(a)                                 Tenant shall make all arrangements for, and
shall provide and pay when due all charges and deposits required by the provider
for, water, sewer, gas, boiler water, electricity, telephone and any other
utilities or services used or consumed on the Premises (collectively, “Utility
Services”), whether called use charge, tax assessment, fee, or otherwise, as the
same become due.  As part of the Base

 

13

--------------------------------------------------------------------------------


 

Building Work, Landlord will (i) install Oncom BTU metered taps for reheat hot
water from the main Building loop to the Premises (if additional taps from the
main loop are required, Tenant shall install them at its own cost and expense,
and any meters installed as part of such work shall be compatible with the
Building equipment and the Building BMS system); (ii) install a tenant meter on
the utility gas manifold to measure the amount of gas consumed to service the
Premises; and (iii) install a tenant meter to measure the amount of domestic
water delivered to the Premises.  Tenant shall install, as part of its
electrical service switchgear, a CT cabinet with an electrical usage meter as
required by the Utility Service Provider.  If the Utility Service Provider will
not allow individual direct metering for Tenant’s service, this meter shall be
used to measure Tenant’s direct usage of electricity within the Premises,
(including the electricity consumed in providing HVAC service to the Premises),
for which Tenant shall reimburse Landlord at the direct billing rates charged to
Landlord by the Utility Service Provider.  Landlord shall bill Tenant monthly
for such hot water, gas, domestic water (and, if applicable, electrical
consumption, each as a recurring charge, and Tenant shall pay each such invoice,
as Additional Rent, within thirty (30) days after receipt of an invoice
therefor.

 

(b)                                 Tenant shall timely pay all costs and
expenses associated with any directly and separately metered utilities (such as
telephone) provided exclusively to the Premises directly to the applicable
service provider.  Tenant shall pay all costs and expenses associated with
utility charges that are based on sub-metering or check metering directly to
Landlord, without mark-up by Landlord on account of Landlord’s administration of
such charges, within thirty (30) days of invoice therefor by Landlord.  With
respect to any Utility Services that are not either separately metered or
measured by a check meter or submeter, Tenant shall pay the cost of the same as
part of Operating Costs payable hereunder.  Tenant may, no more than once per
calendar year, conduct an engineering survey at its sole cost and expense to
determine whether the submeters and/or check meters are accurately measuring the
particular services to be measured thereby and, if Tenant discovers any metering
inaccuracies as a result of such survey and such inaccuracies result in an error
in the amount billed to Tenant, Landlord shall promptly refund the overpayment
within ten (10) Business Days after receipt of notice from Tenant of such
inaccuracy.  If requested by Landlord, Tenant and the persons conducting the
engineering survey for Tenant shall enter into a reasonable confidentiality
agreement prior to inspecting such meters, which shall permit Tenant to disclose
the results of such survey to the extent required to enforce its rights
hereunder.  If the survey shows any errors resulting in any underpayment for
such services, Tenant shall reimburse Landlord for Tenant’s share of such
underpayment, as Additional Rent, within ten (10) Business Days of demand.  In
no event shall Tenant engage any person in connection with such engineering
survey whose fees or costs are payable, in whole or part or directly or
indirectly, in a contingent manner or by means of any commission depending on
the survey outcome.  Any dispute regarding amounts due, or accuracy of the
meters, under this paragraph shall be resolved in accordance with Section 16.17
of this Lease at the request of Landlord or Tenant, which request shall be made
with respect to disputes regarding amounts due, no later than one hundred twenty
(120) days after Tenant receives Landlord’s Annual Operating Statement for the
fiscal year in question (any bill not disputed within such 120-day period shall
be deemed final and conclusive).  Except as expressly set forth in Section 6.03,
Landlord shall not be liable for any interruption or failure in the supply of
any utilities or Utility Services.

 

(c)                                  To the maximum extent permitted by law,
Landlord shall have the right at any time and from time to time during the Term
to contract for or purchase one or more Utility Services from any reputable
company or third party providing Utility Services (“Utility Service Provider”)
to the Building, provided that the rates charged by such Utility Service
Provider are competitive with the current market rates.  In exercising its
rights hereunder, Landlord shall make commercially reasonable efforts to avoid
any interruption to Tenant’s business operations in connection with the change
from one Utility Service Provider to another.  Subject to Section 9.06, Tenant
agrees reasonably to cooperate with Landlord and such Utility Service Providers
and at all times as reasonably necessary, and on reasonable advance notice of
not less than forty-eight (48) hours (except in the event of emergency), shall
allow Landlord and the

 

14

--------------------------------------------------------------------------------


 

Utility Service Providers reasonable access to any utility lines, equipment,
feeders, risers, ducts, shafts, fixtures and wiring within the Premises and
associated with the delivery of Utility Services.

 

(d)                                 Except for the Initial Tenant Work (as
defined in Exhibit C attached hereto) and the equipment and appliances being
installed in connection therewith in accordance with Tenant’s Plans as approved
by Landlord, Tenant agrees that it will not make any material alteration or
material addition to the electrical equipment and/or appliances in the Premises
which would require increased electrical service to the Premises or
modifications to the structure of the Building, without the prior written
consent of Landlord in each instance, which consent will not be unreasonably
withheld, conditioned or delayed, and using contractor(s) reasonably approved by
Landlord, and will promptly advise Landlord of any other alteration or addition
to such electrical equipment and/or appliances (as to which Landlord’s prior
written consent shall not be required).

 

6.02.  Building Services and Building Systems.

 

(a)                                 In addition to the services described in
Section 6.01, Landlord shall provide the following services to Building common
areas, the costs of which are included within Operating Expenses:

 

(i)                                     Janitorial services for the Building
common areas as described in Exhibit E attached hereto.

 

(ii)                                  Building security consistent with similar
“first-class” laboratory and office buildings in the vicinity of the Property as
described in Exhibit E attached hereto.

 

(iii)                               Landlord shall arrange for and provide (as
defined below) to the common areas of the Building those services as set forth
in Exhibit E attached hereto.

 

(iv)                              Landlord shall provide HVAC service to the
common areas of the Building by means of the Building mechanical system, during
Normal Business Hours, at such temperatures and in such amounts as are
reasonably deemed by Landlord to be in keeping with the first-class standards of
the Building.

 

Tenant acknowledges that Landlord has not made any warranty or representation to
Tenant as to the efficacy of the security services that Landlord is required to
provide under this Lease.

 

(b)                                 Landlord shall provide to the common areas
of the Building the janitorial services as described in Exhibit E attached
hereto, the costs of which are included within Operating Expenses.  Tenant
shall, at its sole cost and expense, provide janitorial services to the Premises
on each Business Day during the Term.  In addition, Tenant shall arrange for the
removal and disposal of its lab-related refuse by a licensed vendor, all at
Tenant’s sole cost and expense, such removal and disposal to be accomplished in
accordance with all applicable Legal Requirements.

 

(c)                                  Tenant shall have the ability to control
the provision of heat, ventilation or air conditioning (collectively, “HVAC”)
services to the portions of the Premises served by the Building mechanical
systems (as opposed to being provided by means of any HVAC equipment or system
installed by or on behalf of Tenant and serving only the Premises).  The
electricity consumed in providing HVAC service to the Premises (whether by means
of the Building mechanical system or Tenant’s supplemental HVAC system) shall be
measured by a submeter and charged back to Tenant by Landlord at Landlord’s
actual cost, without mark-up.  The hot water consumed in providing HVAC service
to the Premises through the Building mechanical system shall be metered to
Tenant.  Landlord shall bill Tenant monthly for such electrical consumption and
hot water consumption and Tenant shall pay each such invoice, as

 

15

--------------------------------------------------------------------------------


 

Additional Rent, within thirty (30) days after receipt of an invoice therefor. 
Tenant agrees to abide by all the reasonable regulations and requirements which
Landlord may prescribe for, the proper functioning and protection of the air
conditioning system of general applicability to all occupants of the Building
and provided such reasonable regulations and requirements are provided in
writing to Tenant thirty (30) days in advance.

 

(d)                                 If Tenant desires HVAC service to a common
area of the Building outside of Normal Business Hours, Landlord will use
reasonable efforts, upon not less than twenty-four (24) hours’ prior written
notice from Tenant of its requirements in that regard, to furnish additional
HVAC service to such common area during such requested times.  Tenant will pay
to Landlord Landlord’s actual hourly cost (including equipment depreciation),
without markup, as the same may be adjusted from time to time by Landlord, for
any such additional HVAC service required by Tenant.

 

Excluding any equipment to be installed as part of the Initial Tenant Work, in
the event Tenant requires additional air conditioning for business machines,
meeting rooms or other special purposes, or because of occupancy or excess
electrical loads, any additional HVAC units, chillers, condensers, compressors,
ducts, piping and other equipment, such HVAC equipment will be installed, but
only if, in Landlord’s reasonable judgment, the same will not cause damage or
injury to the Building or create a dangerous or hazardous condition.  At
Landlord’s sole election, such equipment will either be installed:

 

(i)                                     by Landlord at Tenant’s expense and
Tenant shall reimburse Landlord within thirty (30) days of demand (but to the
extent that such equipment will serve portions of the Property other than the
Premises, Tenant shall only be obligated to pay its proportionate share of such
cost), as Additional Rent, in such an amount as will compensate it for the cost
incurred by it in installing, operating, maintaining, repairing and replacing,
if necessary, such additional HVAC equipment.  At Landlord’s election, such
equipment shall be maintained, repaired and replaced by Tenant at Tenant’s sole
cost and expense, and throughout the Term, Tenant shall, at Tenant’s sole cost
and expense, purchase and maintain a service contract for such equipment from a
service provider reasonably approved by Landlord (but to the extent that such
equipment will serve portions of the Property other than the Premises, Tenant
shall only be obligated to pay its proportionate share of such costs).  Tenant
shall obtain Landlord’s prior written approval of both the form of service
contract and of the service provider, which approval shall not be unreasonably
withheld, conditioned or delayed; or

 

(ii)                                  only if the additional equipment will
exclusively serve the Premises, by Tenant, subject to Landlord’s prior
reasonable approval of Tenant’s plans and specifications for such work.  In such
event: (i) such equipment shall be installed, maintained, repaired and replaced
by Tenant at Tenant’s sole cost and expense, and (ii) throughout the Term,
Tenant shall, at Tenant’s sole cost and expense, purchase and maintain a service
contract for such equipment from a service provider approved by Landlord. 
Tenant shall obtain Landlord’s prior written approval of both the form of
service contract and of the service provider, which approval shall not be
unreasonably withheld, conditioned or delayed.

 

(e)                                  Pursuant to Section 10.03, Landlord shall
repair, maintain in good condition and order, and replace all Building Systems
(including the HVAC, plumbing, electrical, mechanical, fire and life safety, and
other systems) to the extent to which the same were installed as part of the
Base Building Work, subject to casualty, condemnation and matters described in
Section 16.09, the cost of which shall be included in Operating Expenses to the
extent provided in Section 7.01; provided, however, that Landlord’s obligations
with respect to the loading dock and elevator located within and serving solely
the Premises shall be limited to replacements which are capital in nature. 
Tenant shall be solely responsible,

 

16

--------------------------------------------------------------------------------


 

at its sole cost and expense, for repairing, maintaining and (subject to the
provisions of the immediately preceding sentence) replacing all equipment which
services solely the Premises, whether the same were initially installed by
Landlord or Tenant, and whether the same were installed prior to the Initial
Rent Commencement Date or thereafter, except to the extent the need for such
repair results from Landlord’s negligence or willful misconduct or the
negligence or willful misconduct of its agents, employees or contractors,.  In
no event shall Landlord be liable for any interruption or delay in providing any
of the services described in this Section or in Exhibit E attached hereto by
reason of any accident, the making of repairs, alterations or improvements,
labor difficulties, trouble in obtaining fuel, electricity, service or supplies
from the sources from which they are usually obtained for such Building,
governmental restraints, or any cause beyond Landlord’s control.

 

(f)                                   Notwithstanding anything to the contrary
contained in this Article 6 or elsewhere in this Lease, Landlord may institute,
and Tenant shall comply with, such policies, programs and measures as may
reasonably be necessary, required, or expedient for the conservation and/or
preservation of energy or energy services, or as may be necessary or required to
comply with applicable Legal Requirements.

 

(g)                                  Tenant acknowledges that it has been
provided with an opportunity to confirm that the electric current serving the
Premises will be adequate to supply its proposed permitted uses of the
Premises.  If, however, Tenant subsequently determines that it will require
electric current for use in the Premises in excess of the quantity which, in
Landlord’s reasonable judgment, Landlord’s facilities are capable of providing,
then Landlord, upon written request and at the sole cost and expense of Tenant,
will furnish and install such additional wire, conduits, feeders, switchboards
and appurtenances as reasonably may be required to supply such additional
requirements of Tenant if current therefor be available to Landlord, provided
that the same shall be permitted by applicable Legal Requirements and Insurance
Requirements, and shall not cause damage to the Building or the Premises or
cause or create a dangerous or hazardous condition or entail excessive or
unreasonable alterations or repairs.

 

(h)                                 Tenant shall have the right to install, at
its sole cost and expense, a security system for its Premises provided that (i)
such security system is compatible with any security system installed by
Landlord with respect to the Building as a whole, and (ii) Tenant shall provide
Landlord with access cards, keys or codes as required to gain entry into all
parts of the Premises, subject to the provisions of Section 9.06.

 

(i)                                     For the Term of this Lease, Landlord
shall contract for the provision of scheduled shuttle private bus service or
other vehicular transportation for employees of Tenant and other tenants at the
Property to and from the Property and the Harvard Square MBTA Red Line Station,
as more particularly provided in Exhibit F attached hereto.

 

(j)                                    Landlord shall, at its sole cost and
expense and as part of the Base Building Work, construct a loading area and
install a freight elevator, all as more particularly provided in the Work Letter
attached hereto as Exhibit C, at the location identified on Exhibit A attached
hereto.  Tenant shall have the exclusive right to use such loading dock and
freight elevator on a 24/7 basis at no additional charge.

 

(k)                                 To the extent that Landlord provides
security services at the Property or Building at any time during the term of
this Lease, (i) Tenant hereby releases Landlord from any claim for injury to
persons or damage to property asserted by Tenant or any Tenant Party that is
suffered or occurs in or about the Premises or in or about the Building or
Property or the common areas appurtenant thereto by reason of the act of any
intruder or any other person in or about the Premises, Building or Property, and
(ii) Landlord shall not be deemed to owe Tenant or any other person any duty or
standard of care as a result of Landlord’s provision of such security services.

 

17

--------------------------------------------------------------------------------


 

6.03.  Service Interruptions .

 

(a)                                 When necessary by reason of accident or
emergency, or for repairs, alterations, replacements or improvements which in
the reasonable judgment of Landlord are desirable or necessary to be made, or by
reason of event(s) of Force Majeure, Landlord reserves the right to temporarily
interrupt, curtail, stop or suspend (i) the furnishing of heating, elevator
and/or other access to the Premises, air conditioning, and cleaning services and
(ii) the operation of the plumbing and electric systems.  Landlord shall
exercise reasonable diligence to eliminate the cause of any such interruption,
curtailment, stoppage or suspension, but except to the extent expressly provided
in Section 6.03(b) below, there shall be no diminution or abatement of rent or
other compensation due from Landlord to Tenant hereunder, nor shall this Lease
be affected or any of the Tenant’s obligations hereunder reduced, and the
Landlord shall have no responsibility or liability for any such interruption,
curtailment, stoppage, or suspension of services or systems.  Landlord shall
schedule all non-emergency interruptions, curtailments, stops or suspensions of
services or systems in advance after consultation with Tenant, and shall make
commercially reasonable efforts to avoid the same interfering with Tenant’s
conduct of its business in the Premises.

 

(b)                                 Notwithstanding the foregoing, Tenant shall
be entitled to a proportionate abatement of Base Rent in the event of a Landlord
Service Interruption (as defined below).  For the purposes hereof, a “Landlord
Service Interruption” shall occur in the event (i) the Premises shall lack any
service which Landlord is required to provide hereunder thereby rendering at
least fifty (50%) percent of the usable area of the Premises untenantable for
the entirety of the Landlord Service Interruption Cure Period (as defined
below), (ii) such lack of service was not caused by the act or omission of
Tenant or any Tenant Party; (iii) Tenant in fact ceases to use at least fifty
(50%) percent of the Premises for the entirety of the Landlord Service
Interruption Cure Period; and (iii) such interruption of service was the result
of causes, events or circumstances within the Landlord’s reasonable control and
the cure of such interruption is within Landlord’s reasonable control.  During
such Landlord Service Interruption Period, Landlord will, if reasonably
practical, cooperate with Tenant to arrange for the provision of any interrupted
services on an interim basis via temporary measures until final corrective
measures can be accomplished and Tenant will permit Landlord the necessary
access to the Premises to remedy such lack of service, subject to the provisions
of Section 9.06.  For the purposes hereof, the “Landlord Service Interruption
Cure Period” shall be defined as seven (7) consecutive Business Days after
Landlord’s receipt of written notice from Tenant of the Landlord Service
Interruption.  This Section 6.03 shall be Tenant’s sole and exclusive remedy on
account of an interruption of services or Landlord default resulting in an
interruption of services other than Tenant’s right to obtain affirmative
injunctive relief.  This Section 6.03 shall not apply to any interruption or
failure of services required to be provided by Landlord under Section 6.02(a) or
Exhibit E attached hereto, which is caused in whole or in part by any act or
omission of Tenant or any Tenant Party, or by any occurrence described in
Section 16.09, or by any cause whatsoever other than those set forth in the
first sentence of this Section 6.03.  Notwithstanding the foregoing, if either
Landlord or Tenant disputes in good faith whether, or the extent to which, an
event is subject to the provisions of this Section 6.03, or the amount of
Tenant’s abatement of Base Rent hereunder, such dispute shall be resolved in
accordance with Section 16.17 of this Lease; provided, however, that in the
event that it is ultimately determined that there was a Landlord Service
Interruption, then Tenant shall have the right to a retroactive equitable
abatement of Base Rent for the period as set forth above, provided that, if the
Term expires before Tenant’s entire retroactive abatement has been effected,
then Landlord shall immediately refund to Tenant any overpayment of Rent due
under the Lease not yet received on account of the retroactive abatement.

 

18

--------------------------------------------------------------------------------


 

ARTICLE 7:  OPERATING EXPENSES

 

7.01.  Operating Expenses.

 

(a)                                 “Operating Expenses” shall mean all costs
and expenses of whatever nature associated with the ownership, operation,
management, cleaning, maintenance or repair of the Property, and of all Building
Systems.  Operating Expenses include the costs and expenses incurred in
connection with the following (subject to the limitations and exclusions set
forth in this Section 7.01): compliance with Landlord’s obligations under
Sections 6.01, 6.02 and 10.03; planting and landscaping; snow removal; utility,
water and sewage services (in each case to the extent not metered to and payable
by specific tenants of the Building); maintenance of signs; supplies, materials
and equipment purchased or rented; total wage and salary costs paid to, and all
contract payments made on account of, all persons directly engaged in the
management, operation, maintenance, security, cleaning and repair of the
Property, including Social Security, old age and unemployment taxes and
so-called “fringe benefits”; services generally furnished to tenants of the
Property; maintenance, repair and replacement of Building equipment and
components; utilities consumed and expenses incurred in the operation,
maintenance and repair of the Property; costs incurred by Landlord in performing
its obligations under any of the Agreements; costs incurred by Landlord to
comply with the terms and conditions of any governmental approvals affecting
operations of the Property; workers’ compensation insurance and property,
liability and other insurance premiums (but premiums on pollution liability
insurance maintained by Landlord shall be allocated among only laboratory
tenants); personal property taxes; rental or lease payments paid by Landlord for
rented or leased personal property used in the operation or maintenance of the
Property (provided that any such payments made to Affiliates of Landlord shall
not exceed the amount otherwise payable in an arm’s length transaction); rental
or license payments paid by Landlord for parking areas to be made available for
use by tenants of the Property; fees for required licenses and permits; routine
maintenance and repair of Parking Facilities (whether situated on or off of the
Property) and paving, including sweeping, striping, repairing, repaving and
resurfacing; refuse removal; security; shuttle and other transportation services
operated or contracted for by Landlord to provide transportation for employees
of tenants of the Property between the Property and mass transit locations
(which shuttle may service other locations owned or controlled by Landlord, in
which case Landlord shall equitably allocate the costs of such shuttle between
the various properties); and property management fees.  Landlord may use third
parties or Affiliates to perform any of these services, and the cost thereof
shall be included in Operating Expenses, so long as such third parties are
professional and such costs are comparable to market rate costs.  Costs referred
to in this Section shall be ascertained in accordance with generally accepted
accounting principles, and allocated to appropriate fiscal periods on the
accrual method of accounting.

 

(b)                                 Operating Expenses shall only include
capital expenditures that (A) are for the primary purpose of reducing Operating
Expenses (and then only to the extent that the amount of any annual amortization
amount otherwise calculated pursuant to this subsection (b) does not exceed the
amount of such savings on an annual basis, as reasonably determined by
Landlord), or (B) are required by changes in Legal Requirements or Insurance
Requirements occurring after the Date of Lease.  Any capital expenditures not
excluded from Operating Expenses pursuant to this paragraph shall be amortized
over the useful life of the item in question as reasonably determined by
Landlord in accordance with the relevant provisions of the Internal Revenue Code
and the regulations promulgated thereunder, as amended from time to time,
together with interest at Landlord’s actual interest rate incurred in financing
such capital expenditures, or, if no part of such expenditure is financed, at an
imputed interest rate equal to the Prime Rate plus 2%.

 

(c)                                  Notwithstanding anything contained herein
to the contrary, in no event shall Operating Expenses include any of the
following:

 

19

--------------------------------------------------------------------------------


 

(1)                                 expenses incurred by Landlord to lease space
to new tenants or to retain existing tenants including marketing costs,
brokerage commissions and concessions and leasehold improvement allowances and
costs, finders’ fees, attorneys’ fees and expenses, entertainment costs and
travel expenses;

 

(2)                                 debt service;

 

(3)                                 attorneys’ fees incurred in connection with
lease negotiations or disputes with individual tenants, and other expenses and
attorneys’ fees to resolve disputes, enforce or negotiate lease terms with
prospective or existing tenants or in connection with any financing, sale or
syndication of the Property;

 

(4)                                 accountants’ fees incurred in connection
with disputes with individual tenants and/or the existence, maintenance or
non-Property related operations of the legal entity or entities of which
Landlord is comprised.  Without limitation, the foregoing shall not exclude the
costs of preparing financial statements for Operating Expenses;

 

(5)                                 the cost of any special work or service
performed for any tenant (including Tenant) or licensee, such as after-hours
HVAC service, which is billable to such tenant or licensee, or any costs in
connection with services or benefits that are provided to or for the particular
benefit of specific (but less than all of) the tenants and billable to them, and
expenses for any item or service not provided to Tenant but to certain other
tenant(s) in the Building;

 

(6)                                 the cost of any items for which Landlord is
reimbursed by insurance, condemnation, licensees, tenants (other than through
general operating expense provisions) or otherwise;

 

(7)                                 the cost of any additions, changes,
replacements, painting, decorating, renovations and other items that are made
solely in order to prepare tenant space for a new tenant’s occupancy, or the
cost of any other work in any space leased to an existing or prospective tenant
or other occupant of the Building or the Property;

 

(8)                                 interest, principal, points and fees,
amortization or other costs and expenses associated with any debt or
amortization payments on any mortgage or deed to secure debt and rental under
any ground lease, master space lease or other underlying lease;

 

(9)                                 any expenses for repairs or maintenance to
the extent reimbursed due to warranties and service contracts;

 

(10)                          any cost that Tenant pays for directly (either to
Landlord or a third party);

 

(11)                          any cost for which Landlord is reimbursed by a
warranty that Landlord is required to obtain in connection with the Property
pursuant to this Lease or that Landlord otherwise obtains in connection with the
Property;

 

(12)                          any amounts paid to an Affiliate of Landlord for
the performance of services that is in excess of the amount that would have been
paid on an arm’s length basis in the absence of such relationship;

 

(13)                          depreciation and amortization of the Property or
any part thereof (except as otherwise provided in Section 7.01(b) above);

 

20

--------------------------------------------------------------------------------


 

(14)                          salaries and bonuses and benefits of officers,
executives of Landlord and administrative employees above the grade of property
manager or building supervisor, and if a property manager or building supervisor
or any personnel below such grades are shared with other buildings or has other
duties not related to the building containing the Premises, only the allocable
portion of such person’s or persons’ salary, bonuses, and benefits shall be
included in Operating Expenses;

 

(15)                          Landlord’s general overhead and administrative
expenses;

 

(16)                          any capital expenditures, except to the extent
expressly permitted pursuant to this Section 7.01;

 

(17)                          expenses incurred by Landlord to the extent the
same are chargeable to any other tenant or occupant of the Property, or to any
third party;

 

(18)                          any cost incurred by the negligence or willful
misconduct of Landlord, its agents and employees;

 

(19)                          penalties, fines and other costs incurred due to
violation by Landlord of any lease or any Legal Requirements applicable to the
Building, and any interest or penalties due for late payment by Landlord of any
of the Operating Expenses;

 

(20)                          Taxes;

 

(21)                          reserves;

 

(22)                          cost of alterations, capital improvements,
equipment replacement and other items which under generally accepted accounting
principles are properly classified as capital expenditures except as provided in
Section 7.01(b);

 

(23)                          payments for rented equipment, the cost of which
equipment would constitute a capital expenditure of the equipment were
purchased;

 

(24)                          costs and expenses incurred by Landlord in
connection with the repair of damage to the Building or Property caused by fire
or other casualty, insured or required to be insured against hereunder, other
than the deductible amount under such insurance policies;

 

(25)                          the cost of correcting defects in the initial
construction of the Building;

 

(26)                          the cost of any item for which Landlord is
reimbursed through condemnation awards;

 

(27)                          insurance premiums to the extent any unusual
tenant activity causes Landlord’s existing insurance premiums to increase or
requires Landlord to purchase additional insurance, but only to the extent such
additional cost can be identified by the insurer and are not passed through by
Landlord to a specific tenant;

 

(28)                          the costs of all purchases of supplies for the
Building or Property which create a larger than 90-day inventory; and

 

21

--------------------------------------------------------------------------------


 

(29)                          costs and expenses of investigating, monitoring
and remediating hazardous materials which were present on or beneath the surface
of the Property as of the Date of Lease.

 

Tenant shall pay Tenant’s Pro Rata Share of Operating Expenses in accordance
with Section 4.02.

 

ARTICLE 8:  INSURANCE

 

8.01.  Coverage.  Tenant shall maintain throughout the Term, at its sole cost
and expense, insurance for the benefit of Tenant and Landlord (as their
interests may appear) from insurers licensed to do business in The Commonwealth
of Massachusetts, rated at least “A:IX” by A.M. Best, with terms and coverages
reasonably satisfactory to Landlord, and with such increases in limits as
Landlord may from time to time require (provided that such limits are the same
as those then being provided by similar types of tenants in the greater Boston
area under leases of similar types of premises).  Initially, Tenant shall
maintain the following on an occurrence basis (except as otherwise expressly
provided below):

 

(A)                               Commercial general liability insurance on an
occurrence basis naming Landlord, Landlord’s managing agent and Landlord’s
mortgagee(s) of which Tenant has received written notice from time to time as
additional insureds, insuring against all claims and demands for personal injury
liability (including bodily injury, sickness, disease, and death) or damage to
property, with combined single limits of not less than $5,000,000 per occurrence
and $5,000,000 in the aggregate, which coverages may be effected by primary or
excess coverage.  The policy shall not contain any intra-insured exclusions as
between insured persons or organizations, but shall include coverage for
liability assumed under this Lease as an “insured contract” for the performance
of Tenant’s indemnity obligations under this Lease.  Such insurance shall be
primary and not contributing to any insurance available to Landlord, and
Landlord’s insurance (if any) shall be in excess thereto;

 

(B)                               Property insurance covering property damage
and business interruption.  Covered property shall include all Tenant
improvements in the Premises other than the Initial Tenant Work, but including
all other Tenant Work, and Tenant’s Property.  Such insurance, with respect only
to Tenant Work, shall name Landlord and Landlord’s mortgagees of which Tenant
has received written notice from time to time as additional loss payees as their
interests may appear.  Such insurance shall be written on an “all risk” of
physical loss or damage basis including the perils of fire, extended coverage,
windstorm, vandalism, malicious mischief, sprinkler leakage, and such other
risks Landlord may from time to time reasonably designate (provided that
insurance for such risks is then commercially available at commercially
reasonable rates and is being carried by similar tenants for research and
laboratory facilities in the vicinity of the Property), for the full replacement
cost of the covered items and in amounts that meet any co-insurance clause of
the policies of insurance, with a deductible amount not to exceed a
then-commercially reasonable deductible, which initially shall be no greater
than $50,000;

 

(C)                               Workers’ compensation insurance with statutory
benefits and employers liability insurance in the following amounts: each
accident, $1,000,000; disease (policy limit), $1,000,000; disease (each
employee), $1,000,000;

 

(D)                               Automobile Liability Insurance insuring bodily
injury and property damage arising from all owned, non-owned and hired vehicles,
if any, with minimum limits of liability of $1,000,000 combined single limit,
per occurrence, naming Landlord, Landlord’s

 

22

--------------------------------------------------------------------------------


 

managing agent and Landlord’s mortgagee(s) of which Tenant has received written
notice, from time to time, as additional insureds;

 

(E)                                Pollution legal liability insurance covering
first and third party claims for clean-up costs, personal injury and property
damage on an on-site and off-site basis, with a single claim and aggregate claim
amount of Three Million Dollars ($3,000,000.00), naming Landlord, Landlord’s
managing agent and Landlord’s mortgagee(s) of which Tenant has received written
notice from time to time as additional insureds.  The parties acknowledge and
agree that the insurance required by this paragraph (D) shall not include
coverage for pre-existing environmental conditions at the Property as of the
Date of Lease; and

 

(F)                                 During all construction by Tenant, Tenant
shall maintain with respect to the Premises and Property adequate builder’s risk
insurance, in form and amount reasonably satisfactory to Landlord based upon the
scope of work, (and Landlord, its mortgagees of which Tenant has received
written notice, and any ground or master lease lessors of which Tenant has
received written notice shall be named as an additional insured party as their
interest may appear).

 

Tenant shall provide to Landlord certificate(s) evidencing (i) the coverages
required by Sections 8.01(A), (B), (C) and (D) on or before the Date of Lease,
which coverages shall be effective as of such date, (ii) the coverage required
by Section 8.01(E) not later than thirty (30) days prior to the earlier of
either (x) the first delivery of Hazardous Materials to the Property for
Tenant’s use or (y) Tenant’s occupancy of any portion of the Premises for the
conduct of business therein, which coverage shall be effective not later than
the earlier of the dates set forth in the foregoing clauses (x) and (y), and
(iii) the coverage required by Section 8.01(F) not later than thirty (30) days
prior to the date on which Tenant anticipates that Tenant’s Contractor will
commence its on-site mobilization for the performance of the Initial Tenant
Work, which coverage shall be effective not later than the date on which
Tenant’s Contractor actually commences such on-site mobilization.  Thereafter,
Tenant shall provide certificates of each insurance coverage required by this
Section not less than thirty (30) days before the expiration of such insurance
coverage.  All insurance certificates required to be provided by Tenant shall
state that such coverages may not be canceled or amended so as to materially
adversely affect Landlord’s interest without at least ten (10) days’ prior
written notice to Landlord and Tenant for cancellation due to non-payment, and
thirty (30) days’ prior written notice to Landlord and Tenant for other
cancellations or amendments; provided, however, that if Tenant’s insurer does
not, as a matter of company-wide policy, provide such notice of material
amendments to coverage to certificate holders, then Tenant shall be obligated to
provide at least thirty (30) days’ prior written notice to Landlord of any
amendments to any insurance policy required to be maintained by Tenant pursuant
to this Lease which would materially adversely affect Landlord’s interest under
such policy.  All deductible amounts or self-insured retentions shall be subject
to Landlord’s prior written approval (which shall not be unreasonably withheld,
conditioned or delayed), and shall be the sole responsibility of Tenant.  In
addition, Tenant shall cause Tenant’s Contractor to provide to Tenant and to
Landlord on or before the Date of Lease certificates evidencing the coverages
required by Sections 8.1(A), (B) and (C) maintained by Tenant’s Contractor, and
naming as additional insureds Landlord, Landlord’s managing agent and Landlord’s
mortgagee(s) of which Tenant has received written notice from time to time,
which coverages shall be effective as of such date, and thereafter to provide to
Landlord certificates of each such insurance coverage not less than thirty (30)
days before the expiration of such insurance coverage.

 

If Tenant does not procure the insurance required pursuant to this Section, or
keep the same in full force and effect, Landlord may, but shall not be obligated
to, take out the necessary insurance and pay the premium therefor after notice
thereof to Tenant, and Tenant shall repay to Landlord, as Additional Rent, the
amount so paid (together with interest thereon at the Default Rate) within ten
(10) days of

 

23

--------------------------------------------------------------------------------


 

demand.  In addition, Landlord may recover from Tenant, as Additional Rent, any
and all reasonable expenses (including reasonable attorneys’ fees) and damages
which Landlord may sustain by reason of the failure by Tenant to obtain and
maintain such insurance, it being expressly declared that the expenses and
damages of Landlord shall not be limited to the amount of the premiums thereon. 
The foregoing rights and remedies of Landlord shall not be deemed to waive any
default or Event of Default under this Lease resulting from any such failure by
Tenant to procure or to maintain in full force and effect any insurance required
by this Section.

 

8.02  Avoid Action Increasing Rates.  Tenant shall not use or permit any use of
the Premises beyond the Permitted Use that in any way that will make voidable
any insurance on the Property, or on the contents of the Property, or which
shall be contrary to any requirements from time to time established or made by
Landlord’s insurer, or which increases the cost of Landlord’s insurance or
requires additional insurance.  Tenant shall cure any breach of this Section
within ten (10) days after notice from Landlord or Tenant otherwise learning of
such by (i) stopping any use that jeopardizes any insurance coverage or
increases its cost or (ii) paying the increased cost of insurance.  Tenant shall
have no further notice or cure right under Article 13 for any such breach.
Tenant shall reimburse Landlord within ten (10) days of demand, as Additional
Rent, for all of Landlord’s costs reasonably incurred in providing any insurance
that is attributable to any special endorsement or increase in premium resulting
from the business or operations of Tenant other than those customarily
associated with laboratory use for the type of medical research conducted by
Tenant, and any special or extraordinary risks or hazards resulting therefrom,
including any risks or hazards associated with the generation, storage and
disposal of Hazardous Materials.

 

8.03.  Waiver of Subrogation.  Landlord and Tenant each waive any and every
claim for recovery from the other for any and all loss of or damage to the
Property or any part of it, or to any of its contents or to Tenant’s Property or
any part of it, which loss or damage is covered by valid and collectible
property insurance (or which would have been covered had the insurance policies
required to be maintained by Tenant or Landlord under this Lease been in force,
to the extent that such loss or damage would have been recoverable under such
policies).  This mutual waiver precludes the assignment of any such claim by
subrogation (or otherwise) to an insurance company (or any other person), and
Landlord and Tenant each agree to give written notice of this waiver to each
insurance company that has issued or shall issue any property insurance policy
to it, and to have such policies properly endorsed, if necessary, to prevent
invalidation of the insurance coverage because of this waiver.  In consideration
of the foregoing, each of the parties hereto agrees with the other party that
such insurance policies as it may have in effect during the Term of this Lease
shall include a clause or endorsement which provides in substance that the
insurance company waives any right of subrogation which it might otherwise have
against Landlord, Landlord’s managing agent, or Tenant.

 

8.04.  Landlord’s Insurance.  Landlord shall purchase and maintain throughout
the Term, with insurance companies qualified to do business in the Commonwealth
of Massachusetts: (i) commercial general liability insurance for incidents
occurring in the common areas, with coverage for premises/operations, personal
and advertising injury, products/completed operations and contractual liability
for bodily injury and property damage, with limits and deductibles as determined
by Landlord, and (ii) property insurance covering the Building (including the
Initial Tenant Work but excluding all other Tenant Work) covering the same
against fire and other casualty covered in an “all-risk” policy, at its full
replacement cost.  As set forth in Section 4.02, the cost of any such insurance
shall be borne by Tenant and other tenants as part of Operating Costs.

 

24

--------------------------------------------------------------------------------


 

ARTICLE 9:  USE OF PREMISES

 

9.01.  Permitted Uses.  Tenant shall use the Premises only for the Permitted
Uses described in Article 1 and for no other use.  Tenant shall keep the
Premises equipped with appropriate safety appliances to the extent required by
applicable Legal Requirements or Insurance Requirements. Tenant shall not cause
or permit any potentially harmful air emissions, or objectionable odors or
emissions exceeding those typically emitted from normal laboratory operations
similar to those conducted by Tenant, to emanate from or permeate the Premises. 
Tenant shall not conduct or permit any auctions or sheriff’s sales at the
Property.

 

9.02.  Indemnification.  Tenant is responsible for the Premises and any Tenant’s
improvements, equipment, facilities and installations, wherever located on the
Property and all liabilities, including tort liabilities, incident thereto,
except to the extent caused by the negligence or willful misconduct of Landlord,
Landlord’s agents, employees or contractors, or the Indemnitees.  Except to the
extent caused by the negligence or willful misconduct of Landlord, Landlord’s
agents, employees, contractors, or the Indemnitees, Tenant shall indemnify, save
harmless and defend Landlord and Landlord’s partners, shareholders, members,
managers, owners, officers, mortgagees, ground lessors, agents, employees,
independent contractors, Landlord’s managing agent and other persons acting
under them (collectively, “Indemnitees”) from and against all liability, claim,
damage, loss or cost (including reasonable attorneys’ fees) to the extent
arising from (i) any alleged or actual injury, loss, theft or damage to any
person or property while on the Premises; (ii) any alleged or actual injury,
loss, theft or damage to any person or property while on the Property or in the
Building (other than within the Premises) to the extent arising from the acts or
omissions of Tenant or persons claiming by, through or under Tenant, or any of
their respective officers, employees, agents, servants, contractors or invitees
(collectively, “Tenant Parties”); (iii) failure of Tenant or any Tenant Party to
comply with any provision of this Lease; or (iv) the use of the Premises, the
Property or the Building by Tenant or any Tenant Party, in each case under (i)
through (iv) above paying any cost to Landlord on demand as Additional Rent.

 

The provisions of this Section shall survive the expiration of the Term or the
earlier termination of this Lease.

 

9.03.  Compliance With Legal Requirements.

 

(a)                                 Tenant shall not permit the Premises, or
cause the Premises or the Property or the Building, to be used in any way that
violates any applicable law, code, ordinance, restrictive covenant or other
encumbrance of record, governmental regulation, order, permit, approval or any
other governmental consent (each a “Legal Requirement”), or that unreasonably
interferes with the use of other portions (i.e., other than the Premises) of the
Property by other tenants of the Property, or constitutes a nuisance or waste. 
Tenant shall, at its sole cost and expense, be responsible for material
compliance with all Legal Requirements applicable to the Premises (or to the
Property by reason of Tenant’s use and occupancy of the Premises) or to Tenant’s
use thereof.  The foregoing notwithstanding, Landlord, and not Tenant, shall be
responsible for making all improvements and alterations to the common areas of
the Building which are required to cause the same to comply with all present and
future Legal Requirements (the cost of which shall be included in Operating
Expenses pursuant to Section 7.01(b) to the extent permitted thereby). 
Furthermore, Tenant shall not be responsible for any violation of a Legal
Requirement or Environmental Law (i) that occurred prior to the Date of Lease,
(ii) that occurred in connection with the Base Building Work or (iii) to the
extent that such violation was caused by the negligence or willful misconduct of
Landlord or Landlord’s agents, employees or contractors.

 

(b)                                 Tenant shall be responsible, at its sole
cost and expense, for procuring and maintaining in full force and effect, and
complying at all times with, any and all necessary permits, certifications,
permissions and the like and complying with any reporting requirements directly
relating or incident to the conduct of its activities on the Premises.  Within
ten (10) Business Days of a request by Landlord,

 

25

--------------------------------------------------------------------------------


 

which request shall be made not more than once during each period of twelve (12)
consecutive months during the Term hereof, unless otherwise requested by any
mortgagee of Landlord or prospective purchaser of the Property, Tenant shall
furnish Landlord with copies of all such permits that Tenant has obtained
together with a certificate certifying that, to the best of Tenant’s knowledge,
Tenant is in material compliance with all Legal Requirements and Environmental
Laws applicable to its use and occupancy of the Premises, or, if applicable,
identifying any violations of which Tenant is aware and which are Tenant’s
obligation to cure under the terms hereof, and setting forth the steps which
Tenant is taking to cure such violations.  Tenant shall promptly give notice to
Landlord of any written warnings or violations resulting from Tenant’s use or
occupancy of, or any condition within, the Premises (including building code
violations, fire safety code violations, wastewater management violations, OSHA
violations, or violations of Legal Requirements (including Environmental Laws))
received from any federal, state, or municipal agency or any court of law within
ten (10) Business Days after Tenant’s receipt of such notice and, to the extent
that the cure of such violation is Tenant’s obligation hereunder, shall promptly
cure the conditions causing any such violations.  Tenant shall not be deemed to
be in default of its obligations under the preceding sentence to promptly cure
any condition causing any such violation in the event that, in lieu of such
cure, Tenant shall contest the validity of such violation, or apply for a
variance or permission to allow such use by appellate or other proceedings
permitted under applicable Legal Requirements, provided that:  (i) any such
contest is made reasonably and in good faith, (ii) Tenant makes provisions
reasonably acceptable to Landlord, including posting bond(s) or giving other
security reasonably acceptable to Landlord, to protect Landlord and its
mortgagees, the Building and the Property from any liability, costs, damages or
expenses arising in connection with such violation and failure to cure, (iii)
Tenant agrees to indemnify, defend (with counsel reasonably acceptable to
Landlord) and hold Landlord and its mortgagees harmless from and against any and
all liability, costs, damages, or expenses arising in connection with such
condition and/or violation, except to the extent to which such condition was
caused by the negligence or willful misconduct of Landlord or Landlord’s
employees, agents or contractors, (iv) Tenant shall promptly cure any violation
in the event that its appeal of such violation is overruled or rejected, (v)
Tenant shall certify to Landlord’s and its mortgagees’ reasonable satisfaction
that Tenant’s decision to delay such cure shall not result in any actual or
threatened bodily injury or property damage to Landlord, any tenant or occupant
of the Building or the Property or any other person or entity, and (vi) this
Lease is in full force and effect and no Event of Default has occurred and is
then continuing.

 

9.04.  Hazardous Materials.

 

(a)                                 “Environmental Law” shall mean all statutes,
laws, rules, regulations, codes, ordinances, standards, guidelines,
authorizations and orders of federal, state or local public authorities now in
force or hereafter enacted, modified, or amended pertaining to the protection of
the environment or to health or safety risks arising therefrom, including, but
not limited to, control of air pollution, water pollution, groundwater
pollution, and the generation, manufacture, management, handling, use, sale,
transportation, delivery, discharge, emission, treatment, storage, disposal,
release or threatened release of Hazardous Materials.  To the extent applicable,
such laws include, but are not limited to: (1) the Clean Air Act, 42 U.S.C. §
7401, et seq.; (2) the Clean Water Act, 33 U.S.C. § 1251, et seq.; (3) the Safe
Drinking Water Act, 42 U.S.C. § 300f, et seq.; (4) the Resource Conservation and
Recovery Act, 42 U.S.C. § 6901, et seq.; (5) the Comprehensive Environmental
Response, Compensation and Liability Act, 42 U.S.C. § 9601, et seq.; (6) the
Toxic Substances Control Act, 15 U.S.C. § 2601, et seq.; (7) Title III of the
Superfund Amendments and Reauthorization Act, also known as the Emergency
Planning and Community Right-to-Know Act, 42 U.S.C. § 11001; (8) the Hazardous
Materials Transportation Act, 49 U.S.C. § 1801 et seq.; (9) federal regulations
promulgated pursuant to any of the foregoing statutes; (10) Massachusetts laws
and regulations enacted in order to implement federal environmental statutes and
regulations; (11) the Massachusetts Hazardous Waste Management Act, M.G.L. c.
21C; (12) the Massachusetts Oil and Hazardous Materials Release Prevention and
Response Act, M.G.L. c. 21E; (13)

 

26

--------------------------------------------------------------------------------


 

the Hazardous Substances Disclosure by Employers Act, M.G.L. c. 111F; (14)
Massachusetts regulations promulgated pursuant to the authority of applicable
state environmental laws; and (15) local ordinances and regulations.

 

“Hazardous Materials” shall mean, but shall not be limited to, any products,
hazardous substances, hazardous waste, toxic substances, environmental,
biological, pathological, chemical, radioactive materials, waste or substances,
oil or petroleum products and any material, waste or substance, which because of
its quantitative concentration, chemical, biological, radioactive, flammable,
explosive, infectious, or other characteristics, constitutes or may reasonably
be expected to constitute or contribute to a danger or hazard to public health,
safety or welfare or to the environment, including any asbestos (whether or not
friable) and any asbestos-containing materials, lead paint, waste oils, solvents
and chlorinated oils, polychlorinated biphenyls (PCBs), toxic metals, etchants,
pickling and plating wastes, explosives, reactive metals and compounds,
pesticides, herbicides, radon gas, urea formaldehyde foam insulation and
chemical, biological and radioactive wastes, or any other materials or
substances that are regulated by any Environmental Law; and including any other
products or materials subsequently found by an authority of competent
jurisdiction to have adverse effects on the environment or the health and safety
of persons.

 

(b)                                 Tenant, at its sole cost and expense, shall
comply with all Environmental Laws pertaining to the transportation, use,
storage, generation, disposal, release or discharge of Hazardous Materials to,
from or at the Property by Tenant or any Tenant Party, including obtaining all
required permits and approvals.  Provided that the same is performed at all
times in accordance with the provisions of this Lease, Tenant may generate,
produce, bring upon, use, store or treat Hazardous Materials in the Premises
which are (a) cleaning products or office supplies typically used in
laboratory/office space, and (b) materials otherwise used in the ordinary course
of Tenant’s operations of the kind, and in the amounts, typically found in other
leased laboratory space of comparable size and used for comparable purposes, as
reasonably needed for Tenant’s operations and research activities, and strictly
in accordance with Environmental Laws; provided, however, that Landlord
understands and acknowledges that Hazardous Materials of the kind set forth in
the attached Schedule 9.04(b) will be stored and used on the Premises, but
Tenant’s transportation, use, storage, generation, disposal, release or
discharge of the Hazardous Materials listed on Schedule 9.04(b) shall still be
subject to all Environmental Laws.  In all events Tenant shall comply with all
applicable provisions of the standards of the U.S. Department of Health and
Human Services as further described in the USDHHS publication Biosafety in
Microbiological and Biomedical Laboratories (5th Edition, December 2009) as it
may be further revised, or such nationally recognized new or replacement
standards as may be reasonably selected by Landlord.  Except as otherwise set
forth above in clauses (a) and (b) of the second sentence of this subsection
(b), Tenant shall not cause or permit any Hazardous Materials to be generated,
produced, brought upon, used, stored, treated or disposed of to, from, or in or
about the Property by Tenant or any Tenant Party without Landlord’s prior
written consent, which may be withheld in Landlord’s reasonable discretion.  Any
Hazardous Materials permitted to be stored on the Premises pursuant to this
paragraph shall be stored in areas of the Premises exclusively designated by
Tenant for such purpose to the extent required by Legal Requirements.  In no
event shall any Hazardous Materials be generated, stored, used or disposed of
outside of the Premises.  Tenant shall not dispose of Hazardous Materials from
the Premises to any other location except in strict compliance with all
applicable Environmental Laws, nor permit any persons acting under it to do so. 
Notwithstanding the foregoing, Tenant shall not, in any event, be responsible
for any Hazardous Materials to the extent such Hazardous Materials are
introduced to the Property by anyone other than Tenant or any Tenant Party.

 

(c)                                  Within ten (10) Business Days after taking
initial occupancy of the Premises, Tenant shall provide to Landlord a list of
all Hazardous Materials used, stored or generated by Tenant in the Premises,
including quantities of each anticipated to be used, together with the material
safety data sheet (“MSDS”) for each such Hazardous Material.  Thereafter, within
ten (10) Business Days of Landlord’s

 

27

--------------------------------------------------------------------------------


 

request made not more than twice per calendar year, Tenant shall provide
Landlord with an updated list of all Hazardous Materials used, stored or
generated by Tenant in the Premises, including quantities of each used, together
with the MSDS for each such Hazardous Material and such other information as
Landlord may reasonably request.  From time to time at Landlord’s request,
Tenant shall execute affidavits, certifications and the like, in form reasonably
acceptable to Tenant, to the best of Tenant’s knowledge and belief, regarding
the presence or absence of Hazardous Materials on the Premises, the Property or
the Building used, stored, generated, disposed of or released by Tenant or any
Tenant Party. Furthermore, within fifteen (15) days after Landlord’s request,
but not more than once in any 12-month period, Tenant shall make available to
Landlord at the Premises, for review and audit by Landlord, all of Tenant’s
books and records relating to the types and amounts of all Hazardous Materials
being generated, produced, brought upon, used, stored or disposed of by or on
behalf of Tenant at, on or from the Premises, together with copies of any
federal, state or municipal filings or compliance reports made by Tenant with
respect to such Hazardous Materials that are required by applicable
Environmental Law.  Tenant agrees to pay the cost of any environmental
inspection or assessment requested by any governmental agencies, mortgagees of
the Property, or by any insurance carrier to the extent that such inspection or
assessment pertains to any release, threat of release, contamination, claim of
contamination, loss or damage or deterioration of condition in the Premises
caused by or alleged to be caused by Tenant or any Tenant Party (collectively,
“Environmental Incidents”).  Notwithstanding anything to the contrary contained
in this Section 9.04, to the extent that any disclosure, affidavit or similar
document to be provided to Landlord under this Section 9.04 would otherwise be
required to disclose proprietary information concerning chemicals, substances or
materials synthesized by Tenant from constituent Hazardous Materials, such
disclosure may exclude such proprietary information provided that the
constituent Hazardous Materials (but not the manner, quantities or
concentrations in which they are combined to form such chemicals, substances or
materials) are identified therein.

 

(d)                                 Landlord shall not be liable to Tenant or
any Tenant Party or to any person or governmental authority whatsoever for any
release of Hazardous Materials brought to the Premises by or on behalf of Tenant
at any time during the Term, except to the extent caused by the negligence or
willful misconduct of Landlord or its employees, agents or contractors. 
Landlord shall have the right, from time to time during the Term, but not more
than once in any 12-month period unless either Tenant is in default of its
obligations under this Section 9.04 or Landlord reasonably believes that a
release of Hazardous Materials has occurred on, at or from the Premises caused
by Tenant or a Tenant Party, to enter upon the Premises upon reasonable prior
notice to Tenant (which shall be not less than five (5) Business Days) to
perform environmental audits relating to the operations of Tenant and all those
claiming through Tenant on the Premises, including (i) reviewing records
relating to compliance with Environmental Laws and industry standards applicable
to the generation, handling, use, storage and disposal of Hazardous Materials,
(ii) observing techniques for handling, storing, using and disposing of
Hazardous Materials, (iii) reviewing documentation relating to the off-Premises
disposal of Hazardous Materials from the Premises, and (iv) conducting such
tests as Landlord reasonably deems appropriate, all such work to be performed at
Landlord’s sole expense except as otherwise provided in the next sentence.  In
addition to, and not in limitation of the rights provided in the immediately
preceding sentence, if required by any governmental agency or if Landlord
reasonably believes that a release of Hazardous Materials has occurred on or
from the Premises by Tenant or any Tenant Party or a threat of release exists
arising from Hazardous Materials not being handled, stored, used or disposed of
by Tenant or any Tenant Party in accordance with the requirements of this Lease
and all applicable Environmental Laws, then Landlord may, but need not, perform
appropriate testing and the reasonable costs thereof shall be reimbursed to
Landlord by Tenant within ten (10) Business Days of demand, as Additional Rent,
except that Landlord shall bear the cost of such testing if (i) Landlord (rather
than a governmental agency) requested such testing and (ii) such testing
determines that no such release has occurred as a result of the actions of
Tenant or any Tenant Party and that Hazardous Materials are being handled, used,
stored and disposed of in compliance with the terms of this Lease and all
applicable Environmental Laws.  Tenant shall cooperate with Landlord in
connection with any environmental audits or other inspections or testing
performed by Landlord

 

28

--------------------------------------------------------------------------------


 

pursuant to this Section.  Landlord and any third parties conducting such audits
and/or inspecting Tenant’s books and records shall enter into reasonable
non-disclosure and confidentiality agreements with Tenant, in form reasonably
acceptable to Landlord and Tenant.

 

(e)                                  If any transportation, generation, storage,
use or disposal of Hazardous Materials on or about the Premises, the Building or
the Property by Tenant or any Tenant Party, results in the threat of release,
release onto, or other contamination of any portion of the Property or adjacent
areas, including building or parking areas, soil or surface or ground water, or
any loss or damage to person(s) or property, Tenant agrees to:  (a) notify
Landlord immediately, once Tenant has knowledge or has received notice, of any
release, threat of release, contamination, claim of contamination, loss or
damage, and (b) after consultation with Landlord, clean up the release, threat
of release, or contamination in compliance with all applicable Environmental
Laws or Legal Requirements.  In the event of such contamination, Tenant agrees
to cooperate fully with Landlord and to provide such documents, affidavits and
information as may be reasonably requested by Landlord (1) to comply with any
Environmental Law or Legal Requirement, (2) to comply with the request of any
lender, purchaser or tenant, and/or (3) for any other reason reasonably deemed
necessary by Landlord.  Tenant shall notify Landlord promptly in the event of
any spill or other release of any Hazardous Material at, in, on, under or about
the Premises or the Property by Tenant or any Tenant Party that is required to
be reported to a governmental authority under any Environmental Law or Legal
Requirement, shall promptly forward to Landlord copies of any written notices
received by Tenant relating to alleged violations of any Environmental Law or
Legal Requirement and shall promptly pay when due any fine or assessment against
Landlord, Tenant, the Premises or the Property relating to any violation of any
Environmental Law or Legal Requirement by Tenant or any Tenant Party, to the
extent that compliance with such Environmental Law or Legal requirement is
Tenant’s obligation.  If any governmental authority files a lien against the
Premises or the Property due to any act or omission, intentional or
unintentional, of Tenant or any Tenant Party that results or has resulted in the
releasing, spilling, leaking, leaching, pumping, emitting, pouring, emptying or
dumping of any Hazardous Material, Tenant shall, within ten (10) Business Days
from the date that Tenant is first given notice of such lien (or within such
shorter period of time as may be specified by Landlord if such governmental
authority takes steps to enforce such lien) either (A) pay the claim and remove
the lien or (B) furnish a cash deposit bond or such other security as is
reasonably satisfactory in all respects to Landlord and sufficient to discharge
or bond over the lien completely.

 

(f)                                   Any increase in the premium for necessary
insurance on the Premises or the Property which arises from Tenant’s use and/or
storage of Hazardous Materials beyond those typically found in office and
laboratory space used for comparable purposes shall be solely at Tenant’s
expense.  Tenant shall procure and maintain at its sole expense such additional
insurance as may be required to comply with any requirement of any federal,
state or local government agency with jurisdiction over Tenant’s use, generation
or storage of Hazardous Materials at the Premises.

 

(g)                                  Except to the extent caused by the
negligence or willful misconduct of Landlord, its employees, agents, contractors
or the Indemnitees, Tenant shall indemnify, defend with counsel reasonably
acceptable to Landlord and hold the Indemnitees fully harmless from and against
any and all liability, loss, suits, claims, actions, causes of action,
proceedings, judgments, demands, costs, penalties, damages, fines and expenses,
including reasonable attorneys’ fees and costs of litigation, consultants’ fees,
laboratory fees and clean-up costs, and the costs and expenses of investigating
and defending any claims or proceedings, resulting from, or attributable to (i)
the presence of any Hazardous Materials on or in the Premises, the Building or
the Property arising from the act, omission or negligence of Tenant or any
Tenant Party, or arising out of the generation, storage, treatment, handling,
transportation, disposal or release by Tenant or any Tenant Party of any
Hazardous Materials at or near the Premises or the remainder of the Property
from and after such time, and which require remedial action under applicable
Environmental Laws, (ii) any violation(s) by Tenant or any Tenant Party of any
Environmental Laws, (iii)

 

29

--------------------------------------------------------------------------------


 

any Environmental Incidents (as defined above) and (iv) any breach by Tenant of
its covenants and obligations under this Section 9.04 or Section 10.07.

 

(h)                                 Landlord shall indemnify, defend with
counsel reasonably acceptable to Tenant and hold Tenant fully harmless from and
against any and all liability, loss, suits, claims, actions, causes of action,
proceedings, judgments, demands, costs, penalties, damages, fines and expenses,
including reasonable attorneys’ fees and costs of litigation, consultants’ fees,
laboratory fees and clean-up costs, and the costs and expenses of investigating
and defending any claims or proceedings, resulting from, or attributable to the
presence of any Hazardous Materials on or in the Premises, the Building or the
Property (i) which were present prior to the Date of Lease and which require
remedial action under applicable Environmental Laws, or (ii) which are
generated, stored, treated, handled, transported, disposed of or released by
Landlord or any employee, agent or contractor of Landlord at any time and which
require remedial action under applicable Environmental Laws.

 

(i)                                     The provisions of this Section 9.04
shall survive the expiration of the Term or the earlier termination of this
Lease.

 

(j)                                    Reference is made to Section 10.07 for
provisions relating to the decommissioning of the Premises by Tenant upon the
expiration of the Term or the earlier expiration of this Lease.

 

9.05.  Signs.  Except as expressly otherwise provided in this Section and except
for the Initial Tenant Work, no sign, antenna or other structure or thing shall
be erected or placed on the Premises or any part of the exterior of the Building
or erected anywhere on the Property so as to be visible from the exterior of the
Building, without first securing the written consent of Landlord.  Landlord, at
Landlord’s cost, shall provide building standard signage within the Building
lobby identifying Tenant.  Landlord shall also provide to Tenant Tenant’s Pro
Rata Share of entries on any Building directory maintained by Landlord within
the Building from time to time, Tenant shall have the right to install one (1)
sign on the façade of the East Wing of the Building, at a location approved in
advance by Landlord, subject to (i) the approval of Landlord as to the size,
shape, color, method of illumination and method of installation of such sign
(which approval shall not be unreasonably withheld, delayed or conditioned), and
(ii) the issuance to Tenant of all licenses, permits and approvals required from
any governmental authority in connection with the installation or maintenance of
such sign.  Tenant shall not have the right to install any monument sign or any
name or logo plate on any monument sign which is from time to time installed by
Landlord. Tenant shall be solely responsible, at its sole cost and expense, for
(A) obtaining and maintaining in full force and effect all licenses, permits and
approvals required from any governmental authority in connection with the
installation or maintenance of all exterior signage, and (B) the installation,
maintenance and repair of all exterior signage, and shall maintain the same in
good condition at all times.  Tenant shall further be required, at its sole cost
and expense, upon the expiration or earlier termination of the Term, to remove
Tenant’s signage installed on the Building facade and to repair all damage
caused by such removal to Landlord’s reasonable satisfaction.

 

9.06.  Landlord’s Access.  Subject to the provisions of this Section, Landlord
or its agents may enter the Premises at all reasonable times to show the
Premises to potential buyers, investors, tenants (but with respect to potential
tenants, only in the final twelve (12) months of the Term) or other parties; to
inspect and conduct tests in order to monitor Tenant’s compliance with Legal
Requirements governing Hazardous Materials in accordance with Section 9.04; for
purposes described in Sections 2.01, 9.04, 10.03 and/or 10.04(b); or for any
other purpose Landlord reasonably deems necessary.  No prospective lender,
purchaser, or tenant claiming through Landlord shall be permitted access to the
Premises without a representative of Landlord present.  Except in the event of
an emergency posing an imminent threat of personal injury or damage to the
Property (in which event notice shall be provided as soon as reasonably
practicable), Landlord shall give Tenant at least one (1) Business Day’s prior
notice (which may be oral)

 

30

--------------------------------------------------------------------------------


 

of any entry by Landlord into the Premises.  Tenant may require that other than
in case of emergency, one of Tenant’s personnel accompany Landlord and any other
parties who are given access to the Premises by Landlord pursuant to this
Section, and Tenant agrees to make a representative available for such purpose
during Normal Business Hours, Monday through Friday; provided, however, if
Tenant’s representative fails to appear for a scheduled inspection or access by
Landlord or such other party, Landlord or such other party may nevertheless
proceed with such scheduled inspection or access.  Notwithstanding the
foregoing, in case of emergency, Landlord may enter any part of the Premises
without prior notice to Tenant provided that Landlord provides Tenant with
notice of such entry as soon as reasonably possible thereafter.  Landlord shall
use commercially reasonable efforts not to interfere with Tenant’s use and
occupancy of the Premises when exercising Landlord’s rights under this
paragraph.  Landlord agrees to comply with Tenant’s reasonable requirements
(including without limitation requirements in connection with access, health,
safety, and/or security checks) in connection with non-emergency access to the
Premises to the extent to which the same are consistent with the provisions of
this Section and have been provided to Landlord in writing prior to any such
entry.  Upon request by Tenant, Landlord and any parties who are given access to
the Premises shall enter into reasonable confidentiality agreements with Tenant,
in form reasonably acceptable to both Landlord and Tenant, prior to such access
(except in the event of an emergency).

 

9.07.  Landlord’s Rules and Regulations.  Tenant and all Tenant Parties shall
comply with Landlord’s rules and regulations (the “Rules and Regulations”)
promulgated (and amended from time to time) with respect to the occupancy and
use of the Building and the Property and of general applicability to all tenants
of the Building and the Property (as well as all Rules and Regulations which are
applicable only to all tenants which are using their leased premises for
purposes similar to Tenant), provided that (i) Tenant receives reasonable prior
written notice of such Rules and Regulations, and (ii) the same are not
inconsistent with the provisions of this Lease.  All of Landlord’s Rules and
Regulations shall be administered in an even-handed manner among all occupants
of the Building using their leased premises for similar purposes. Landlord’s
initial Rules and Regulations are set forth in Exhibit G attached hereto.  The
Rules and Regulations may also include, if any portion of the Building is being
used as an animal facility at any time, provisions specifically relating
thereto.  Nothing contained in this Lease shall be construed to impose upon
Landlord any duty or obligation to enforce the Rules and Regulations or the
terms, covenants or conditions in any other lease as against any other tenant
and Landlord shall not be liable to Tenant for violation of the same by any
other tenant or such other tenant’s servants, employees, agents, contractors,
visitors, invitees or licensees.

 

9.08. Compliance With Insurance Requirements.  Tenant and all Tenant Parties
shall at all times materially comply with the terms of any policy of insurance
maintained by Landlord or Tenant and applicable to the Property or the Premises
or any portion of either, which terms are customary for insurance policies of
such type issued for properties similar to the Property, and all requirements of
the issuer of any such policy (in each case, with respect to insurance policies
maintained by Landlord, to the extent Landlord has provided written notice to
Tenant of the requirements of such policy(is) or issuer(s)), and all orders,
rules, regulations and other requirements of the National Board of Fire
Underwriters (or any other body exercising similar functions) (collectively,
“Insurance Requirements”).

 

9.09. Floor Load; Heavy Machinery.  Tenant shall not place a load upon any floor
of the Premises exceeding the floor load per square foot of area which such
floor was designed to carry and which is allowed by law.  Tenant acknowledges
receipt from Landlord of the foregoing floor load information.  Landlord
reserves the right to prescribe the weight and position of all heavy machinery
and mechanical equipment, which shall be placed so as to distribute the weight. 
Heavy machinery and mechanical equipment shall be placed and maintained by
Tenant at Tenant’s expense in settings sufficient in Landlord’s reasonable
judgment to absorb and prevent vibration, noise and annoyance to other tenants
in the Building.  Tenant shall not move any heavy machinery, heavy equipment,
freight, bulky matter, or

 

31

--------------------------------------------------------------------------------


 

fixtures into or out of the Building without Landlord’s prior written consent,
which consent shall not be unreasonably withheld, conditioned or delayed.  If
such machinery, equipment, freight, bulky matter or fixtures requires special
handling, Tenant agrees to employ only persons holding a Master Rigger’s License
to do said work, and that all work in connection therewith shall comply with
applicable Legal Requirements.  Any such moving shall be at the sole risk and
hazard of Tenant and Tenant will defend, indemnify and hold Landlord harmless
against and from any liability, loss, injury, claim or suit resulting directly
or indirectly from such moving, except to the extent caused by the negligence or
willful misconduct of Landlord or its employees, agents or contractors.  Proper
placement of all such heavy machinery and mechanical equipment in the Premises
shall be Tenant’s responsibility.

 

9.10. LEED/Energy Conservation Measures .  Tenant acknowledges that Landlord has
obtained Gold certification for the Building core and shell under the Leadership
in Energy and Environmental Design Core & Shell program (“LEED-CS”).  Tenant
further acknowledges and agrees that such certification will require Tenant to
comply with the following requirements in connection with the design,
construction, use and operation of its Premises:

 

(1)                                 Mandatory Leadership in Energy and
Environmental Design (LEED) Tenant Compliance.  Tenant shall meet the following
design and construction requirements in support of and in compliance with the
LEED-CS prerequisites and credits attempted within the base-building LEED-CS
certification application:

 

a.              EAp3 Fundamental Refrigerant Management: Any additional HVAC &
Refrigeration equipment and/or systems installed by Tenant must comply with the
following: “zero use of chlorofluorocarbon (CFC)-based refrigerants in new
heating, ventilating, air conditioning and refrigeration (HVAC&R) systems. Small
HVAC units (defined as containing less than 0.5 pounds (228 grams) of
refrigerant) and other equipment, such as standard refrigerators, small water
coolers and any other equipment that contains less than 0.5 pounds (228 grams)
of refrigerant, are not subject to the requirements of this prerequisite”.

 

b.              IEQp1 Minimum Air Quality Performance: All mechanical
ventilation systems installed by Tenant must “meet the minimum requirements of
Sections 4 through 7 of ASHRAE Standard 62.1-2007, Ventilation for Acceptable
Indoor Air Quality. Mechanical ventilation systems must be designed using the
ventilation rate procedure or the applicable local code, whichever is more
stringent.” Compliance must be demonstrated through calculations performed in
alignment with the Ventilation Rate Procedure methodology as per section 6.2 of
the ASHRAE 62.1-2007 standard.

 

c.               IEQp2 Environmental Tobacco Smoke Control (ETS): Tenant is
required to “Prohibit smoking in the building. Prohibit on-property smoking
within 25 feet (8 meters) of entries, outdoor air intakes and operable windows.
Provide signage to allow smoking in designated areas, prohibit smoking in
designated areas or prohibit smoking on the entire property.”

 

(2)                                 Mandatory Tenant Energy Conservation
Measures (ECMs).  Tenant shall adhere to the following performance requirements
to support and align with the Energy Conservation Measures incorporated in the
base-building Core and Shell building systems and building envelope design and
the LEED-CS whole building energy model:

 

a.              Lighting Power Density: The installed interior lighting power in
the Premises must be designed to be equal to or less than 0.75 Watts/SF using
the Building Area Calculation Method as referenced in ASHRAE 90.1-2007.

 

32

--------------------------------------------------------------------------------


 

b.              Lighting Controls: Office tenants are required to provide the
following lighting controls:

 

·                  Daylight dimming: The Premises shall be designed to meet the
following daylight dimming requirements:

 

·                  Automatic daylight harvesting controls must be provided in
all tenant spaces that are within 15 ft of the exterior walls.

·                  All lighting in these areas must be automatically controlled
based on available daylight and is dimmed from 100% to 30% of the light output
with a proportional power input reduction (from 100% to 30% of the power input).

·                  The light level setpoint shall be 50 fc at a horizontal plane
that is 2.5 ft above the floor.

 

·                  Occupancy Sensors on Lighting: Occupancy sensors must be
provided for light control in all tenant spaces.

 

Beyond adhering to the requirements of the above listed LEED-CS prerequisites
and credits, Tenant, at its option and at its own cost and expense, may elect to
pursue third party certification under the LEED 2009 program for Commercial
Interiors.  Even if third-party certification is not pursued, Tenant shall be
required to comply with the aforementioned LEED prerequisites and credits.

 

9.11. Emergency Generator .

 

(a)                                 Subject to Landlord’s prior written approval
of the design and specifications therefor (which approval shall not be
unreasonably withheld, conditioned or delayed), Tenant shall have the right, at
its sole cost and expense (except to the extent to which the installation cost
thereof is paid through the Landlord’s Allowance), to install, operate, repair,
maintain and replace a back-up generator reasonably necessary for Tenant’s use
(and the use of any permitted subtenants) of the Premises for the Permitted Use,
including natural gas or fuel supply and tank reasonably necessary therefor (not
to exceed applicable code requirements), and all reasonably necessary cabling
and related appurtenances (collectively, the “Generator”), in a location on the
roof of the East Wing of the Building or elsewhere in or around the Building or
the Parking Facilities, in all events as agreed upon by the parties.  If the
Generator is to be located on the roof of the Building (i) the Generator shall
be screened from view in a manner reasonably acceptable to Landlord (at Tenant’s
sole cost and expense) and (ii) all work relating to the Generator to be
performed on or affecting the roof of the Building shall, at Landlord’s request,
be coordinated with Landlord’s roofing contractor so as not to void any warranty
for the roof.

 

(b)                                 No Rent shall be charged to Tenant for the
area to be occupied by the Generator and the areas required to connect the
Generator to the appropriate locations within the Premises (but if the Generator
occupies any parking spaces in the Parking Facilities, such spaces shall reduce
the Parking Allotment by the number of such occupied spaces).  Tenant will be
solely responsible for all utility charges incurred with respect to the
Generator, as separately metered (at Tenant’s expense).

 

(c)                                  Except to the extent the Generator is
installed as part of the Initial Tenant Work in accordance with the provisions
of the Work Letter, installation of the Generator and any related cabling,
conduit and appurtenances will be governed by the applicable provisions of this
Lease relating to Tenant Work.  Tenant will submit to Landlord at least thirty
(30) days prior to the proposed installation date(s) Tenant’s proposed plans and
specifications relating to the installation, operation and use of the Generator

 

33

--------------------------------------------------------------------------------


 

and all associated lines.  Tenant may not commence any work to install a
Generator until it has received Landlord’s prior written approval (not to be
unreasonably withheld, delayed or conditioned) of such plans and
specifications.  Tenant, at its sole cost and expense, shall comply with all
applicable Legal Requirements and restrictive covenants affecting the Property
and Landlord’s reasonable directives relating to the installation, operation,
maintenance and repair of the Generator, including, but not limited to (i)
obtaining and maintaining (or causing to be obtained and maintained) and
complying with the provisions of all applicable permits required for the
installation, operation, maintenance and repair of the Generator, (ii)
implementing spill prevention control and countermeasures and containment
plan(s) (as required by federal, state, or local regulations) or best management
practices plan(s), (iii) providing evidence of insurance covering such
facilities, and (iv) maintaining and inspecting such facilities and related
equipment and keeping records related thereto.  Tenant will maintain and repair
the Generator in good operating condition throughout the Term, at Tenant’s sole
cost and expense.  Any replacement (excluding insured casualty), all maintenance
and repair of the Generator and all governmental compliance required in
connection with the Generator will be Tenant’s sole responsibility and Tenant’s
sole cost and expense; provided, however, if Tenant fails to commence such
maintenance and repair within thirty (30) days (unless an emergency exists, in
which event Tenant shall promptly commence such curative work and thereafter
diligently prosecute the same to completion) after written notice from Landlord
and thereafter diligently prosecutes the same to completion, then Landlord may
elect to perform such maintenance at Tenant’s sole cost and expense.  Upon
Landlord’s request, Tenant will promptly provide Landlord with copies of all
records relating to (i) the installation, operation, maintenance and repair of
the Generator, and (ii) the compliance of the Generator with any applicable
Legal Requirements.

 

(d)                                 Tenant may not use the Generator for any
purpose other than solely in connection with Tenant’s occupancy of the Premises
for the Permitted Use and in accordance with any applicable permit(s) pertaining
to the Generator.  Tenant may not use the Generator to serve other occupant(s)
of the Property.  This provision does not modify Tenant’s permitted use of the
Premises, and does not relieve Tenant of any environmental liability under this
Lease.

 

(e)                                  At any time within ninety (90) days prior
to the expiration of the Term, or earlier termination of this Lease, Landlord
may, at Tenant’s cost and expense, cause a qualified environmental consultant
reasonably acceptable to Landlord and Tenant to perform an environmental
investigation to determine whether a release of any Hazardous Materials has
occurred during the Term of this Lease with respect to the Generator.  Within
thirty (30) days following the expiration of the Term or the earlier termination
of this Lease, Tenant may elect (but shall not be required) to remove the
Generator, but if Tenant elects to do so, Tenant shall promptly (i) remove the
Generator (and any related fuel tanks, conduit, fuel lines, cabling and other
appurtenances associated therewith), (ii) restore the affected areas to their
original condition prior to the installation of the Generator, in accordance
with plans and specifications reasonably acceptable to Landlord and all
applicable Legal Requirements, and (iii) repair any damage to the Premises or
the Property caused by the removal of the Generator.  Tenant shall perform any
required environmental remediation for the release of any Hazardous Materials in
connection with the Generator caused by Tenant or any Tenant Party during the
Term of this Lease in accordance with applicable Legal Requirements, all at
Tenant’s sole cost and expense.  If the environmental investigation performed by
the environmental consultant as provided above confirms the release of any
Hazardous Materials caused by Tenant or any Tenant Party in connection with the
Generator, Tenant must thereafter perform any clean up or remediation required
by applicable Legal Requirements and in accordance with applicable Legal
Requirements, and document with a report prepared by a qualified environmental
consultant reasonably approved by Landlord, evidencing either no impact to soil
and groundwater exceeding state cleanup criteria for the use of the site, or
that any impacted soil or groundwater has been remediated in a manner and to a
level meeting the applicable state cleanup criteria, together with any
applicable state assurance or closure.

 

34

--------------------------------------------------------------------------------


 

(f)                                   Tenant will promptly report to Landlord
any spill or release and any written citations or notices of violation of any
Legal Requirements received by Tenant in connection with the Generator, and will
provide Landlord with copies thereof.  Such notification to Landlord will not
relieve Tenant from its obligations to notify governmental agencies.  Any
cleanup or remediation will be completed by Tenant in accordance with applicable
Environmental Laws and in a manner and to a level meeting the applicable state
cleanup criteria, together with any applicable state assurance or closure.

 

(g)                                  Tenant shall make annual inspections, at
Tenant’s expense, to ensure regulatory compliance and the proper operation,
maintenance and repair of the Generator, and will forward copies of such
inspection reports to Landlord promptly following receipt of Landlord’s written
request(s) therefor.

 

9.12. Rooftop Rights .

 

(a)                                 Tenant shall be permitted, in locations on
the roof of the East Wing of the Building as approved by Landlord in writing in
advance, to install, operate, maintain, repair and remove, or Landlord may
install on behalf of Tenant, all at Tenant’s sole cost and expense and for use
solely by Tenant and any of its permitted subtenants in connection with their
respective business operations conducted in the Premises and not for use by
non-occupant third parties, (i) telecommunications and data processing equipment
(including but not limited to satellite dishes, generators, cell boosters and
antennae), and related wiring from the roof to the interior portions of the
Premises to the extent reasonably necessary (collectively, the “Rooftop
Communications Equipment”), and (ii) such supplementary HVAC and other equipment
serving solely the Premises, consistent with Tenant’s use of the Premises
(collectively, with the Rooftop Communications Equipment, the “Rooftop
Equipment”), provided the same complies with all Legal Requirements.  The
Rooftop Equipment shall be screened from view in a manner reasonably acceptable
to Landlord, at Tenant’s sole cost and expense.  During the Term, Tenant shall
not be required to pay any monthly rental or license fee with respect to
Tenant’s Rooftop Space or any of the Rooftop Equipment.  Tenant shall be
responsible for all costs and expenses associated with or relating to the
Rooftop Equipment, including installation, operation, maintenance, use, removal
and insuring of the Rooftop Equipment (same being deemed Tenant’s personal
property for purposes of this Lease), and shall reimburse Landlord any
reasonable, actual out-of-pocket costs incurred by Landlord in connection
therewith, including, but not limited to any costs for electric power and HVAC
(if any) that Tenant uses in the Building for the Rooftop Equipment, as
separately metered.  Landlord shall have the right to permit other tenants of
the Building to lease space on the roof of the Building for such other party’s
own rooftop antennae, satellite dishes and other telecommunications equipment to
be used in the conduct of such tenant’s business operations in the Building and
not elsewhere, provided that (i) Tenant shall continue to have full access to
the Rooftop Equipment, (ii) Tenant’s right to install, use, improve, add to and
replace Rooftop Equipment shall be non-exclusive and shall be shared on a pro
rata basis with any such rights granted to other tenant(s) in the Buildings,
(iii) Landlord shall not install, and shall prohibit the installation and/or
operation by any other party of, any additional microwave dishes/earth satellite
disks, antennae, towers and/or other structures on the Roof which would, in
Tenant’s reasonable judgment, interfere with Tenant’s use of the Rooftop
Equipment which is then in place.

 

(b)                                 Prior to installing any Rooftop Equipment,
Tenant shall submit to Landlord for its approval (which approval shall not be
unreasonably withheld, delayed or conditioned) plans and specifications that (i)
specify in detail the design, location, size (and, with respect to Rooftop
Communications Equipment, the frequency) of the Rooftop Equipment and (ii) are
sufficiently detailed to allow for the installation of the Rooftop Equipment in
a good and workmanlike manner and in accordance with all Legal Requirements. 
Following Landlord’s approval of such plans, Tenant shall obtain all permits
required for the installation and operation, thereof, and copies of all such
permits must be submitted to Landlord before Tenant begins to install the
Rooftop Equipment.  Tenant shall be permitted to select a contractor of its
choice to undertake the installation of the Rooftop Equipment, subject to

 

35

--------------------------------------------------------------------------------


 

Landlord’s approval (which approval shall not be unreasonably withheld, delayed
or conditioned).  Tenant shall install all Rooftop Equipment in a good and
workmanlike manner, and shall maintain and use the Rooftop Equipment in
accordance with all applicable Legal Requirements.  Tenant shall also have the
right to install reasonably necessary conduit and sleeving from the roof to the
points of connection within the Premises.  Tenant shall be responsible for all
costs of installation (including structural reinforcing or modifications
required to be made to the roof in order to support Tenant’s Rooftop Equipment),
repair, maintenance and removal with respect to the Rooftop Equipment.  Tenant
shall thereafter maintain all permits necessary for the maintenance and
operation of the Rooftop Equipment while it is on the Property.  Tenant shall
maintain the Rooftop Equipment in good repair and condition and in such a manner
so as not to interfere in any material respect with any other satellite,
antennae or other transmission facility on the roof or elsewhere in the Building
which was installed and operating prior to Tenant’s installation of the Rooftop
Equipment which is claimed to be causing such interference.  Tenant shall repair
any damage to the Building caused by or relating to the Rooftop Equipment,
including that which is caused by its installation, maintenance, use or removal,
and Tenant shall reimburse Landlord for any out-of-pocket costs and expenses
incurred by Landlord for any actual damage to the Property, including any damage
resulting from penetrations of the roof with respect to such installation,
maintenance or use.

 

(c)                                  All work relating to the Rooftop Equipment
shall, at Landlord’s request, be coordinated with Landlord’s roofing contractor
so as not to void any warranty for the roof.

 

ARTICLE 10:  CONDITION AND MAINTENANCE OF PREMISES AND PROPERTY

 

10.01.  Existing Conditions.  Tenant acknowledges that except for any express
representations contained in this Lease, neither Landlord nor any person acting
under or on behalf of Landlord has made any representation as to the condition
of the Premises, the Building or the Property, or the suitability of the
Premises, the Building or the Property for Tenant’s intended use.  Tenant
represents and warrants that Tenant has made its own inspection and inquiry
regarding the Premises, the Building and the Property and is not relying on any
representations of Landlord or any broker or persons acting on behalf of
Landlord other than as set forth in this Lease.

 

10.02.  No Landlord Liability.  Landlord shall not be liable for any damage or
injury to the persons, property or business (including loss of revenue, profits
or data) of Tenant or any Tenant Party, provided, however, that this Section
10.02 shall not exempt Landlord from liability for Landlord’s negligence or
willful misconduct or the negligence or willful misconduct of its agents,
employees or contractors.  This exemption shall apply without regard to the
manner by which the damage or injury is caused, including, but not limited to:
(i) fire, steam, electricity, water, gas, air, sewage, sewer gas or odors, snow,
ice, frost or rain; (ii) the breakage, leakage, obstruction or other defects of
pipes, faucets, sprinklers, wires, appliances, plumbing, windows, air
conditioning or lighting fixtures or any other cause; (iii) explosion,
electrical or electromagnetic emissions; (iv) any casualty or Taking; (v) theft;
(vi) conditions in or about the Property or the Building; or (vii) any act or
omission of any other tenant.  Tenant hereby agrees that, to the maximum extent
permitted by law, all furniture, fixtures and property of every kind, nature and
description of Tenant or any Tenant Party which may be in or upon the Premises,
the Building or the Property, shall be at the sole risk and hazard of Tenant,
and that if the whole or any part thereof shall be damaged, destroyed, stolen or
removed from any cause or reason whatsoever, no part of said damage or loss
shall be charged to, or borne by, Landlord, except to the extent caused by
Landlord’s negligence or willful misconduct or the negligence or willful
misconduct of its agents, employees or contractors.

 

10.03.  Landlord’s Repair and Maintenance Obligations.  Subject to the
provisions of Section 16.09, and except for damage caused by fire, other
casualty or taking (which is dealt with below), and

 

36

--------------------------------------------------------------------------------


 

damage caused by the act or omission of Tenant or any Tenant Party, Landlord
shall, at its sole cost and expense and not to be reimbursed as Operating
Expenses, maintain, repair and replace the foundation, roof (including the roof
membrane), walls, floor slabs and other structural elements of the Building
(excluding any structural elements added to the Building as part of the Initial
Tenant Work or other Tenant Work, which shall be Tenant’s responsibility),
columns and beams, and exterior walls and windows of the Building, as well as
the underground and under-slab plumbing lines serving the Building, and make
replacements which are capital in nature to the loading dock and elevator
located within and serving solely the Premises (but all other repairs,
maintenance and non-capital replacements with respect to such loading dock and
elevator shall be Tenant’s responsibility at its sole expense), in each case so
as to keep the same in good order, condition and repair, reasonable wear and
tear excepted.  Further subject to the provisions of Section 16.09 and the
provisions of the immediately preceding sentence, and except for damage caused
by fire, other casualty or taking (which is dealt with below), and damage caused
by the act or omission of Tenant or any Tenant Party, Landlord shall keep the
Building Systems (including the HVAC, plumbing, electrical, mechanical, fire and
life safety, and other systems serving the Premises in common with other
portions of the Building), to the extent not serving exclusively either the
Premises or another tenant’s premises, and the common areas of the Building and
the Property, in good order, condition and repair, reasonable wear and tear
excepted.  Landlord shall make any repairs or replacements to the Building, the
Premises or the Property, to the extent such repair or replacement was
necessitated by Landlord’s negligence or willful misconduct or the negligence or
willful misconduct of its agents, employers or contractors, or by Landlord’s
breach of its obligations hereunder, all at its sole cost and expense and not to
be reimbursed as Operating Expenses.  Landlord shall cause the common areas of
the Building and the Property to be kept clean and free from rubbish and debris,
and the paved portions of the common areas of the Property to be free from
appreciable accumulation of ice and snow.  Except to the extent caused by
Landlord’s negligence or willful misconduct or the negligence or willful
misconduct of its agents, employees or contractors, or Landlord’s breach of its
obligations hereunder, Landlord shall not be obligated to maintain, repair or
replace any interior windows, doors, plate glass, or the surfaces of walls
within the Premises, or any fixtures, components or equipment located within the
Premises or elsewhere which serve the Premises exclusively, all of which shall
be Tenant’s obligation.  Tenant shall promptly report to Landlord any defective
condition known to it that Landlord is required by the provisions of this
Section to repair.  Tenant waives the benefit of any present law that provides
Tenant the right to repair the Premises or the Property at Landlord’s expense or
to abate or reduce the Rent or to terminate this Lease because of the condition
of the Property or the Premises to the extent such benefit of law may be waived
by Tenant; provided, however, that the foregoing waiver shall not be deemed to
waive any rights expressly granted to Tenant pursuant to the provisions of
Section 6.03 of this Lease.  Subject to the provisions of Section 6.03(b),
Tenant shall not be entitled to any abatement of Rent, nor shall Landlord incur
any liability, by reason of inconvenience, annoyance or injury to Tenant arising
from any maintenance, repairs, alterations, additions, replacements or
improvements made by Landlord, or any related work undertaken by Landlord in
accordance with the provisions of this Lease provided Landlord complies with the
terms of Section 9.06 regarding access to the Premises and provided Landlord
takes commercially reasonable steps to minimize any interference with Tenant’s
operations.  Notwithstanding the fact that Landlord may provide security
services at the Property or Building at any time during the term of this Lease,
(i) Tenant hereby releases Landlord from any claim for injury to persons or
damage to property asserted by Tenant or any Tenant Party that is suffered or
occurs in or about the Premises or in or about the Building or Property or the
common areas appurtenant thereto by reason of the act of any intruder or any
other person in or about the Premises, Building or Property, and (ii) without
disclaiming Landlord’s liability for its negligence or willful misconduct,
Landlord shall not be deemed to owe Tenant or any other person any duty or
standard of care as a result of Landlord’s provision of such security services. 
All costs and expenses incurred by Landlord in connection with the performance
of any obligation set forth in this Section 10.03 other than the first sentence
hereof shall be included in Operating Expenses except to the extent otherwise
expressly provided above in this Section.

 

37

--------------------------------------------------------------------------------


 

Throughout the Term, Landlord shall maintain a bicycle storage area, comparable
to the existing bicycle storage area in the Building for Tenant’s use (in common
with other occupants of the Building).

 

10.04.  Tenant’s Obligations.

 

10.04(a)  Repair and Maintenance.  Except for work that Section 10.03 requires
Landlord to do and subject to Section 16.09, Tenant, at its sole cost and
expense: shall keep the Premises (including all Initial Tenant Work, other
Tenant Work, Tenant’s Property, and all fixtures, systems and equipment now or
hereafter on the Premises or elsewhere that exclusively serve the Premises
regardless of whether or not the same are part of a Building System), together
with any interior windows, doors, interior plate glass, and the inner surfaces
of walls within the Premises, in at least as good order, condition and repair as
they are in on the Date of Lease or may be thereafter put in during the Term,
reasonable wear and tear, damage caused by fire, other casualty or taking (which
is dealt with below) and damage caused by the negligence or willful misconduct
of Landlord, Landlord’s agents, employees, or contractors excepted; shall keep
in a secure and sanitary condition all trash and rubbish temporarily stored at
the Premises; and shall make all repairs and replacements and do all other work
necessary for the foregoing purposes, whether the same may be ordinary or
extraordinary, foreseen or unforeseen.  Without limitation, Tenant shall be
responsible for the maintenance, repair and replacement of all plumbing,
heating, ventilating and air-conditioning systems and other mechanical systems
(whether or not part of the Building Systems) wherever located that exclusively
serve the Premises, and Tenant shall secure, pay for, and keep in force
contracts with appropriate and reputable service companies approved by Landlord
(which approval shall not be unreasonably withheld, conditioned or delayed)
providing for the regular maintenance of such systems to the extent that such
systems exclusively serve the Premises.  All repairs and replacements required
to be made by Tenant hereunder shall be equal in quality and class to the
original work.  No storage shall be permitted outside of the Premises except as
otherwise expressly provided in this Lease.  Storage inside the Premises shall
be provided in a manner not visible from outside the Premises.

 

10.04(b)  Landlord’s Right to Cure.  If Tenant does not perform any of its
obligations under Section 10.04(a) within fifteen (15) days’ after Landlord
gives Tenant notice of such failure, then Landlord may perform such maintenance,
repair or replacement on Tenant’s behalf, and Tenant shall reimburse Landlord,
as Additional Rent, for all costs reasonably incurred, together with an
Administrative Charge (as defined in Section 13.02(e)), immediately upon demand;
provided, however, that (i) if such maintenance, repair or replacement cannot be
completed within such 15-day period through the use of diligent efforts, then
such 15-day period shall be reasonably extended to be the time required to
complete the same through the use of diligent efforts provided that Tenant
commences such performance within such 15-day period and thereafter diligently
pursues the performance of such obligation continuously to completion, and (ii)
notwithstanding the foregoing, in case of an emergency Landlord may perform such
maintenance, repair or replacement without awaiting the expiration of such
15-day period and with notice to Tenant to be provided as soon as reasonably
practicable under the circumstances.

 

10.05.  Tenant Work

 

10.05(a)  General.  “Tenant Work” shall mean all work, demolition,
installations, improvements, additions and alterations made by or on behalf of
Tenant in or to the Premises or, when expressly permitted by Landlord in
advance, on or to any other portion of the Property.  Without limitation, Tenant
Work includes any penetrations in the walls, partitions, ceilings or floors and
all attached carpeting, all signs visible from the exterior of the Premises, and
all changes in the exterior appearance of the windows of the Premises (including
shades, curtains and the like).  All Tenant Work shall be subject to Landlord’s
prior written approval (which approval shall not be unreasonably withheld,
conditioned, or delayed) and shall be arranged and paid for by Tenant, all as
provided herein; provided that any interior non-structural Tenant Work
(including any series of related Tenant Work projects) that (a) costs less than
the “Tenant

 

38

--------------------------------------------------------------------------------


 

Work Threshold Amount” (which shall be $60,000 in each instance or series of
related projects, provided that from and after the point at which the aggregate
cost of Tenant Work proposed by Tenant in any Lease Year exceeds $120,000, all
Tenant Work proposed during such Lease Year shall be deemed to exceed the Tenant
Work Threshold Amount and shall require Landlord’s prior written approval), and
(b) does not materially adversely affect any structural component of the
Building, or any elevators, fire-safety, telecommunications, curtain wall,
electrical, heating, ventilation, plumbing or any other mechanical system of the
Building (collectively, the “Building Systems”), (c) does not materially
adversely affect any penetrations in or otherwise materially adversely affect
any walls, floors, roofs, or other structural elements of the Building, or the
curtain wall, and (d) does not include any signs visible from the exterior of
the Premises or any change in the exterior appearance of the windows in the
Premises (including shades, curtains and the like) shall not require Landlord’s
prior approval if Tenant delivers the Construction Documents (as defined in
Section 10.05(b)) for such work to Landlord at least five (5) Business Days’
prior to commencing such work.  Without limiting Landlord’s rights hereunder,
Landlord shall not be deemed unreasonable for withholding its approval as to any
Tenant Work which would require unusual expense to re-adapt the Premises or any
portion thereof to normal office use or typical laboratory use upon the
termination or expiration of this Lease.  In any event, non-structural cosmetic
work such as painting, carpeting and wall coverings (“Cosmetic Work”) shall not
require Landlord’s consent or be included in the calculation of the Tenant Work
Threshold, and no prior notice to Landlord of such work is required.  Whether or
not Landlord’s approval is required, Tenant shall neither propose nor effect any
Tenant Work that in Landlord’s reasonable judgment (i) adversely affects any
structural component of the Building, (ii) materially affects any Building
System, (iii) affects the exterior or the exterior appearance of the Building or
common areas within or around the Building or other property than the Premises,
(iv) includes the installation of equipment that will have an unreasonable
acoustic impact on other tenants of the Building when compared to similar
equipment in first-class office and laboratory buildings, (v) diminishes the
value of the Premises, the Building or the Property, or (vi) requires any
unusual expense to readapt the Premises for use by a future occupant for the
Permitted Uses.  Any disputes regarding the scope and estimated cost of the work
necessary to readapt the Premises for the Permitted Uses shall be resolved
pursuant to Section 16.17.  Prior to commencing any Tenant Work affecting air
disbursement from ventilation systems serving the Premises, including the
installation of Tenant’s exhaust systems, Tenant shall provide Landlord with a
third-party report from a consultant, and in a form, reasonably acceptable to
Landlord, showing that such work will not adversely affect the ventilation
systems of the Building (or of any other tenant in the Building) and shall, upon
completion of such work, provide Landlord with a certification reasonably
satisfactory to Landlord from such consultant confirming that no such adverse
effects have resulted from such work.  Landlord shall have the right to require
Tenant to provide to Landlord from time to time while Tenant’s Work is being
performed, periodic lien waivers in statutory form from Tenant’s Contractor and
such subcontractors and suppliers as Landlord may designate from time to time.

 

10.05(b)  Construction Documents.  No Tenant Work, other than Cosmetic Work,
shall be effected except in accordance with complete, coordinated construction
drawings and specifications (“Construction Documents”) prepared in accordance
with Exhibit H attached hereto.  Before commencing any Tenant Work requiring
Landlord’s approval hereunder, Tenant shall obtain Landlord’s prior written
approval of the Construction Documents for such work, which approval shall not
be unreasonably withheld, conditioned or delayed.  Landlord shall be given a
reasonable opportunity to consult with Tenant and review plans for any work
under this Lease requiring Landlord’s consent as they are being prepared.  The
Construction Documents shall be prepared by an architect (“Tenant’s Architect”)
registered in the Commonwealth of Massachusetts and experienced in the
construction of tenant space improvements in comparable buildings in the area
where the Premises are located and, if the value of such Tenant Work will equal
or exceed the Tenant Work Threshold Amount or will affect any Building System,
the identity of Tenant’s Architect (and also engineers if such work will affect
any Building System) shall be approved by Landlord in advance, such approval not
to be unreasonably

 

39

--------------------------------------------------------------------------------


 

withheld, conditioned or delayed.  Tenant shall be solely responsible for the
liabilities associated with and expenses of all architectural and engineering
services relating to Tenant Work and for the adequacy, accuracy, and
completeness of the Construction Documents even if approved by Landlord (and
even if Tenant’s Architect has been otherwise engaged by Landlord in connection
with the Base Building Work or the Initial Tenant Work).  The Construction
Documents shall set forth in detail the requirements for construction of the
Tenant Work and shall show all work necessary to complete the Tenant Work,
including all cutting, fitting, and patching and all connections to the
mechanical, electrical, and plumbing systems and components of the Building. 
Submission of the Construction Documents to Landlord for approval shall be
deemed a warranty by Tenant that all Tenant Work described in the Construction
Documents (i) complies with all applicable Legal Requirements, (ii) does not
materially adversely affect any structural component of the Building, (iii) is
compatible with and does not materially adversely affect the Building Systems,
(iv) does not affect any property other than the Premises, (v) conforms to floor
loading limits specified by Landlord, and (vi) with respect to all materials,
equipment and special designs, processes or products, does not infringe on any
patent or other proprietary rights of others.  The Construction Documents shall
comply with Landlord’s requirements for the uniform exterior appearance of the
Building, including the use of Building standard window blinds and Building
standard light fixtures.  Landlord’s approval of Construction Documents shall
signify only Landlord’s consent to the Tenant Work shown and shall not result in
any responsibility of Landlord concerning compliance of the Tenant Work with any
Legal Requirements, or coordination or compatibility with any Building System or
component thereof or of the Building, or the feasibility of constructing the
Tenant Work without damage or harm to the Building, all of which shall be the
sole responsibility of Tenant.  Landlord hereby represents to Tenant that the
Base Building Work performed prior to the date of this Lease complies in all
material respects with all applicable Legal Requirements.

 

If, as a result of any Tenant Work performed or proposed to be performed by
Tenant, Landlord is or will be obligated to comply with any Legal Requirement
(including the Americans With Disabilities Act) which was not previously
applicable to the Premises or the Building (or which was previously applicable
in a different manner or to a different extent), and such compliance requires
Landlord to make any improvement or alteration to any portion of the Building or
the Property, then (i) when Landlord makes such determination prior to the
performance of such Tenant Work, as a condition to Landlord’s consent, Landlord
shall have the right to require Tenant to pay to Landlord prior to the
performance of such Tenant Work, the entire cost of any improvement or
alteration Landlord is obligated to complete by such Legal Requirement, or (ii)
when Landlord makes such determination after such Tenant Work has commenced
(regardless of whether or not the same has been completed), Tenant shall pay to
Landlord, as Additional Rent, within ten (10) days of demand therefor by
Landlord, the entire cost of any improvement or alteration Landlord is obligated
to complete by reason of such Legal Requirement.

 

10.05(c)  Performance.  The identity of any person or entity (including any
employee or agent of Tenant) performing any Tenant Work (“Tenant Contractor”)
requiring Landlord’s approval hereunder shall be subject to Landlord’s prior
written approval, which approval shall not be unreasonably withheld, conditioned
or delayed.  Once any Tenant Contractor has been approved, the same Tenant
Contractor may thereafter be used by Tenant for the same type of work without
the need for subsequent Landlord approvals until Landlord notifies Tenant that
such Tenant Contractor is no longer approved.  Tenant shall procure at Tenant’s
expense all necessary permits and licenses (and shall provide copies thereof to
Landlord) before undertaking any Tenant Work, but shall not take any plans for
Tenant Work to any governmental authority for review or approval without
Landlord’s prior written authorization in each instance (which prior
authorization shall not be unreasonably withheld, conditioned or delayed). 
Tenant shall perform (or shall cause Tenant’s Contractor to perform) all Tenant
Work at Tenant’s risk, in compliance with the Rules and Regulations and all
applicable Legal Requirements and Insurance Requirements, and in a good and
workmanlike manner, employing new materials of good quality and

 

40

--------------------------------------------------------------------------------


 

producing a result at least equal in quality to the other parts of the
Premises.  When any Tenant Work is in progress, Tenant shall cause to be
maintained insurance as described in the Tenant Work Insurance Schedule attached
hereto as Exhibit I and such other insurance as may be reasonably required by
Landlord covering any additional hazards due to such Tenant Work.  If the cost
of any Tenant Work exceeds the Tenant Work Threshold Amount, Tenant shall
provide to Landlord such bonds or other assurances of satisfactory completion
and payment as Landlord may reasonably require, in each case for the benefit of
Landlord.  If the Tenant Work in any instance requires Landlord’s approval
hereunder, Tenant shall reimburse Landlord within thirty (30) days of demand, as
Additional Rent, for its reasonable third-party out-of-pocket costs of reviewing
the proposed Tenant Work and inspecting the performance of such work (as well as
all costs imposed upon Landlord by any mortgagee which reviews and/or inspects
the same) up to a maximum of $5,000 per instance of Tenant Work.  During the
performance of any Tenant Work, representatives of Tenant and Landlord shall
meet periodically (not less frequently than monthly) to review and discuss the
progress of the work and the schedule for the performance of the remaining work.

 

Each Tenant Contractor shall do nothing to impair any guaranties or warranties
applicable to any portion or component of the Building or the Property, and
shall take all steps reasonably necessary to avoid delaying or otherwise
interfering with the work of any contractor of Landlord or of any other tenant. 
Each Tenant Contractor working on the roof of the Building shall coordinate with
Landlord’s roofing contractor, shall comply with its requirements and shall not
violate existing roof warranties.  Tenant shall indemnify and hold the
Indemnitees harmless from any claim, loss or expense based upon injury to
persons or damage to property to the extent arising from the act or omission of
Tenant’s Contractor or any subcontractor or supplier of any tier, while on or
about the Premises or the Property, except to the extent caused by the
negligence or willful misconduct of Landlord or Landlord’s agents, employees or
contractors.

 

10.05(d)  Payment.  Tenant shall pay the entire cost of all Tenant Work so that
the Premises, including Tenant’s leasehold, shall always be free of liens for
labor or materials; provided, however, that in the event that there is a dispute
over whether payment is due and payable, Tenant may withhold payment so long as
it files and records a bond sufficient to discharge any potential lien arising
from the dispute or other security acceptable to Landlord and its mortgagees in
their reasonable discretion within ten (10) Business Days after Tenant has
notice (from any source) of such dispute.  If any such lien is filed that is
claimed to be attributable to Tenant or persons acting under Tenant, then Tenant
shall promptly (and always within ten (10) Business Days) discharge the same by
payment or filing any necessary bond.  In the event that Tenant fails to
discharge such lien within the time period set forth above, Landlord shall have
the right, but not the obligation, to bond over or otherwise discharge such lien
as further set forth in Section 13.02 of this Lease; provided, however, that no
notice or cure period shall apply.  In such case Tenant shall pay Landlord’s
reasonable costs of discharging such lien within ten (10) Business Days of
demand as Additional Rent.

 

10.05(e)  Other.  Tenant must schedule and coordinate all aspects of work with
the Building manager or other person or persons designated from time to time by
Landlord, and shall make prior arrangements for elevator or temporary hoist
use.  Landlord shall provide Tenant and all other tenants requiring the use of
freight elevators and temporary hoists with joint access and the parties shall
use reasonable efforts to coordinate such joint access to avoid conflicts.  If
an operating engineer is required by any union regulations, Tenant shall pay for
such engineer.  If shutdown of risers and mains for electrical, mechanical or
plumbing work is required, such work shall be supervised by Landlord’s
representative at Tenant’s cost.  If special security arrangements must be made
(e.g., in connection with work outside Normal Business Hours), Tenant shall pay
the actual cost of such security.  No work shall be performed in Building
mechanical or electrical equipment rooms without Landlord’s approval, which
approval shall not be unreasonably withheld, conditioned or delayed, and all
such work shall be

 

41

--------------------------------------------------------------------------------


 

performed under Landlord’s supervision.  Except in case of emergency, at least
five (5) days’ prior notice must be given to the Building manager prior to the
proposed shutdown of fire, sprinkler or other alarm systems, and in case of
emergency, prompt notice shall be given.  In the event that such work
unintentionally alerts the Fire or Police Department or any private alarm
monitoring company through an alarm signal, Tenant shall be liable for any fees
or charges levied by the Fire or Police Department or any private alarm
monitoring company in connection with such alarm except to the extent such alert
was caused by Landlord or Landlord’s agents, employees or contractors.  All
demolition, installations, removals or other work that is reasonably likely to
inconvenience other tenants of the Property or disturb Property operations must
be scheduled with the Building manager at least five (5) days in advance.

 

Any requirements of any Tenant Contractor for services from Landlord or
Landlord’s Contractor, such as hoisting, electrical or mechanical needs, shall
be paid for within thirty (30) days of billing after such costs are incurred,
and arranged between such Tenant Contractor and Landlord or Landlord’s
contractor.  Tenant shall cause each Tenant Contractor performing work on the
Premises to clean up regularly and remove its debris from the Premises and
Property.  If any Tenant Contractor fails so to clean up, then Landlord may,
after giving Tenant at least twenty-four (24) hours’ prior written notice, cause
its contractor to clean up and remove debris, and Tenant shall pay the
reasonable out-of-pocket costs of such cleanup and removal upon demand.

 

Each Tenant Contractor (and all subcontractors thereof) shall take all
reasonable steps to assure that any work is carried out without disruption from
labor disputes arising from whatever cause, including disputes concerning union
jurisdiction and the affiliation of workers employed by said Tenant Contractor
or its subcontractors.  Tenant shall be responsible for, and shall reimburse
Landlord, as Additional Rent, for, all actual costs and expenses, including
reasonable attorneys’ fees and costs incurred by Landlord in connection with the
breach by any Tenant Contractor (or any of its subcontractors) of such
obligations.  If Tenant does not promptly resolve any labor dispute caused by or
relating to any Tenant Contractor (or any of its subcontractors), Landlord may
in its sole discretion request that Tenant remove such Tenant Contractor (or
subcontractor) from the Property, and if such Tenant Contractor (or
subcontractor) is not promptly removed, Landlord may prohibit such Tenant
Contractor or subcontractor from entering the Property.

 

Following the completion of any Tenant Work (other than Cosmetic Work) and as a
condition of such completion, Tenant shall give to Landlord (i) a permanent
certificate of occupancy (if one is legally required), and any other final
governmental approvals required for such work, (ii) copies of “as built” plans
(other than for Cosmetic Work) and all construction contracts, and (iii) proof
of payment for all labor and materials in the form of a final statutory lien
waiver from Tenant’s Contractor and such subcontractors and suppliers as
Landlord may reasonably require, or such other reasonable evidence of receipt of
payment in full, as Landlord may reasonably require.

 

10.05(f)  Removal at Conclusion of Term.  Except as set forth in the last
sentence of this paragraph below or as may otherwise be agreed to by Landlord in
writing prior to the commencement of the applicable Tenant Work, any Tenant Work
that is permanently affixed to the Premises or affixed in a manner so that it
cannot be removed without causing other than incidental and repairable damage to
the Premises shall become property of the Landlord at the termination of
occupancy as provided herein and shall not be removed.  If Landlord otherwise
notifies Tenant in writing at the time Landlord approves plans for any Tenant
Work (or, if Landlord’s consent to the plans is not required, at the time
Landlord receives notice of such work), Tenant shall remove such or all Tenant
Work as so specified prior to the conclusion of the Term.  Tenant Work that is
not permanently affixed to the Premises and which may be removed with only
incidental and/or repairable damage may be removed by Tenant, provided such
disturbance or damage is restored and repaired so that the Premises are left in
a clean and fully functional condition at least as good as they were in at the
Term Commencement Date or as they may be put in

 

42

--------------------------------------------------------------------------------


 

thereafter, reasonable wear and tear, damage caused by fire, other casualty or
taking, and damage caused by the negligence or willful misconduct of Landlord,
Landlord’s agents, employees, or contractors excepted.

 

10.05(g)  Initial Tenant Work.  The provisions of this Section 10.05 shall not
apply to Initial Tenant Work except to the extent otherwise expressly provided
in the Work Letter.

 

10.06.  Condition upon Termination.  At the expiration of the Term or the
earlier termination of this Lease, Tenant (and all persons claiming by, through
or under Tenant) shall without the necessity of notice deliver the Premises
(including all Initial Tenant Work, and all other Tenant Work to the extent
provided in Section 10.05(f) of this Lease)  broom-clean, in compliance with the
requirements of Section 10.07 and in good order, repair and condition, excepting
only damage caused by fire, other casualty, or taking, reasonable wear and tear,
and damage caused by the negligence or willful misconduct of Landlord, or
Landlord’s agents, employees, or contractors.  The Premises shall be surrendered
to Landlord free and clear of any mechanic’s liens (or any similar lien related
to labor or materials) or other lien or encumbrance (excluding liens or
encumbrances existing as of the date hereof and liens or encumbrances granted by
Landlord or related to work performed by or for Landlord) against any part of
the Property or the Premises, equipment and/or any Initial Tenant Work or any
other Tenant Work to be surrendered with the Premises.  As part of such
delivery, Tenant shall also provide all keys (or lock combinations, codes,
access cards or electronic passes) to the Premises to Landlord; remove all signs
wherever located; and, except as set forth in Section 10.05(f), remove all
Tenant’s Property and other personal property whether or not bolted or otherwise
attached.  As used herein, “Tenant’s Property” shall mean all trade fixtures,
furnishings, equipment, inventory, cabling of any type, and other personal
property owned by Tenant or any person acting under Tenant at the Premises. 
Tenant shall repair all damage that results from such removal and restore the
Premises substantially to a fully functional and tenantable condition (including
the filling of all floor and wall holes, the removal of all disconnected wiring
back to junction boxes and the replacement of all damaged ceiling tiles).  Any
property not so removed shall be deemed abandoned, shall at once become the
property of Landlord, and may be disposed of in such manner as Landlord shall
see fit; and Tenant shall pay the reasonable cost of removal and disposal to
Landlord upon demand.  The provisions of this Section shall survive the
expiration of the Term or the earlier termination of this Lease.

 

10.07.  Decommissioning of the Premises.  Prior to the expiration of the Term
(or within thirty (30) days after any earlier termination of this Lease), Tenant
shall clean and otherwise decommission all interior surfaces (including floors,
walls, ceilings, and counters), piping, supply lines, waste lines, tanks, and
plumbing in or serving the Premises, and all exhaust or other ductwork in or
serving the Premises, in each case that has carried, released or otherwise been
exposed to any Hazardous Materials, and shall otherwise clean the Premises so as
to permit the report hereinafter called for by this Section 10.07 to be issued. 
Prior to the expiration of the Term (or within thirty (30) days after any
earlier termination of this Lease), Tenant, at Tenant’s expense, shall obtain
and provide to Landlord a report addressed to Landlord and Landlord’s designees
prepared by a reputable licensed environmental consultant or certified
industrial hygienist that is designated by Tenant and acceptable to Landlord in
Landlord’s reasonable discretion, which report shall be based on such person’s
inspection of the Premises (including visual inspection, airborne and surface
monitoring, and, if Tenant or any Tenant Party at any time stored or used any
radioactive materials in the Premises, Geiger counter evaluation), and shall
show:

 

(i)                                     that the Hazardous Materials brought
onto the Premises by or for the use by Tenant or any Tenant Party, if any,
existing prior to such decommissioning, have been removed as necessary so that
the interior surfaces of the Premises (including floors, walls, ceilings, and
counters), piping, supply lines, waste lines, tanks, and plumbing, and all such
exhaust or other ductwork in and/or serving the Premises, may be reused by a
subsequent tenant or disposed of in

 

43

--------------------------------------------------------------------------------


 

compliance with applicable Environmental Laws without taking any special
precautions for Hazardous Materials, without incurring special costs or
undertaking special procedures for demolition, disposal, investigation,
assessment, cleaning or removal of Hazardous Materials, and without incurring
regulatory compliance requirements or giving notice in connection with Hazardous
Materials;

 

(ii)                                  if Tenant or any Tenant Party at any time
stored or used any radioactive materials in the Premises, that the Premises (and
all piping, supply lines, waste lines, tanks, and plumbing, and all exhaust or
other ductwork in and/or serving the Premises), have been decommissioned in
accordance with the regulations of the U.S. Nuclear Regulatory Commission and/or
the Massachusetts Department of Public Health for the control of radiation, and
have accordingly been released for unrestricted use by the Radiation Control
Program of the Massachusetts Department of Public Health for the control of
radiation; and

 

(iii)                               that the Premises may be reoccupied for
office or laboratory use, demolished or renovated without taking any special
precautions for Hazardous Materials, without incurring special costs or
undertaking special procedures for disposal, investigation, assessment, cleaning
or removal of Hazardous Materials, and without incurring regulatory requirements
or giving notice in connection with Hazardous Materials.

 

For purposes of the preceding clauses (i) and (iii) “special costs” or “special
procedures” shall mean costs or procedures, as the case may be, that would not
be incurred but for the nature of the Hazardous Materials introduced to the
Premises by or for the use by Tenant or any Tenant Party, as Hazardous Materials
instead of non-Hazardous Materials.  The report shall include reasonable detail
concerning the clean-up locations, the tests run and the analytic results.

 

In addition, Tenant shall provide to Landlord prior to the expiration of the
Term (or within thirty (30) days after any earlier termination of this Lease), a
copy of its most current chemical waste removal manifest.

 

If Tenant fails to perform its obligations under this Section 10.07, then
without limiting any other right or remedy, Landlord may, on five (5) Business
Days’ prior written notice to Tenant, perform such obligations at Tenant’s
expense, and Tenant shall within ten (10) days of demand reimburse Landlord, as
Additional Rent, for all reasonable out-of-pocket costs and expenses incurred by
Landlord in connection with such work, together with an Administrative Charge,
as defined in Section 13.02.  In addition, at Landlord’s election, Landlord may
inspect the Premises and/or the Property for Hazardous Materials at Landlord’s
cost and expense within sixty (60) days of Tenant’s surrender of the Premises at
the expiration of the Term or the earlier termination of this Lease.  Tenant
shall pay for all such costs and expenses incurred by Landlord in connection
with such inspection if such inspection reveals that a release or threat of
release of Hazardous Materials exists (a) at the Property as a result of the
acts or omission of Tenant, its officers, employees, contractors, and agents, or
(b) at the Premises (except to the extent resulting from the acts or omissions
of Landlord or Landlord’s agents, employees or contractors, or occupants of
other portions of the Building).

 

The provisions of this Section 10.07 shall survive the expiration of the Term or
the earlier termination of this Lease.

 

ARTICLE 11:  DAMAGE OR DESTRUCTION; CONDEMNATION

 

11.01.  Damage or Destruction of Premises.  If the Premises or the Building are
damaged in whole or in part by any fire or other casualty (a “casualty”), Tenant
shall promptly give notice thereof to

 

44

--------------------------------------------------------------------------------


 

Landlord.  Unless this Lease is terminated as provided herein, Landlord, at its
own expense (but only to the extent of the insurance proceeds (net of all costs
and expenses incurred in obtaining same) received by Landlord on account
thereof), except for any insurance deductibles (which shall be deemed Operating
Costs), shall proceed with diligence to repair or cause to be repaired such
damage so as to restore the Premises or the Building (including the Initial
Tenant Work but excluding any other Tenant Work) to substantially the same
condition they were in prior to the casualty, subject to then applicable Legal
Requirements.  All such repairs made necessary by any act or omission of Tenant
shall be made by Landlord at Tenant’s expense to the extent that the cost of
such repairs is not covered by insurance proceeds available therefor (including
the payment by Tenant of any applicable deductible amount). Landlord shall not
be liable for delays in the making of any such repairs that are due to Force
Majeure or delays in obtaining insurance proceeds (provided Landlord files
insurance claims with reasonable diligence), nor shall Landlord be liable for
any inconvenience or annoyance to Tenant or injury to the business of Tenant
resulting from delays in repairing such damage.  All repairs to and replacements
of Tenant’s Property and any Tenant Work other than the Initial Tenant Work
shall be made by and at the expense of Tenant, which work Tenant shall promptly
commence as soon as practicable and thereafter prosecute diligently to
completion.

 

Landlord shall, within sixty (60) days after the occurrence of a casualty,
provide Tenant with a good faith estimate of the time required to repair the
damage to the Premises or the Building, as provided herein; if such estimate is
for a period of more than two hundred seventy (270) days from the occurrence of
the casualty (or during the last twelve (12) months of the Term, for a period of
more than ninety (90) days), the Premises shall be deemed “substantially
damaged”.  If the Premises or the Building are substantially damaged, or if any
mortgagee refuses to make available to Landlord for the purpose of making such
repairs a sufficient amount of the insurance proceeds, then in either such case
Landlord may elect to terminate this Lease by giving Tenant written notice of
such termination within one hundred twenty (120) days of the date of such
casualty.  In addition, if the Premises or the Building are substantially
damaged through no fault of Tenant or Tenant’s employees, contractors, invitees
or agents, then Tenant may terminate this Lease by giving Landlord written
notice of such termination within one hundred twenty (120) days of the date of
such casualty.

 

If the Premises or any part thereof shall have been rendered unfit for use and
occupation hereunder by reason of such damage, the Base Rent, or a just and
proportionate part thereof, according to the nature and extent to which the
Premises shall have been so rendered unfit, shall be abated from and after the
date of such casualty until the Premises (except as to Tenant’s Property and any
Tenant Work other than the Initial Tenant Work) shall have been restored as
nearly as practicable to the condition in which they were immediately prior to
such fire or other casualty.  Notwithstanding the foregoing, if such casualty
was due to the act or omission of Tenant or Tenant’s employees, contractors,
invitees or agents, such abatement or reduction shall be made only if and to the
extent of any proceeds of rental interruption insurance actually received by
Landlord and allocated to the Premises.

 

In the event of any termination, the Term shall expire as though such effective
termination date were the date originally stipulated in Article 1 for the end of
the Term and the Base Rent (to the extent not abated as set forth above) and
Additional Rent for Operating Costs shall be apportioned as of such date.

 

11.02.  Eminent Domain.  In the event of any condemnation or taking in any
manner for public or quasi-public use, which shall be deemed to include a
voluntary conveyance in lieu of a taking (a “taking”) of the whole of the
Building or the Property, this Lease shall forthwith terminate as of the date
when Tenant is required to vacate the Premises. In such event Base Rent and
Tenant’s share of Operating Costs shall be apportioned as of the date of
termination. Landlord shall promptly notify Tenant of any written notice
received by Landlord from any governmental authority with respect to any
condemnation or taking (including said voluntary conveyance) of the Property or
any part thereof.

 

45

--------------------------------------------------------------------------------


 

In the event that only a part of the Premises or the Building shall be taken,
then, if such taking is a substantial taking (as hereinafter defined), either
Landlord or Tenant may, by delivery of notice in writing to the other within
sixty (60) days following the date on which Landlord’s title has been divested
by such authority, terminate this Lease, effective as of the date when Tenant is
required to vacate the portion of the Premises so taken.  A “substantial taking”
shall mean a taking which:  requires restoration and repair of the remaining
portion of the Building that cannot in the ordinary course be reasonably
expected to be repaired within one hundred eighty (180) days; results in the
loss of all reasonable access to the Premises; results in the loss of more than
twenty-five percent (25%) of the rentable floor area of the Premises; or results
in the loss of more than ten (10%) percent of the number of parking spaces
currently serving the Building and Landlord reasonably determines it is not
practical to relocate such parking within the remaining Property or on other
property within the vicinity of the Property.

 

Unless this Lease is terminated as provided herein, Landlord, at its own expense
(but only to the extent of the condemnation proceeds (net of all costs and
expenses incurred in obtaining same) received by Landlord on account thereof),
shall proceed with diligence to restore the remaining portion of the Premises
(including the Initial Tenant Work) and the necessary portions of the Building
as nearly as practicable to the same condition as it was prior to such taking,
subject to then applicable Legal Requirements.  Landlord shall not be liable for
delays in the performance of such restoration that are due to Force Majeure or
delays in payment of condemnation proceeds, nor shall Landlord be liable for any
inconvenience or annoyance to Tenant or injury to the business of Tenant
resulting from delays in repairing such damage.  All repairs to and replacements
of Tenant’s Property and any Tenant Work other than the Initial Tenant Work
shall be made by and at the expense of Tenant, which work Tenant shall promptly
commence as soon as practicable and thereafter prosecute diligently to
completion.

 

In the event some portion of the rentable floor area of the Premises is taken
(other than for temporary use) and this Lease is not terminated, Base Rent and
Tenant’s share of Operating Costs shall be proportionally abated for the
remainder of the Term.  In the event of any taking of the Premises or any part
thereof for temporary use, (i) this Lease shall be and remain unaffected thereby
and Rent shall not abate, and (ii) Tenant shall be entitled to receive for
itself such portion or portions of any award made for such use with respect to
the period of the taking that is within the Term (and the remainder of such
award shall be paid to Landlord), provided that if such taking shall remain in
force at the expiration of the Term or the earlier termination of this Lease,
then Tenant shall pay to Landlord a sum equal to the reasonable cost of
performing Tenant’s obligations hereunder with respect to surrender of the
Premises and upon such payment shall be excused from such obligations.

 

Landlord shall have and hereby reserves and excepts, and Tenant hereby grants
and assigns to Landlord, all rights to recover for damages to the Premises, the
Building or the Property.  Tenant agrees to execute such further instruments of
assignment as may be reasonably requested by Landlord, and to turn over to
Landlord any damages that may be recovered in any proceeding or otherwise; and
Tenant irrevocably appoints Landlord as its attorney-in-fact with full power of
substitution so to execute and deliver in Tenant’s name, place and stead all
such further instruments if Tenant shall fail to do so after ten (10) days’
notice.  Nothing contained herein shall be construed to prevent Tenant from
prosecuting in any condemnation proceedings a separate claim for the value of
any of Tenant’s leasehold interest and improvements, Tenant’s personal property,
and for relocation and moving expenses and business losses, provided that such
action shall not affect the amount of compensation otherwise recoverable by
Landlord from the taking authority.

 

46

--------------------------------------------------------------------------------


 

ARTICLE 12:  ASSIGNMENT AND SUBLETTING

 

12.01.  Landlord’s Consent Required.  Except (i) for Related Party Transfers,
and (ii) as set forth in this Article, Tenant shall not directly or indirectly
assign this Lease, or sublet or license the Premises or any portion thereof, or
permit the occupancy of all or any portion of the Premises or the use of any
portion of the Initial Tenant Work by any person other than Tenant, including
transfer by mortgage, pledge or other encumbrance (whether of all or any portion
of Tenant’s interest under this Lease, or any ownership interest (direct or
indirect) in Tenant, or any portion of the Initial Tenant Work or any equipment,
machinery, trade fixture or other property paid for in whole or in part by any
portion of Landlord’s Allowance) each of the foregoing actions are collectively
referred to as a “Transfer”) without obtaining, on each occasion, the prior
written consent of Landlord, which consent shall not be unreasonably withheld,
conditioned or delayed, provided that Tenant complies with the provisions of
this Article.  An assignee, subtenant, licensee, or other occupant is referred
to herein as a “Transferee”.  It shall be reasonable for Landlord to withhold
consent to a proposed Transfer that is an assignment of Tenant’s interest in
this Lease or a sublease of fifty (50%) percent or more of the rentable square
footage of the Premises if the proposed Transferee does not have a net worth
equal to or in excess of that of Tenant at the Date of Lease or immediately
prior to the proposed Transfer, whichever is greater, or if the use proposed to
be made of the Premises (or the applicable portion thereof) by the proposed
Transferee is not a Permitted Use hereunder.  A “Transfer” shall include any
transfer of Tenant’s interest in this Lease by operation of law, the transfer or
sale of a controlling interest in Tenant (whether direct or indirect, and
whether in one transaction or in a series of related transactions), any “Related
Party Transfer” (as defined below), and the grant of permission or license by
Tenant to any other person or entity to use or occupy any portion of the
Premises for any period of time or for any purpose whatsoever.  Any Transfer
shall be subject to this Lease, all of the provisions of which shall be
conditions to such Transfer and be binding on any Transferee.  No Transferee
shall have any right further to Transfer its interest in the Premises, and
nothing herein shall impose any obligation on Landlord with respect to a further
Transfer.  For purposes of this Lease, the term “Transfer” shall not include any
mortgage, pledge or other encumbrance on or of any equipment, machinery, trade
fixture or other property owned or used by Tenant which is not paid for in whole
or in part by any portion of Landlord’s Allowance.

 

12.02.  Terms.  Tenant shall not offer to make a Transfer (i) to any tenant in
the Building (or any Affiliate of such tenant) if, at the time of Tenant’s
intended Transfer, Landlord then has comparable space in the Building available
for lease for a comparable term, or (ii) to any person or entity that would be
of such type, character or condition as to be inappropriate as a tenant of a
building comparable to the Building.  The provisions of this Section 12.02 shall
not apply to Related Party Transfers.

 

12.03.  Related Party Transfers .  Tenant may make a Related Party Transfer (as
defined below) without the consent of Landlord provided that Tenant gives
Landlord at least ten (10) Business Days’ prior written notice thereof together
with evidence reasonably satisfactory to Landlord that the proposed Transfer is
a Related Party Transfer and such Related Party Transfer is subject to all of
the other terms and conditions of this Article.  A “Related Party Transfer”
shall mean one or more of the following: (1) any assignment of this Lease or
sublease of all or any portion of the Premises to (A) a parent which owns
(either directly or indirectly) substantially all of the voting stock of Tenant
or otherwise exercises voting control over Tenant, or (B) a subsidiary of Tenant
in which Tenant owns (directly or indirectly) substantially all of the voting
stock or over which Tenant otherwise exercises voting control, (C) any
subsidiary of Tenant’s parent in which such parent owns (directly or indirectly)
substantially all of the voting stock or over which such parent otherwise
exercises voting control, or (D) any other Affiliate of Tenant, or (2) an
assignment incident to the sale of all or substantially all of Tenant’s assets,
or (3) a merger or consolidation of Tenant with any other entity, provided that
(a) in any of the situations (other than a sublease) described in the preceding
clauses (1) - (3), or in the case of a sublease described in the preceding
clause (1) which demises fifty (50%) percent or more of the Premises, the
“Related Party Transferee” (as defined below) has a net worth equal to or in
excess of that of Tenant at the Date of Lease or immediately prior to the
Related Party Transfer, whichever is greater, and (b) in any of the situations

 

47

--------------------------------------------------------------------------------


 

described in the preceding clauses (1)-(3) other than a sublease, such Related
Party Transferee agrees in writing, for the benefit of Landlord, to assume all
of Tenant’s obligations under this Lease.  A “Related Party Transferee” shall
mean any sublessee or any person or succeeding to Tenant’s interest pursuant to
a Related Party Transfer under clauses (1), (2) or (3).  Related Party Transfers
shall not be subject to the provisions of (i) Section 12.02, (ii) the first
sentence of Section 12.04, or (iii) Section 12.05.

 

12.04.  Procedures.  At least thirty (30) days prior to the effective date of
any Transfer, Tenant shall give Landlord in writing the details of the proposed
Transfer, including:  (i) the name, business, and financial condition (including
the most recent annual and quarterly financial statements, in form and content
reasonably acceptable to Landlord) of the prospective Transferee, (ii) a true
and complete copy of the proposed instrument containing all of the terms and
conditions of such Transfer, (iii) a written agreement of the prospective
Transferee, in form and content reasonably acceptable to Landlord, agreeing with
Landlord to perform and observe all of the terms, covenants, and conditions of
this Lease undertaken by such Transferee, and (iv) any other information
Landlord reasonably requires.  Tenant shall pay to Landlord, as Additional Rent,
Landlord’s reasonable out-of-pocket attorneys’ fees in reviewing any Transfer,
not to exceed $3,000 per proposed Transfer.  Tenant shall provide Landlord with
a true and correct copy of the instrument effecting the Transfer on or before
the date that it takes effect, except that with respect to a Related Party
Tenant Transfer, Tenant shall, within fifteen (15) days after the Related Party
Transfer, deliver to Landlord evidence of merger or such other evidence as is
reasonably satisfactory to Landlord that such Related Party Transfer has
occurred.

 

12.05.  Excess Rents.  If the consideration, rent, or other amounts payable to
Tenant under any sublease, license, or other occupancy arrangement
(collectively, a “Sublease”) exceed the sum of (1) Rent and other charges to be
paid hereunder (which amounts shall be pro-rated based on the floor area
intended to be subject to such Sublease), and (2) Tenant’s Expenses (which shall
be (a) pro-rated based on the floor area intended to be subject to such
Sublease, and (ii) amortized over the fixed term of the Sublease in question),
then Tenant shall pay to Landlord, as Additional Rent, one-half (1/2) of the
amount of such excess when and as received by Tenant.  “Tenant’s Expenses” shall
mean, collectively, (i) the necessary and reasonable expenses incurred by Tenant
in good faith to third parties in connection with such Sublease on account of
brokerage, legal, design, and demising and leasehold improvement costs in the
portion of the Premises affected by, and specifically in connection with, such
Sublease, and (iii) the unamortized out of pocket cost to Tenant of previously
constructing Tenant Work in the Premises (or in the portion of the Premises to
be subject to such Sublease, as the case may be) and in either case with respect
to the Initial Tenant Work, only the portion of the cost thereof paid out of
pocket by Tenant, and not the portion of the cost thereof covered by Landlord’s
Allowance pursuant to the Work Letter, shall be included as an “out of pocket
cost to Tenant” for purposes of this calculation, with such amortization to be
calculated on a straight line basis over the remaining Initial Term of the Lease
as of the date such expense was incurred by Tenant.  There shall be included in
the calculation to be performed pursuant to the first sentence of this section
any lump-sum payment or periodic payments made to Tenant for the purchase of
so-called leasehold improvements, but all lump-sum or periodic payments made to
Tenant on account of the leasing or mere use of Tenant’s equipment by the
Transferee under such Sublease shall be excluded from such calculation.  The
provisions of this Section 12.05 shall not apply to Related Party Transfers.

 

12.06.  No Release.  Notwithstanding any Transfer and whether or not the same is
a Related Party Transfer or is consented to, the liability of Tenant to Landlord
shall remain direct and primary, to the extent that Tenant still exists as a
separate entity after a Related Party Transfer.  Any Transferee of all or
substantially all of Tenant’s interest in the Premises, including any such
Transferee under a Related Party Transfer, shall be jointly and severally liable
with Tenant (to the extent that Tenant still exists as a separate entity after a
Related Party Transfer) to Landlord for the performance of all of Tenant’s
covenants under this Lease; and such Transferee shall upon written request from
Landlord execute and

 

48

--------------------------------------------------------------------------------


 

deliver such instruments as Landlord reasonably requests in confirmation thereof
(and agrees that its failure to do so shall be a default).  During any period
when there exists an Event of Default by Tenant which is then continuing, Tenant
hereby irrevocably authorizes Landlord to collect Rent and other charges from
any Transferee (and upon notice from Landlord any Transferee shall pay directly
to Landlord) and apply the net amount collected to the Rent and other charges
reserved under this Lease.  No Transfer shall be deemed a waiver of the
provisions of this Section, or the acceptance of the Transferee as a tenant, or
a release of Tenant from direct and primary liability for the performance of all
of the covenants of this Lease.  The consent by Landlord to any Transfer shall
not relieve Tenant or any Transferee from the obligation of obtaining the
express consent of Landlord to any modification of such Transfer or a further
Transfer by Tenant or such Transferee.  Notwithstanding anything to the contrary
in the documents effecting the Transfer, Landlord’s consent shall not alter in
any manner whatsoever the terms of this Lease, to which any Transfer at all
times shall be subject and subordinate.  The breach by Tenant or any Transferee
of any provision of this Article shall be a default for which there is no cure
period.

 

ARTICLE 13:  EVENTS OF DEFAULT AND REMEDIES

 

13.01.  Events of Default.  In the event that:

 

(A)                               Tenant shall default in the payment of any
Base Rent, Additional Rent or other sum payable under this Lease, when and as
the same shall become due and payable hereunder, and such default shall continue
for a period of ten (10) days after Landlord gives Tenant notice that such
payment was not paid when due; provided, however, that after Landlord has given
two (2) notices to Tenant of a failure to timely pay a recurring monthly charge
(such as Basic Rent, Operating Costs or utility charges, regardless of whether
the amount of such charge may vary from month to month), then for a period of
twelve (12) months from the date of such second notice Tenant shall not be
entitled to any notice of a further default in the payment of any recurring
monthly charge (whether of the same or a different monetary obligation of Tenant
hereunder) and Tenant’s failure at any time during such 12-month period to make
any such payment within ten (10) days after the date on which such payment is
due hereunder shall constitute an Event of Default without the necessity of any
notice; or

 

(B)                               Tenant shall (i) make any Transfer in
violation of this Lease; or (ii) fail to (a) maintain all insurance as required
hereunder, or (b) provide Landlord with the certificates of insurance required
pursuant to Article 7 above, or (c) restore or replenish the amount of the
Security Deposit following a draw by Landlord upon, or application by Landlord
of all or any portion of, the Security Deposit, as required by Article 14 below,
or (d) provide Landlord with an estoppel certificate as required by Section
15.04 below; or

 

(C)                               Tenant shall file a voluntary petition in
bankruptcy or shall be adjudicated a bankrupt or insolvent; or shall file any
petition or answer seeking any reorganization, arrangement, composition,
liquidation, dissolution or similar relief under any present or future federal,
state or other statute, law or regulation relating to bankruptcy, insolvency or
other relief for debtors; or shall seek, or consent to, or acquiesce in the
appointment of any trustee, receiver or liquidator of Tenant; or shall make any
general assignment for the benefit of creditors; or

 

(D)                               any court enters an order, judgment or decree
approving a petition filed against Tenant seeking any reorganization,
arrangement, composition, liquidation, dissolution or similar relief under any
present or future federal, state or other statute, law or regulation relating

 

49

--------------------------------------------------------------------------------


 

to bankruptcy, insolvency or other relief for debtors, or for the appointment of
a receiver, and such order, judgment or decree shall remain unvacated or
unstayed for an aggregate of ninety (90) days; or

 

(E)                                any representation or warranty made by Tenant
herein is untrue in any material respect when made; or

 

(F)                                 Tenant shall default in the observance or
performance of any of Tenant’s covenants, agreements or obligations hereunder,
other than those referred to in the foregoing clauses (A)-(E), and such default
shall not be corrected within the cure period expressly provided in this Lease
therefor (and if no cure period is expressly provided, then for thirty (30) days
after notice is given, provided, however that such period shall be reasonably
extended in the case of a non-monetary default that cannot be cured within such
30-day period through the use of diligent efforts but only if the default can be
cured and Tenant begins such cure within such 30-day period and thereafter
diligently prosecutes such sure continuously to completion);

 

then, and in any such case, Landlord and its agents lawfully may, in addition to
any remedies for any preceding breach, immediately or at any time thereafter
without demand or notice and with or without process of law, enter upon any part
of the Premises in the name of the whole or mail or deliver a notice of
termination of the Term of this Lease addressed to Tenant at the Premises or any
other address herein, and thereby terminate the Term and repossess the Premises
as of Landlord’s former estate.  Any default by Tenant continuing beyond
applicable notice and cure periods by is referred to herein as an “Event of
Default”.  Tenant waives any statutory notice to quit and equitable rights in
the nature of further cure or redemption, and Tenant agrees that upon Landlord’s
termination of this Lease, Landlord shall be entitled to re-entry and possession
in accordance with the terms hereof.  Tenant agrees that a notice by Landlord
alleging any default shall, at Landlord’s option (the exercise of such option
shall be indicated by the inclusion of the words “notice to quit” in such
notice), constitute a statutory notice to quit.  If Landlord exercises its
option to designate a notice of default hereunder as a statutory notice to quit,
any grace periods provided for herein shall run concurrently with any statutory
notice periods.  Tenant further agrees that it shall not interpose any
counterclaim or set-off in any summary proceeding or in any action based in
whole or in part on non-payment of Rent other than mandatory counterclaims.

 

Upon such entry or mailing the Term shall terminate, all executory rights of
Tenant and all obligations of Landlord will immediately cease, and Landlord may
expel Tenant and all persons claiming under Tenant and remove their effects
without any trespass and without prejudice to any remedies for arrears of Rent
or prior breach; and Tenant waives all statutory and equitable rights to its
leasehold (including rights in the nature of further cure or redemption, if
any).  If Landlord engages attorneys in connection with any failure to perform
by Tenant hereunder, Tenant shall reimburse Landlord within ten (10) days of
demand, as Additional Rent, for the reasonable fees of such attorneys.  Without
implying that other provisions do not survive, the provisions of this Article
shall survive the expiration of the Term or the earlier termination of this
Lease.

 

Rent forgiveness, allowances for (and/or Landlord expenses in designing and
constructing) the Initial Tenant Work to ready the Premises for Tenant’s
occupancy and the like, if any, have been agreed to by Landlord as inducements
for Tenant faithfully to perform all of its obligations hereunder for the entire
Term.  For all purposes, upon the occurrence of any Event of Default, any such
inducements shall be deemed void as of the date hereof as though such had never
been included, and the unamortized amounts (or value) thereof as of the date of
such Event of Default (based on straight line amortization of such amounts (or
value), with interest thereon per annum at the Default Rate, over what would
otherwise have constituted the Term of this Lease) will be deemed to be
Additional Rent then immediately due.

 

50

--------------------------------------------------------------------------------


 

The foregoing will occur automatically without any further notice by Landlord,
whether or not the Term is then or thereafter terminated.

 

Subject to the provisions of this Article 13, Tenant shall indemnify Landlord
against all loss of Rent and other costs, expenses, loss and damages that
Landlord may incur during what would otherwise have constituted the balance of
the Term by reason of the termination of this Lease for Tenant’s Event of
Default hereunder.  Without limiting the generality of the foregoing, Tenant
shall reimburse Landlord for all expenses incurred by Landlord arising out of
such termination, including all costs incurred in collecting amounts due from
Tenant under this Lease (including reasonable attorneys’ fees, costs of
litigation and the like).  The reimbursement from Tenant shall be due and
payable immediately from time to time upon notice from Landlord that an expense
has been incurred, without regard to whether the expense was incurred before or
after the termination of this Lease.

 

13.02.  Remedies for Default.

 

13.02(a)   Reletting Expenses Damages.  Following Landlord’s re-taking
possession of the Premises following an Event of Default, Landlord shall use
commercially reasonable efforts to relet the Premises.  If this Lease is
terminated for Tenant’s Event of Default, Tenant covenants, as an additional
cumulative obligation after such termination, to pay on demand by Landlord all
of Landlord’s reasonable out-of-pocket costs, including reasonable out-of-pocket
attorneys’ fees and costs, related to Tenant’s default and in collecting amounts
due, and all reasonable expenses in connection with reletting, including tenant
inducements to new tenants, brokerage commissions, fees for legal services,
expenses of preparing the Premises for reletting and the like, together with an
administrative charge of ten (10%) percent of all the foregoing costs
(“Reletting Expenses”).  Notwithstanding the foregoing, it is agreed that
Landlord may (i) relet the Premises or part or parts thereof for a term or terms
that may be equal to, less than or exceed the period that would otherwise have
constituted the balance of the Term, and may grant such tenant inducements,
including free rent, as Landlord in its sole discretion considers advisable, and
(ii) make such alterations to the Premises as Landlord in its sole discretion
considers advisable, and no failure to relet or to collect rent under any
reletting shall operate to reduce Tenant’s liability.  Any amount received by
Landlord prior to the election by Landlord to recover damages pursuant to
Section 13.02(c) below through any reletting of the Premises following an Event
of Default shall be offset against amounts otherwise owed by Tenant pursuant to
Section 13.02(b) below (but Tenant shall not be entitled to any credit or refund
of any amount by which such reletting proceeds exceed Tenant’s obligations under
Section 13.02(b)).

 

13.02(b)   Termination Damages.  If this Lease is terminated for Tenant’s Event
of Default, then unless and until Landlord elects lump sum liquidated damages
described in the next paragraph, Tenant covenants, as an additional, cumulative
obligation after any such termination, to pay punctually to Landlord all the
sums and perform all of its obligations hereunder at the same time and in the
same manner as if this Lease had not been terminated.  In calculating such
amounts, Tenant will be credited with the net proceeds of any rent then actually
received by Landlord from a re-letting of the Premises after deducting all Rent
due as of such date and Reletting Expenses that have not then been paid by
Tenant, provided that Tenant shall never be entitled to receive any portion of
the re-letting proceeds, even if the same exceed the Rent originally due
hereunder.

 

13.02(c)   Lump Sum Liquidated Damages.  If this Lease is terminated for
Tenant’s Event of Default, Tenant covenants, as an additional, cumulative
obligation after any such termination, to pay forthwith to Landlord at
Landlord’s election made by written notice at any time after termination, as
liquidated damages, a single lump sum payment equal to the sum of (i) all sums
then due and owing from Tenant to Landlord at the time of such election, plus
(ii) either, as Landlord elects, (A) the excess of the present value of all of
the Rent reserved for the residue of the Term (with Additional Rent deemed to

 

51

--------------------------------------------------------------------------------


 

increase five (5%) percent in each year on a non-compounding basis) over the
present value of the aggregate Fair Market Rent and Additional Rent payable on
account of the Premises during such period, which Fair Market Rent shall be
reduced by reasonable projections of vacancies and by Landlord’s Reletting
Expenses described above to the extent not theretofore paid to Landlord, or (B)
an amount equal to the sum of all of the Rent and other sums due under the Lease
with respect to the 12-month period next following the date of termination.  The
Federal Reserve discount rate (or equivalent) shall be used in calculating such
present values under clause (ii)(A).  From and after the date on which Tenant
pays to Landlord in full the amount elected by Landlord pursuant to clause (ii)
of this subsection (c), no further damages shall accrue pursuant to the
preceding Section 13.02(b), but Tenant shall nonetheless remain liable for all
damages accruing under Section 13.02(b) prior to such date.

 

13.02(d)   Remedies Cumulative; Late Performance.  The remedies to which
Landlord may resort under this Lease, and all other rights and remedies of
Landlord, are cumulative (except as otherwise expressly provided in the
preceding subsection (c)), and any two or more may be exercised at the same
time.  Nothing in this Lease shall limit the right of Landlord to prove and
obtain in proceedings for bankruptcy or insolvency an amount equal to the
maximum allowed by any statute or rule of law in effect at the time; and Tenant
agrees that the fair value for occupancy of all or any part of the Premises at
all times shall never be less than the Base Rent and all Additional Rent payable
from time to time. Tenant shall also indemnify and hold Landlord harmless in the
manner provided elsewhere herein if Landlord shall become or be made a party to
any claim or action (a) instituted by Tenant against any third party, or by any
third party against Tenant, or by or against any person claiming by, through or
under Tenant; (b) for foreclosure of any lien for labor or material furnished to
or for Tenant or such other person; (c) otherwise arising out of or resulting
from any act or transaction of Tenant or such other person; or (d) necessary to
protect Landlord’s interest under this Lease in a bankruptcy proceeding, or
other proceeding under Title 11 of the United States Code, as amended.

 

13.02(e)   Landlord’s Curing.  If Tenant fails to perform any covenant within
the applicable cure period (if any), then Landlord at its option may (without
waiving any right or remedy for Tenant’s non-performance) at any time thereafter
perform the covenant for the account of Tenant.  Tenant shall upon demand
reimburse, as Additional Rent, Landlord’s out-of-pocket cost (including
reasonable out-of-pocket attorneys’ fees) of so performing, together with an
administrative charge equal to five percent (5%) of such cost (“Administrative
Charge”) on demand as Additional Rent.  Notwithstanding any other provision
concerning cure periods, Landlord may cure any non-performance for the account
of Tenant after such notice to Tenant, if any, as is reasonable under the
circumstances if curing prior to the expiration of the applicable cure period is
reasonably necessary to prevent likely damage to the Premises or the Property or
possible injury to persons, or to protect Landlord’s interest in the Premises or
the Property.

 

ARTICLE 14:  SECURITY DEPOSIT

 

Upon the execution of this Lease, Tenant shall deposit with Landlord the
Security Deposit in the form of a Letter of Credit as described in this Section
(the “Letter of Credit”), as security for the punctual performance of each and
every obligation of Tenant under this Lease.  Tenant shall simultaneously
deliver to Landlord such documentation as Landlord may reasonably require to
demonstrate that Tenant’s obligation to the issuer of the Letter of Credit is a
secured obligation. In no event shall the Security Deposit be deemed to be a
prepayment of Rent nor shall it be considered a measure of liquidated damages.

 

The Letter of Credit shall be an irrevocable standby letter of credit, in form
and content and issued by a commercial bank satisfactory to Landlord in its sole
discretion, which Letter of Credit shall provide that it may be drawn upon in
Boston, Massachusetts or via facsimile drawing (i) in part or in

 

52

--------------------------------------------------------------------------------


 

whole, upon the presentation of a sight draft accompanied by a certificate
signed by a representative of Landlord, setting forth the amount due to Landlord
by reason of the occurrence of an Event of Default by Tenant hereunder, or (ii)
in whole, upon the presentation of a sight draft accompanied by a certificate
signed by a representative of Landlord, stating that (a) such Letter of Credit
will expire within thirty (30) days of such certificate, and (b) Tenant has not
deposited a substitute Letter of Credit in the form, amount and issued by a bank
as required by this Section.  Any payment drawn by Landlord under the Letter of
Credit pursuant to clause (ii) of the preceding sentence shall be held by
Landlord as “Cash Security” pursuant to the provisions of this Article. 
Landlord may commingle any Cash Security with Landlord’s other funds, and no
interest shall be due thereon.  The Letter of Credit shall remain in full force
and effect for a period of at least ninety (90) days beyond the expiration of
the Term.  Tenant shall deposit the original Letter of Credit with Landlord and
shall keep the Letter of Credit in full force and in compliance with the
provisions of this Lease throughout the Term.

 

Landlord may draw in full or in part upon the Letter of Credit and apply the
cash proceeds thereof towards remedying any Event of Default by Tenant and/or
damages sustained by Landlord as a result thereof.  In the event that Landlord
so draws upon and applies or retains any portion or all of the proceeds of the
Letter of Credit, Tenant shall pay to Landlord, as Additional Rent, the amount
so expended by Landlord (or shall deliver an amendment to the Letter of Credit
increasing the amount of the Letter of Credit by the amount so drawn by
Landlord) within three (3) Business Days of notice given by Landlord so that at
all times (subject to the 3-Business Day grace period herein referenced)
Landlord shall be entitled to draw down upon the full aggregate amount of the
Letter of Credit.  Notwithstanding anything contained in this Lease to the
contrary, any failure of Tenant to restore any amount drawn under the Letter of
Credit within the time and manner specified in this Section shall immediately
constitute an Event of Default hereunder (without the necessity of any
additional notice or the passage of any additional time) and entitle Landlord to
immediately draw down the Letter of Credit then in force or effect and Landlord
shall retain such cash amounts as Cash Security pursuant to the provisions of
this Section.  Tenant shall be solely responsible for the payment of all costs
associated with obtaining, replacing (as necessary), transferring, extending and
maintaining the Letter of Credit in accordance with the terms of this Section. 
The drawing upon the Letter of Credit and application of all or any part of the
Cash Security to any Event of Default of Tenant under this Lease shall not
deprive Landlord of any other rights or remedies Landlord may have, nor shall
such application by Landlord constitute a waiver by Landlord. In addition, in
the event of a termination based upon an Event of Default of Tenant under this
Lease, or a rejection of the Lease pursuant to the provisions of the Federal
Bankruptcy Code, Landlord shall have the right to draw upon the Letter of Credit
or apply the Cash Security (from time to time, if necessary) to cover up to the
full amount of damages and other amounts due from Tenant to Landlord under the
Lease.  Any amounts so applied shall, at Landlord’s election, be applied first
to any unpaid Rent and other charges which were due prior to the filing of the
petition for protection under the Federal Bankruptcy Code.

 

Landlord shall assign the Security Deposit to any purchaser of the Building, and
thereafter Landlord shall have no further responsibility therefor. Upon request
of Landlord or any such purchaser of the Building, Tenant shall, at its expense,
cooperate with Landlord in obtaining an amendment to or replacement of any
Letter of Credit which Landlord is then holding so that the amended or new
Letter of Credit reflects the name of the new owner of the Building.

 

Within ninety (90) days after the expiration of the Term or the earlier
termination of this Lease, Landlord shall inspect the Premises, make such draw
upon the Letter of Credit or apply all or any portion of the Cash Security as
may be required to cure any Event of Default by Tenant hereunder or to make
payment on account of damages suffered by Landlord, and, if no Event of Default
is then continuing, Landlord shall redeliver the original Letter of Credit (as
may have previously been drawn on by Tenant) or pay the balance of the Cash
Security, as the case may be, to Tenant within such 90-day period.

 

53

--------------------------------------------------------------------------------


 

ARTICLE 15:  PROTECTION OF LENDERS/GROUND LANDLORD

 

15.01.  Subordination and Superiority of Lease.  Tenant agrees that this Lease
and the rights of Tenant hereunder will be subject and subordinate to the lien
of the holder of any existing or future mortgage, and to the rights of any
lessor under any ground or improvements lease of the Building (all mortgages and
ground or improvements leases of any priority are collectively referred to in
this Lease as “mortgage”, and the holder or lessor thereof from time to time as
a “mortgagee”), and to all advances and interest thereunder and all
modifications, renewals, extensions, replacements and consolidations thereof,
provided that such mortgagee executes and delivers to Tenant a subordination,
non-disturbance and attornment agreement in the form attached hereto as Exhibit
J or in such other form as such mortgagee may request and as is reasonably
acceptable to Tenant.  Upon such attornment, this Lease shall continue in full
force and effect as a direct lease between the mortgagee and Tenant upon all of
the terms, conditions and covenants as are set forth in this Lease, except that
the mortgagee shall not be (i) liable in any way to Tenant for any act or
omission, neglect or default on the part of Landlord under this Lease except to
the extent to which Tenant previously notified such mortgagee in writing of such
default and such default continues during such mortgagee’s period of ownership;
(ii) responsible for any monies held by or on deposit with Landlord to the
credit of Tenant unless received by the mortgagee (it being agreed that Landlord
shall remain responsible for such monies until delivered to such mortgagee);
(iii) subject to any counterclaim or setoff that theretofore accrued to Tenant
against Landlord; (iv) bound by any amendment or modification of this Lease
subsequent to such mortgage or by any previous prepayment of Rent for more than
one (1) month, either of which was not approved in writing by the mortgagee
(except that such approval shall not be required with respect to any amendment
to this Lease that is ratifying the exercise by Tenant of any rights that Tenant
has under this Lease (e.g., rights of extension and expansion)); (v) liable to
Tenant beyond the mortgagee’s interest in the Property; or (vi) responsible for
the performance of any work to be done by Landlord under this Lease to render
the Premises ready for occupancy by Tenant.  Tenant agrees that any present or
future mortgagee (or any holder of a ground or improvements lease) may at its
option unilaterally elect to subordinate, in whole or in part and by instrument
in form and substance satisfactory to such mortgagee alone, the lien of its
mortgage (or the priority of its lease) to this Lease effective upon either
notice from such holder to Tenant in the same fashion as notices from Landlord
to Tenant are to be given hereunder or by the recording in the appropriate
registry of deeds of an instrument in which such holder subordinates its rights
under such mortgage or lease.

 

Tenant agrees that this Lease shall survive the merger of estates of ground (or
improvements) lessor and lessee.  Until a mortgagee forecloses Landlord’s equity
of redemption (or terminates or succeeds to a new lease in the case of a ground
or improvements lease), no mortgagee shall be liable for failure to perform any
of Landlord’s obligations (and such mortgagee shall thereafter be liable only
after it succeeds to and holds Landlord’s interest and then only as limited
herein).

 

In the event Tenant alleges that Landlord is in default under any of Landlord’s
obligations under this Lease, Tenant agrees to give the holder of any mortgage,
by certified mail, a copy of any notice of default that is served upon Landlord,
provided that prior to such notice, Tenant has been notified in writing (whether
by way of notice of an assignment of lease, request to execute an estoppel
letter, or otherwise) of the address of any such holder.  Tenant further agrees
that if Landlord shall have failed to cure such default within the time provided
in Section 16.02 below or such additional time as may be provided in such notice
to Landlord, such holder shall have thirty (30) days after the last date on
which Landlord could have cured such default within which such holder will be
permitted to cure such default.  If such default cannot be cured within such
30-day period, then such holder shall have such additional time as may be
necessary to cure such default, if within such 30-day period such holder has
commenced and is diligently pursuing the remedies necessary to effect such cure
(including, but not limited to, commencement of foreclosure proceedings, if
necessary, to effect such cure).  The agreements in this

 

54

--------------------------------------------------------------------------------


 

Lease with respect to the rights and powers of a mortgagee constitute a
continuing offer to any person that may be accepted by taking a mortgage (or
entering into a ground or improvements lease) of the Premises.

 

If, in connection with obtaining financing for the Property or any portion
thereof, a bank, insurance company, pension trust or other institutional lender
shall request reasonable modifications to this Lease as a condition to such
financing, Tenant will not unreasonably withhold, delay or condition its consent
thereto, provided that such modifications do not materially increase the
obligations of Tenant hereunder or materially adversely affect the leasehold
interest hereby created.

 

15.02.  Rent Assignment.  If at any time and from time to time, Landlord assigns
this Lease or the Rent payable hereunder to the holder of any mortgage on the
Premises or the Property, or to any other party for the purpose of securing
financing (the holder of any such mortgage and any other such financing party
are referred to herein as the “Financing Party”), whether such assignment is
conditional in nature or otherwise, the following provisions shall apply:

 

(A)                               Except as set forth in clause (B) below, such
assignment to the Financing Party shall not be deemed an assumption by the
Financing Party of any obligations of Landlord hereunder unless such Financing
Party shall, by written notice to Tenant specifically otherwise, elect;

 

(B)                               The Financing Party shall be treated as having
assumed Landlord’s obligations hereunder (subject to Section 15.01) only upon
foreclosure of its mortgage (or voluntary conveyance by deed in lieu thereof);
and

 

(C)                               Subject to Section 15.01 and Section 15.02,
the Financing Party shall be responsible for only such breaches under the Lease
by Landlord that occur during the period of ownership by the Financing Party
after such foreclosure (or by conveyance by deed in lieu thereof) as aforesaid,
except to the extent to which Tenant previously notified the Financing Party in
writing of such breach on the part of Landlord and such breach continues during
such Financing Party’s period of ownership.

 

Tenant hereby agrees to enter into such reasonable agreements or instruments as
may, from time to time, be requested by Landlord in confirmation of the
foregoing.

 

15.03.  Other Instruments.  The provisions of this Article shall be
self-operative; nevertheless, Tenant agrees to execute, acknowledge and deliver
any subordination, attornment or priority agreements or other instruments
conforming to the provisions of this Lease from time to time reasonably
requested by Landlord or any mortgagee or prospective mortgagee.  Tenant hereby
irrevocably constitutes and appoints Landlord or any such mortgagee, acting
singly, Tenant’s attorney-in-fact to execute and deliver any such certificate or
instrument for, on behalf and in the name of Tenant, but only if Tenant fails to
execute, acknowledge and deliver any such certificate or instrument within
fifteen (15) days after Landlord or such mortgagee has made written request
therefor.  Without limitation, where Tenant in this Lease indemnifies or
otherwise covenants for the benefit of mortgagees, such agreements are for the
benefit of mortgagees as third-party beneficiaries; and at the request of
Landlord, Tenant from time to time will confirm such matters directly with such
mortgagee.

 

15.04.  Estoppel Certificates.  Within ten (10) Business Days after the written
request of Landlord, Tenant shall execute, acknowledge and deliver to Landlord a
written statement in the form attached hereto as Exhibit K or in such other form
as may be reasonably requested by Landlord, certifying (i) that none of the
terms or provisions of this Lease have been changed (or if they have been
changed, stating how); (ii) that this Lease has not been canceled or terminated
and is in full force and effect; (iii)

 

55

--------------------------------------------------------------------------------


 

the last date of payment of Base Rent and other charges and the time period
covered; (iv) to the best of Tenant’s knowledge, that Landlord is not in default
under this Lease (or if in default, describing it in reasonable detail); and (v)
such other information with respect to Tenant as Landlord may reasonably request
or which any prospective purchaser or encumbrancer of the Property may
reasonably require.  Landlord may deliver any such statement by Tenant to any
prospective purchaser or encumbrancer, which parties may rely conclusively upon
such statement as true and correct.  If Tenant does not deliver such statement
to Landlord within such 10-Business Day period, Landlord, and any such
prospective purchaser or encumbrancer, may conclusively presume and rely upon
the following facts:  (i) that the terms and provisions of this Lease have not
been changed except as represented by Landlord; (ii) that this Lease has not
been canceled or terminated and is in full force and effect, except as otherwise
represented by Landlord; (iii) that not more than one (1) month’s Base Rent or
other charges have been paid in advance; and (iv) that Landlord is not in
default under this Lease.  In such event, Tenant shall be estopped from denying
the truth of such facts.

 

Within ten (10) Business Days after the written request of Tenant, Landlord
shall execute, acknowledge and deliver to Tenant a written statement in such
form as may be reasonably requested by Tenant, certifying (i) that none of the
terms or provisions of this Lease have been changed (or if they have been
changed, stating how); (ii) that this Lease has not been canceled or terminated
and is in full force and effect; (iii) the last date of payment of Base Rent and
other charges and the time period covered; (iv) to the best of Landlord’s
knowledge, that Tenant is not in default under this Lease (or if in default,
describing it in reasonable detail); and (v) such other information with respect
to Landlord as Tenant may reasonably request or which any prospective
encumbrancer of the Tenant’s equipment or personal property in accordance with
the provisions of Section 12.01 may reasonably require.  Tenant may deliver any
such statement by Landlord to any such prospective encumbrancer, which parties
may rely conclusively upon such statement as true and correct.

 

15.05.  Financial Condition.  Tenant, within ten (10) Business Days after
request from Landlord from time to time, but in no event more than once per
12-month period, shall deliver to Landlord Tenant’s annual audited financial
statements (or, if audited financial statements have not been prepared for such
periods, unaudited financial statements) for the latest available two (2) fiscal
years, including the most recent fiscal year prior to Landlord’s request, and
quarterly financial statements certified in writing by Tenant’s chief financial
officer or corporate treasurer.  Landlord may deliver such financial statements
to its mortgagees and lenders and prospective mortgagees, lenders, and
purchasers.  Tenant represents and warrants to Landlord that each such financial
statement shall be true and accurate in all material respects as of the date of
such statements.  Except for publicly available information, financial
statements shall be kept confidential, and Landlord and any parties to whom
Landlord provides such statements shall enter into reasonable confidentiality
agreements with Tenant, in form reasonably acceptable to both Landlord and
Tenant, prior to Tenant’s delivery of such financial statements. 
Notwithstanding anything set forth herein to the contrary, Landlord agrees that
a breach of such a confidentiality agreement may cause Tenant harm for which
recovery of damages would be an inadequate remedy, and in such event, Tenant
shall be entitled to obtain timely injunctive relief, as well as such further
relief as may be granted by a court of competent jurisdiction.  The provisions
of this Section shall not apply during such time as shares of stock in the
Tenant hereunder are traded on a public exchange in the United States.

 

ARTICLE 16:  MISCELLANEOUS PROVISIONS

 

16.01.  Landlord’s Consent Fees.  In addition to fees and expenses in connection
with Tenant Work as described in Section 10.05 above, Tenant shall pay
Landlord’s reasonable out of pocket fees and expenses, including legal,
engineering and other consultants’ fees and expenses, incurred in connection
with Tenant’s request for Landlord’s consent under Article 12 or in connection
with any other request by Tenant for Landlord’s consent or approval under this
Lease, up to a maximum of $3,000 per request.

 

56

--------------------------------------------------------------------------------


 

16.02.  Landlord’s Default.  Landlord shall in no event be in default in the
performance of any of Landlord’s obligations under this Lease unless and until
Landlord shall have failed to perform such obligation within thirty (30) days
after notice by Tenant to Landlord (“Tenant’s Default Notice”) specifying the
manner in which Landlord has failed to perform any such obligation (provided
that if correction of any such matter reasonably requires longer than thirty
(30) days and Landlord so notifies Tenant within thirty (30) days after such
Tenant’s Default Notice is given, Landlord shall be allowed such longer period,
but only if cure is begun within such 30-day period and thereafter diligently
prosecuted to completion).  In the event of any default by Landlord hereunder,
Tenant shall have no right to perform such Landlord obligation and recover from
Landlord any costs so incurred, or (except as expressly otherwise provided in
Section 6.03 above) to abate or withhold Rent, but Tenant shall have the right,
in the event of a default by Landlord hereunder, to commence and to prosecute an
independent proceeding against Landlord for the recovery of damages or for
equitable relief.  This Lease shall be construed as though Landlord’s and
Tenant’s covenants contained herein are independent and not dependent, and
Tenant hereby waives the benefit of any statute or judicial law to the
contrary.  In no event shall Landlord ever be liable to Tenant for any indirect,
special, consequential, or punitive damages.

 

16.03.  Quiet Enjoyment.  Landlord agrees that, so long as no Event of Default
has occurred and is then continuing under this Lease, Tenant shall peaceably and
quietly hold, occupy and enjoy the Premises during the Term of this Lease
without disturbance by Landlord or by any person claiming through or under
Landlord, subject to the terms of this Lease and any encumbrances of record.

 

16.04.  Interpretation.  In any provision relating to the conduct, acts or
omissions of Tenant, the term “Tenant” includes Tenant’s agents, employees,
contractors, invitees, or successors.  In any provision relating to the conduct,
acts or omissions of Landlord, the term “Landlord” includes Landlord’s agents,
employees, contractors, invitees, or successors; provided, however, that neither
the foregoing nor any reference in this Lease to “invitees” of Landlord shall be
construed so as to include Tenant or any other tenant or occupant of any portion
of the Property or any of their respective employees, agents, contractors or
invitees.

 

16.05.  Notices.  All notices, requests and other communications required under
this Lease shall be in writing, addressed as specified in Article 1, and shall
(unless otherwise expressly provided in this Lease) be (i) personally delivered,
or (ii) sent by certified mail, return receipt requested, postage prepaid, or
(iii) delivered by a national overnight delivery service that maintains delivery
records.  Any notice so addressed shall be effective upon the earlier of (a)
actual receipt, or (b) first tender for delivery by the United States Postal
Service or a national overnight courier (provided that such first tender occurs
on a Business Day), or (c) on the third Business Day following the day of
mailing if so mailed by certified mail, return receipt requested.  Either party
may change its notice address upon written notice to the other party.  Whenever
oral notice is expressly permitted to be provided by either party pursuant to
the provisions of this Lease, such notice shall only be valid and effective if
such party uses all reasonable efforts to provide confirmatory written notice to
the other party within twenty-four (24) hours of the giving of such oral notice.

 

16.06.  No Recordation.  Tenant shall not record this Lease or any portion(s)
hereof, and immediately upon any such recording this Lease shall automatically
(and without the necessity of any notice from or action by Landlord) terminate. 
Notwithstanding the foregoing, Landlord and Tenant agree to execute herewith a
Notice of Lease in the form attached hereto as Exhibit L, which shall be
recorded with the appropriate Registry of Deeds, and agree to execute, upon
termination of this Lease for whatever cause, a Notice of Termination of Lease
in recordable form for recording with said Registry of Deeds.

 

57

--------------------------------------------------------------------------------


 

16.07.  Corporate Authority.  Each of Tenant and Landlord warrant and represent
to the other that (a) such party is duly organized, validly existing and in good
standing under the laws of the jurisdiction in which such entity was organized;
(b) such party has the authority to own its property and to carry on its
business as contemplated under this Lease; (c) such party has duly executed and
delivered this Lease; and (d) the execution, delivery and performance by such
party of this Lease (i) are within the powers of such party, (ii) have been duly
authorized by all requisite action, (iii) will not violate any provision of law
or any order of any court or agency of government, or any agreement or other
instrument to which such party is a party or by which it or any of its property
is bound, and (iv) will not result in the imposition of any lien or charge on
any of such party’s property, except by the provisions of this Lease.  Each
party agrees that breach of the foregoing warranties and representations shall
at the other party’s election be a default under this Lease for which there
shall be no cure.  These warranties and representations shall survive the
expiration of the Term or the earlier termination of this Lease.  Upon execution
of this Lease, Tenant shall provide a board resolution or other entity vote
authorizing the execution of this Lease on behalf of Tenant and identifying the
person authorized to execute this Lease on behalf of Tenant, together with a
clerk’s or secretary’s certificate indicating that such authorized person has in
fact executed this Lease.

 

16.08.  Joint and Several Liability.  If more than one party signs this Lease as
Tenant, they shall be jointly and severally liable for all obligations of
Tenant.

 

16.09.  Force Majeure.  If either party is delayed or hindered in or prevented
from the performance of any act required under this Lease to be performed by
such party by reason of (i) strikes, lockouts, or labor disputes not
attributable to the failure of the party claiming the benefit of a delay due to
“Force Majeure” or any of its contractors (of any tier) to perform their
obligations under any applicable labor contract or law; (ii) inability to obtain
labor or materials, or reasonable substitutes therefor; (iii) acts of God,
governmental action, condemnation, civil commotion, terrorism, riots,
insurrection, war, fire, or other casualty; (iv) trouble in obtaining fuel,
electricity, water, sewer, or telecommunication services or supplies from
sources from which they are usually obtained, provided the party experiencing
such trouble shall have used reasonable efforts to procure alternative sources;
or (v) other conditions similar to those hereinabove enumerated beyond the
reasonable control of the party obligated to perform (collectively, “Force
Majeure”), then performance of such act shall be excused for the period of the
delay, and the period for the performance of any such act shall be extended for
a period equivalent to the period of such delay.  Subject to the provisions of
the last sentence of this Section, in case either party is prevented or delayed
from diligent construction of improvements, making any repairs, alterations or
improvements, or furnishing any services or performing any other covenant or
duty to be performed on the part of such party by reason of any cause reasonably
beyond such party’s control, then notwithstanding any contrary provision of this
Lease, such party shall not be liable to the other party therefor nor shall
Tenant be entitled to any abatement or reduction of Rent by reason thereof, nor
shall the same give rise to a claim in Tenant’s favor that such failure
constitutes actual or constructive, total or partial, eviction from the
Premises.  In order to claim the benefit of a delay due to “Force Majeure”, the
party experiencing such event or circumstance must (a) notify the other party
within a reasonable time period after such delay commences, and (b) use all
reasonable and diligent efforts to minimize the duration of such delay and the
effect of the delay upon the progress of construction of its respective work as
described in this Work Letter.  Nothing in this Section 16.09 shall excuse
Tenant’s failure to make payments under this Lease when due.

 

16.10.  No Warranties; Limitation on Landlord’s Liability.

 

16.10(a)  No Warranties.  Landlord and Tenant expressly agree that, without
limiting those warranties expressly set forth in this Lease, there are and shall
be no implied warranties of

 

58

--------------------------------------------------------------------------------


 

merchantability, habitability, suitability, fitness for a particular purpose or
of any other kind arising out of this Lease, and there are no warranties which
extend beyond those expressly set forth in this Lease.

 

16.10(b)  Limitation On Landlord’s Liability.  Tenant agrees that Landlord shall
be liable only for breaches of its covenants occurring while it is owner of the
Property; provided, however, that if Landlord from time to time is lessee of the
ground or improvements constituting the Building, then Landlord’s period of
ownership of the Property shall be deemed to mean only that period while
Landlord holds such leasehold interest.  Upon any sale or transfer of the
Building, the transferor Landlord (including any mortgagee) shall be relieved of
any liability or obligation thereafter arising and Tenant shall look solely to
the transferee Landlord as aforesaid for satisfaction of such liability or
obligation except for defaults by Landlord prior to such transfer (for which the
transferor Landlord shall remain liable).  Tenant and each person acting under
Tenant agrees to look solely to Landlord’s interest from time to time in the
Property for satisfaction of any claim against Landlord.  No owner, trustee,
beneficiary, partner, member, manager, officer, director, agent, or employee of
Landlord (or of any mortgagee or any lender or ground or improvements lessor)
nor any person acting under any of them shall ever be personally or individually
liable to Tenant or any person claiming under or through Tenant for or on
account of any default by Landlord or failure by Landlord to perform any of its
obligations hereunder, or for or on account of any amount or obligations that
may be or become due under or in connection with this Lease or the Premises; nor
shall it or they ever be answerable or liable in any equitable judicial
proceeding or order beyond the extent of their interest in the Property.  No
deficit capital account of any member or partner of Landlord shall be deemed to
be a liability of such member or partner or an asset of Landlord.  Any lien
obtained to enforce any judgment against Landlord shall be subject and
subordinate to any mortgage encumbering the Property.  In no event shall
Landlord or Tenant (or any such persons) ever be liable to the other party, or
anyone claiming through or on behalf of such party, for any special, indirect,
punitive or consequential damages, including lost profits or revenues, except as
otherwise provided in Section 3.02 with respect to a holdover by Tenant.

 

16.11. Brokers.  Landlord and Tenant represent and warrant to each other that
the parties named in Article 1 are the only agents, brokers, finders or other
parties with whom such party has dealt who may be entitled to any commission or
fee with respect to this Lease or the Premises or the Property.  Landlord shall
compensate Landlord’s Broker and Tenant’s Broker pursuant to a separate
agreement between Landlord and such Brokers.  Landlord and Tenant agree to
indemnify and hold the other harmless from any claim, demand, cost or liability,
including reasonable attorneys’ fees and expenses, asserted by any party other
than the parties named in Article 1 based upon dealings of that party with the
indemnifying party.  The provisions of this Section shall survive the expiration
of the Term or the earlier termination of this Lease.

 

16.12.  No Waiver; Accord and Satisfaction.  No consent by Landlord or Tenant to
any act or omission that otherwise would be a default shall be construed to
permit other similar acts or omissions.  Neither party’s failure to seek redress
for violation or to insist upon the strict performance of any covenant, nor the
receipt by Landlord of Rent with knowledge of any breach of covenant, shall be
deemed a consent to or waiver of such breach.  No breach of covenant shall be
implied to have been waived unless such is in writing, signed by the party
benefiting from such covenant and delivered to the other party.  No acceptance
by Landlord of a lesser sum than the Rent due shall be deemed to be other than
on account of the earliest installment of such Rent; nor shall any endorsement
or statement on any check or in any letter accompanying any check or payment be
deemed an accord and satisfaction; and Landlord may accept such check or payment
without prejudice to Landlord’s right to recover the balance of such installment
or pursue any other right or remedy.  The acceptance by Landlord of any Rent
following the giving of any default and/or termination notice shall not be
deemed a waiver of such notice.  Tenant shall not interpose any counterclaim or
counterclaims in a summary proceeding or in any action based on non-

 

59

--------------------------------------------------------------------------------


 

payment of Rent except to the extent that by failing to do so, Tenant will
irrevocably lose the right to assert such claim in an independent action.

 

16.13.  Applicable Law and Construction.  This Lease may be executed in
counterparts, shall be construed as a sealed instrument, and shall be governed
exclusively by the provisions hereof and by the laws of The Commonwealth of
Massachusetts without regard to principles of choice of law or conflicts of
law.  A facsimile or electronic signature affixed to this Lease shall be
sufficient to prove the execution by a party.  The covenants of Landlord and
Tenant are independent, and such covenants shall be construed as such in
accordance with the laws of The Commonwealth of Massachusetts.  If any provision
of this Lease or the application thereof to any person or circumstance is for
any reason held to be invalid, the remainder of this Lease (or the remainder of
such provision) and the application thereof to other persons or circumstances
shall not be affected thereby.  Other than contemporaneous instruments executed
and delivered of even date, if any, this Lease contains all of the agreements
between Landlord and Tenant relating in any way to the Premises and supersedes
all prior agreements and dealings between them.  There are no oral agreements
between Landlord and Tenant relating to this Lease or the Premises.  This Lease
may be amended only by instrument in writing executed and delivered by both
Landlord and Tenant.  The provisions of this Lease shall bind Landlord and
Tenant and their respective successors and assigns, and shall inure to the
benefit of Landlord and its successors and assigns and of Tenant and its
permitted successors and assigns, subject to Article 12.  The titles are for
convenience only and shall not be considered a part of this Lease.  This Lease
shall not be construed more strictly against one party than against the other
merely by virtue of the fact that it may have been prepared primarily by counsel
for one of the parties, it being recognized that both Landlord and Tenant have
contributed substantially and materially to the preparation of this Lease.  If
Tenant is granted any extension or other option, to be effective the exercise
(and notice thereof) shall be unconditional; and if Tenant purports to condition
the exercise of any option or to vary its terms in any manner, then the option
granted shall be void and the purported exercise shall be ineffective.  Time is
of the essence of this Lease and each of its provisions.  The enumeration of
specific examples of a general provision shall not be construed as a limitation
of the general provision, and the term “including” shall be deemed to mean
“including, without limitation”.  As used in this Lease, the term “Business Day”
shall mean any day other than a Saturday, Sunday, or day on which commercial
banks in Boston, Massachusetts are authorized or required by law to remain
closed.  Unless a party’s approval or consent is required by the express terms
of this Lease to not be unreasonably withheld, conditioned or delayed, such
approval or consent may be withheld in the party’s sole discretion.  The
submission of a form of this Lease or any summary of its terms shall not
constitute an offer by Landlord to Tenant; but a leasehold shall only be created
and the parties bound when this Lease is executed and delivered by both Landlord
and Tenant and approved by the holder of any mortgage of the Premises having the
right to approve this Lease.  Nothing herein shall be construed as creating the
relationship between Landlord and Tenant of principal and agent or of partners
or joint venturers or any relationship other than landlord and tenant.  This
Lease and all consents, notices, approvals and all other related documents may
be reproduced by any party by any electronic means or by facsimile,
photographic, microfilm, microfiche or other reproduction process and the
originals may be destroyed; and each party agrees that any reproductions shall
be as admissible in evidence in any judicial or administrative proceeding as the
original itself (whether or not the original is in existence and whether or not
reproduction was made in the regular course of business), and that any further
reproduction of such reproduction shall likewise be admissible.  If any payment
in the nature of interest provided for in this Lease shall exceed the maximum
interest permitted under controlling law, as established by final judgment of a
court, then such interest shall instead be at the maximum permitted interest
rate as established by such judgment.

 

16.14.  Waiver of Trial by Jury.  LANDLORD AND TENANT HEREBY WAIVE TRIAL BY JURY
IN ANY ACTION TO WHICH THEY ARE PARTIES ARISING OUT OF OR RELATING TO THIS
LEASE, THE PREMISES OR THE PROPERTY.

 

60

--------------------------------------------------------------------------------


 

16.15.  No Representations or Inducements.  In entering into this Lease Tenant
acknowledges that Tenant is not relying on any representations, agreements, or
promises of Landlord, or any inducements offered by Landlord to Tenant, not
expressly set forth in this Lease.

 

16.16.  No Surrender.  No act or thing done by Landlord shall be deemed an
acceptance of a surrender of the Premises, and no agreement to accept such
surrender shall be valid, unless in writing signed by Landlord.  No employee of
Landlord or of Landlord’s agents shall have any power to accept the keys of the
Premises prior to the termination of this Lease. The delivery of keys to any
employee of Landlord or of Landlord’s agents shall not operate as a termination
of the Lease or a surrender of the Premises.  In the event that Tenant at any
time desires to have Landlord underlet the Premises for Tenant’s account,
Landlord or Landlord’s agents are authorized to receive the keys or other access
devices for such purposes upon written notice from Tenant without releasing
Tenant from any of the obligations under this Lease, and Tenant hereby relieves
Landlord of any liability for loss of or damage to any of Tenant’s effects in
connection with such underletting.

 

16.17.  Arbitration.  All disputes between the parties specifically referencing
this Section 16.17 shall be resolved in accordance with this Section 16.17
except (i) Landlord (and, subject to the provisions of Section 6.03(b), Section
10.02 and Section 10.03 above, Tenant) shall have all of its rights and remedies
at law or in equity in the event of a default by Tenant, (ii) Landlord shall
have the right to obtain possession of the Premises by any lawful means
following a valid termination of this Lease, and (iii) any arbitration decision
under this Section 16.17 shall be enforceable in accordance with applicable law
in any court of proper jurisdiction.

 

16.l7(a) Initial Construction Disputes.  If the dispute is with respect to
matters relating to the Base Building Work or Initial Tenant Work (“Initial
Construction Disputes”), the dispute shall initially be submitted by either
party to the Landlord Representative and the Tenant Representative for
resolution.  The initial representatives of the parties shall be as follows,
until a party gives written notice to the other parties that it is replacing its
Representative:

 

Landlord Representative:

 

Tenant Representative:

Mark A. Deschenes

 

Mark Richardson

 

The Landlord and Tenant Representatives shall meet one or more times to attempt
to resolve such dispute within the 5-Business Day period following the date that
such dispute is submitted to them.  If, after such meeting(s), the parties have
been unable to resolve such dispute, then such dispute shall be resolved as set
forth in Section 16.17(b).

 

16.17(b) Arbitration Procedures.  Either party may give written notice of the
dispute requesting resolution under this Section and submit a reasonably
detailed written statement of the position and reasons therefor with such
notice.  The other party will, within ten (10) days ((five (5) days if an
Initial Construction Dispute) of receiving such written statement, submit to the
party initiating the dispute resolution its own detailed written statement of
the position and reasons therefor.  The president of Tenant and Mark A.
Deschenes, on behalf of Landlord (or such other persons as Landlord or Tenant
may designate by written notice to the other), shall meet at the earliest
mutually acceptable time and place, but in any case within thirty (30) days (ten
(10) days if an Initial Construction Dispute) of the date of the response
statement to attempt to resolve the dispute.  If the matter has not been
resolved within thirty (30) days (ten (10) days if an Initial Construction
Dispute) of the date of the response statement, then either party may initiate
arbitration of such controversy by written notice to the other (the “Arbitration
Notice”).  The arbitration shall be held before a single arbitrator.  The
parties shall endeavor to agree upon and name

 

61

--------------------------------------------------------------------------------


 

the arbitrator within the 15-day period following the giving of the Arbitration
Notice.  If the parties fail timely to agree upon and name the arbitrator, then
unless the parties agree in writing to another procedure for designating the
arbitrator, either party may by written notice given to the other and to the
Boston office of the American Arbitration Association request that the
arbitrator be promptly chosen by the Boston office of the American Arbitration
Association.  The arbitrator shall commence the arbitration hearing within ten
(10) days after appointment, shall complete the arbitration hearing within
thirty (30) days after the date the arbitration hearing commenced, and shall
render a written arbitration decision within forty (40) days after the
arbitration hearing commenced, which time periods may be extended by written
agreement of the parties or by the arbitrator for good cause, except that any
arbitration of Initial Construction Disputes shall be conducted on an expedited
basis and shall be concluded, with a decision issued, no later than two (2)
weeks after the date that such dispute was submitted for arbitration.  The
arbitration shall be conducted in accordance with then existing expedited
procedures under the commercial arbitration rules of the American Arbitration
Association; however, to the extent any provision of this paragraph is
inconsistent with such procedures, the provisions of this paragraph shall
govern.  The decision of the arbitrator shall be final and binding upon the
parties and judgment upon the decision rendered by the arbitrator may be entered
in any court having jurisdiction thereof.  The parties shall equally share and
pay the costs of the arbitrator.  Each party shall be afforded a reasonable
opportunity to take discovery of the other prior to the commencement of such
arbitration consistent with the expedited dispute resolution timetable set forth
in this Section 16.17(b); provided, however, that each party shall be limited to
a maximum of twelve (12) deposition hours each.  Notwithstanding the foregoing
or anything herein to the contrary, the dispute resolution provisions of this
Section shall not apply to a dispute, claim or controversy in which: (i) a party
claiming in good faith a breach of any provision of this Lease by the other
party seeks immediate equitable relief from a court of competent jurisdiction to
enable the instituting party to prevent irreparable harm (alleged to arise from
the alleged breach) pending agreed resolution or a grant of arbitral relief; or
(ii) any claim by one party against the other party arises out of the subject
matter of any court litigation or proceeding commenced by any third party
against one party in which the other party is an indispensable party or third
party defendant; or (iii) any claim is asserted with respect to which a third
party, which is not bound and will not upon request of a party, agree to
arbitrate, is an indispensable or necessary party.

 

16.18.  Patriot Act.  Notwithstanding any other provision contained in this
Lease to the contrary, Tenant shall not knowingly transfer or permit the
transfer of any legal or beneficial interest in Tenant to, or assign, sublease
or otherwise Transfer all or any portion of its interest under this Lease or in
all or any portion of the Premises to, or enter into any sublease to, any of the
following:

 

(a)                                 any person or entity (or any person or
entity whose operations are directed or controlled by a person or entity) that
has been convicted of or has pleaded guilty in a criminal proceeding to a felony
or that is an on-going target of a grand jury investigation convened pursuant to
applicable statutes concerning organized crime;

 

(b)                                 any entity organized in or controlled from a
country, the activities with respect to which are regulated or controlled
pursuant to the following United States laws and the regulations or executive
orders promulgated thereunder: (1) the Trading with the Enemy Act of 1917, 50
U.S.C. App. §1, et seq., as amended; (2) the International Emergency Economic
Powers Act of 1976, 50 U.S.C. §1701, et seq., as amended; or (3) the
Anti-Terrorism and Arms Export Amendments Act of 1989, codified at Section 6(j)
of the Export Administration Act of 1979, 50 U.S.C. App. §2405W, as amended; or

 

(c)                                  any person or entity with whom Landlord is
restricted from doing business under either (1) Executive Order No. 13224 on
Terrorist Financing (effective September 24, 2001 (as amended or supplemented
from time to time, the “Executive Order”), or (2) the Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act of 2001

 

62

--------------------------------------------------------------------------------


 

(Public Law 10756; as amended, from time to time, the “Patriot Act”), or (3) the
regulations of the United States Department of the Treasury Office of Foreign
Assets Control (including those Persons named on the list of “Specially
Designated Nationals and Blocked Persons” as modified from time to time), or
other governmental action; or

 

(d)                                 any Affiliate of any of the persons or
entities described in the preceding paragraphs (a), (b) or (c).

 

Tenant shall, simultaneously with its execution and delivery of this Lease,
deliver to Landlord a certification stating that, to the best of Tenant’s
knowledge, neither Tenant nor any of its constituent partners, investors,
beneficiaries or Affiliates, are in violation of any Legal Requirements relating
to terrorism or money laundering, including the Executive Order and the Patriot
Act and that neither Tenant, nor its constituent partners, investors,
beneficiaries or Affiliates, are listed on the United States Department of the
Treasury Office of Foreign Assets Control list of “Specially Designated
Nationals and Blocked Persons” as modified from time to time, and that none of
them is otherwise subject to the provisions of the Executive Order or the
Patriot Act, or any rules or regulations promulgated thereunder.  Thereafter,
Tenant shall from time to time, within ten (10) days after request by Landlord,
deliver to Landlord a certification stating that, to the best of Tenant’s
knowledge, neither Tenant nor any Transferee, nor any of their respective
constituent partners, investors, beneficiaries or Affiliates, are in violation
of any Legal Requirements relating to terrorism or money laundering, including
the Executive Order and the Patriot Act and that neither Tenant nor any
Transferee, nor any of their respective constituent partners, investors,
beneficiaries or Affiliates, are listed on the United States Department of the
Treasury Office of Foreign Assets Control list of “Specially Designated
Nationals and Blocked Persons” as modified from time to time, and that none of
them is otherwise subject to the provisions of the Executive Order or the
Patriot Act, or any rules or regulations promulgated thereunder.  As used in
this Lease, the term “Affiliate” shall mean, with respect to any specific person
or entity, any other person or entity which, directly or indirectly, controls or
is controlled by or is under common control with such first-mentioned person or
entity.  For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlled by” and “under common control
with”), as used with respect to any entity, shall mean the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of such entity, whether through the ownership of voting stock or by
contract or otherwise.

 

(the next page is the signature page)

 

63

--------------------------------------------------------------------------------


 

Executed to take effect as a sealed instrument on the Date of Lease first set
forth above.

 

 

LANDLORD:

 

 

 

480 ARSENAL GROUP LLC,

 

a Massachusetts limited liability company

 

 

 

 

 

By:

/s/ William McQuillan

 

 

Name: William McQuillan

 

 

Title: Manager

 

 

 

 

 

TENANT:

 

 

 

KALA PHARMACEUTICALS, INC.,

 

a Delaware corporation

 

 

 

 

 

By:

/s/ Mary Reumuth

 

 

Name: Mary Reumuth

 

 

Title: Chief Financial Officer

 

 

64

--------------------------------------------------------------------------------


 

Schedule 1

 

INDEX OF DEFINED TERMS

 

TERM

 

SECTION

 

 

 

Additional Rent

 

Section 4.02(a)

Administrative Charge

 

Section 13.02(e)

Affiliate

 

Section 16.18

Agreements

 

Section 2.01(g)

Annual Operating Statement

 

Section 4.02(a)

Base Building Plans and Specifications

 

Exhibit C

Base Building Work

 

Exhibit C

Base Rent

 

Article 1

Building

 

Article 1

Building Holidays

 

Exhibit E

Building Systems

 

Section 10.05(a)

Business Day

 

Section 16.13

Cash Security

 

Article 14

Construction Documents

 

Section 10.05(b)

Cosmetic Work

 

Section 10.05(a)

CPI

 

Section 3.03(c)

CPI Adjustment

 

Section 3.03(c)

Date of Lease

 

Article 1

Dedicated Spaces

 

Section 2.01(f)

Default Rate

 

Section 4.04

Environmental Incidents

 

Section 9.04

Environmental Law

 

Section 9.04

Event of Default

 

Section 13.01

Extension Notice

 

Section 3.03(a)

Extension Term

 

Section 3.03(a)

Fair Market Rent

 

Section 3.03(b)

Financing Party

 

Section 15.02

Force Majeure

 

Section 16.09

Generator

 

Section 9.11

Hazardous Materials

 

Section 9.04

HVAC

 

Section 6.02(c)

Indemnitees

 

Section 9.02

Initial Tenant Work

 

Exhibit C

Initial Term

 

Article 1

Insurance Requirements

 

Section 9.08

Landlord

 

Article 1

Landlord’s Allowance

 

Exhibit C

Landlord’s Broker

 

Article 1

Landlord’s Fair Market Rent Notice

 

Section 3.03(c)

Late Penalty Date

 

Exhibit C

Lease Year

 

Article 1

Legal Requirement

 

Section 9.03

Letter of Credit

 

Article 14

Limited Landlord Services

 

Section 4.02(b)

Measurement Standard

 

Section 2.01(e)

 

--------------------------------------------------------------------------------


 

Mortgage

 

Section 15.01

Mortgagee

 

Section 15.01

Normal Business Hours

 

Exhibit E

Operating Costs

 

Section 4.02(a)

Operating Expenses

 

Section 7.01

Original Address of Landlord

 

Article 1

Original Address of Tenant

 

Article 1

Parking Allotment

 

Section 2.01(f)

Parking Facilities

 

Section 2.01(f)

Parking Garage

 

Section 2.01(f)

Permitted Animals

 

Section 9.01(b)

Permitted Uses

 

Article 1

Premises

 

Article 1

Prime Rate

 

Section 4.04

Property

 

Article 1

Real Estate Professional

 

Section 3.03(d)

Regular Elevator Service Hours

 

Exhibit E

Related Party Transfer

 

Section 12.03

Related Party Transferee

 

Section 12.03

Reletting Expenses

 

Section 13.02(a)

Rent

 

Section 4.02(a)

Restoration Areas

 

Section 11.01

Rooftop Communications Equipment

 

Section 9.12(a)

Rooftop Equipment

 

Section 9.12(a)

Rules and Regulations

 

Section 9.07

Security Deposit

 

Article 1

Sublease

 

Section 12.05

Substantial Completion

 

Exhibit C

Substantial Completion Date

 

Exhibit C

Taxes

 

Section 5.02

Tenant

 

Article 1

Tenant Contractor

 

Section 10.05(c)

Tenant Delays

 

Exhibit C

Tenant Parties

 

Section 9.02

Tenant Work

 

Section 10.05(a)

Tenant Work Threshold Amount

 

Section 10.05(a)

Tenant’s Architect

 

Section 10.05(b)

Tenant’s Broker

 

Article 1

Tenant’s Default Notice

 

Section 16.02

Tenant’s Expenses

 

Section 12.05

Tenant’s Plans

 

Exhibit C

Tenant’s Pro Rata Share

 

Section 4.06

Tenant’s Property

 

Section 10.06

Term

 

Article 1

Term Commencement Date

 

Article 1

Term Expiration Date

 

Article 1

Transfer

 

Section 12.01

Transferee

 

Section 12.01

Utility Service Provider

 

Section 6.01

Utility Services

 

Section 6.01

Work Letter

 

Section 3.01

 

--------------------------------------------------------------------------------


 

Schedule 9.04(b)

 

TENANT’S LIST OF HAZARDOUS MATERIALS

 

FLAMMABLE LIQUIDS - Class IA

Diethyl ether

 

FLAMMABLE LIQUIDS - Class IB

1,4-Dioxane

2-Propanol

Acetone

Acetonitrile

Benzene

Cyclohexane

Ethanol

Ethyl acetate

Hexanes

Isopropyl ether

Methanol

Methyl ethyl ketone

2-Methyltetrahydrofuran

n-Propanol

Propyl acetate

Pyridine

t-Butanol

Tetrahydrofuran

Toluene

Methyl tert-butyl ether

1,2-Dichloroethane

 

FLAMMABLE LIQUIDS - Class IC

Nitromethane

1-Butanol

 

COMBUSTIBLE LIQUIDS - Class II

1,2-Dimethoxyethane

N,N-Dimethylformamaide

1-Octanethiol

Hexan-1-ol

2-Methoxyethyl ether

 

COMBUSTIBLE LIQUIDS - Class III

N,N-Dimethylacetamide

Dimethyl sulfoxide

Ethanolamine

Ethylene glycol

N-Methryl-2-pyrrolidone

Propylene Glycol

 

GASES - Flammable

Hydrogen

Butane

Propane

Compressed air

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

THE PROPERTY

[g79741ki17i001.gif]

--------------------------------------------------------------------------------


 

[g79741ki17ai001.jpg]

 

--------------------------------------------------------------------------------

 


 

EXHIBIT A-1

 

LOCATION OF DEDICATED SPACES

 

[g79741ki19i001.jpg]

 

--------------------------------------------------------------------------------

 


 

EXHIBIT B

 

BUILDING FLOOR PLAN SHOWING THE PREMISES

 

[g79741ki21i001.jpg]

 

--------------------------------------------------------------------------------

 


 

EXHIBIT C

 

WORK LETTER

 

THIS WORK LETTER (the “Work Letter”) is attached to and made part of that
certain Lease (the “Lease”) by and between 480 ARSENAL GROUP LLC (“Landlord”)
and KALA PHARMACEUTICALS, INC. (“Tenant”).  The terms, definitions, and other
provisions of the Lease are hereby incorporated into this Work Letter by
reference as if set forth in full.  Capitalized terms used herein but not
defined in this Work Letter shall have the meanings set forth in the Lease.  In
connection with the execution of the Lease, Landlord and Tenant hereby agree as
follows:

 

A.                                    Additional Definitions.  Each of the
following terms shall have the meaning stated immediately after it:

 

1.                                      Base Building Work:  The work to be done
by Landlord at its sole cost to provide the Premises in a “shell” condition,
including (a) the elevators (both passenger and freight), the structural system,
exterior walls, and windows of the Building, (b) the mechanical, plumbing,
electrical, gas, water, sanitary, data, and other common Building systems
extended to the Premises (but not including any distribution facilities or
appurtenances or any other portion of any Building system within the Premises),
(c) a sheltered loading dock, and (d) the common areas of the Building necessary
for reasonable access to, and use of, the Premises for the normal conduct of
Tenant’s business therein, all as shown and described more particularly on the
Base Building Plans and Specifications listed on Exhibit C-1 attached hereto and
incorporated herein by reference or identified as Landlord’s responsibility on
Exhibit C-3 attached hereto and incorporated herein by reference.

 

2.                                      Force Majeure:  The occurrence of any of
the following events or circumstances: (i) strikes, lockouts, or labor disputes
not attributable to the failure of the party claiming the benefit of a delay due
to “Force Majeure” or any of its contractors (of any tier) to perform their
obligations under any applicable labor contract or law; (ii) inability to obtain
labor or materials, or reasonable substitutes therefor; (iii) acts of God,
governmental action, condemnation, civil commotion, terrorism, riots,
insurrection, war, fire, or other casualty; (iv) trouble in obtaining fuel,
electricity, water, sewer, or telecommunication services or supplies from
sources from which they are usually obtained, provided the party experiencing
such trouble shall have used reasonable efforts to procure alternative sources;
or (v) other conditions similar to those hereinabove enumerated beyond the
reasonable control of the party obligated to perform.  In order to claim the
benefit of a delay due to “Force Majeure”, the party experiencing such event or
circumstance must (a) notify the other party within a reasonable time period
after such delay commences, and (b) use all reasonable and diligent efforts to
minimize the duration of such delay and the effect of the delay upon the
progress of construction of its respective work as described in this Work
Letter.

 

3.                                      Initial Tenant Work:  Collectively, the
improvements which Tenant wishes to make to the Premises, in addition to or in
excess of the Base Building Work, to prepare the same for use and occupancy by
Tenant for the Permitted Uses.  Landlord shall cause its architect to prepare,
at no cost to Tenant, a preliminary test fit plan of the Premises (which plan,
if prepared prior to the execution of the Lease, shall be attached hereto as
Exhibit C-2 and incorporated herein by reference).  The Initial Tenant Work
shall be shown in detail on the Tenant’s Plans.

 

4.                                      Landlord’s Allowance:  An amount not to
exceed One Hundred Twenty-Five ($125.00) Dollars per rentable square foot of
area in the Premises, or a total of Eight Million Two Hundred Fifty-Six Thousand
Five Hundred ($8,256,500.00) Dollars, to be paid by Landlord towards the cost of
design and

 

--------------------------------------------------------------------------------


 

construction of the Initial Tenant Work, which amount shall be paid in the
manner provided in this Work Letter.  In addition to providing Landlord’s
Allowance, Landlord shall pay up to the sum of Six Thousand Six Hundred Five
($6,605.00) Dollars towards the cost of the one additional test fit plan
prepared for Tenant by Tenant’s Architect.

 

5.                                      Landlord’s Representative: Mark
Deschenes or any other representative appointed by Landlord of which Tenant is
notified in accordance with the notice provisions of the Lease.  Landlord’s
Representative shall be available to meet and consult with Tenant at the
Building as Landlord’s representative respecting the matters which are the
subject of this Work Letter and shall, as between Landlord and Tenant, have the
power to legally bind Landlord with respect to notices from Landlord making
requests for and approving changes, giving approval of plans or work, or
otherwise giving directions to Tenant under this Work Letter.

 

6.                                      Punchlist:  The list prepared by Tenant
and Landlord in the manner described in Paragraph C.3(j) below.

 

7.                                      Space Plan:  A preliminary, detailed
single-line space plan for the construction of all of the Initial Tenant Work,
indicating or including (i) a floor layout, (ii) the location and dimensions of
all interior Tenant partitions, laboratory equipment, hoods, acid neutralization
tanks(s), and other machinery or equipment requiring a fixed connection to a
Building System, (iii) location of all electrical, plumbing and
telecommunications/data lines, pipes, cabling or conduits, (iv) all tenant
finishes and materials including carpet, paint, ceiling tiles, doors, door
frames, hardware, locksets, lighting, flooring, wall coverings, and millwork
selections, (v) layout and dimensions of all built-in or fixed-location
furniture (including benches), (vi) any machinery, equipment or other
installations known to Tenant or Tenant’s architect (or its consultants) to
require a long lead-time, and (vii) any other special requirements of Tenant. 
The Space Plan will be delivered by Tenant to Landlord within thirty (30) days
after the Date of Lease.

 

8.                                      Substantially Complete, Substantial
Completion and Substantially Completed:  The stage of construction of the Base
Building Work or the Initial Tenant Work in the Premises, as the case may be, at
which (i) such construction shall have been completed in a good and workmanlike
manner, using new (unless otherwise specified by the architect), first- class
materials, in compliance with the requirements of the Lease and all applicable
Legal Requirements, subject only to typical punchlist items and the balancing of
systems requiring seasonal adjustments, (ii) Landlord’s architect or Tenant’s
Architect (as applicable) shall have issued a Certificate of Substantial
Completion therefor, and (iii) with respect to the Initial Tenant Work, a
certificate of occupancy (temporary or permanent) shall have been issued
therefor by the Town of Watertown (the “Certificate of Occupancy”) permitting
Tenant’s use and occupancy of the Premises for the Permitted Uses.

 

9.                                      Substantial Completion Date:  The date
on which Substantial Completion occurs.

 

10.                               Tenant’s Architect:  An architect registered
and in good standing in The Commonwealth of Massachusetts and experienced in the
construction of tenant space improvements in buildings in the greater Boston
area for use for the Permitted Uses, who shall be approved in writing in advance
by Landlord (such approval not to be unreasonably withheld, delayed or
conditioned), and who shall be responsible for the preparation of the Space Plan
and the preparation and stamping of the Tenant’s Plans.

 

11.                               Tenant’s Contractor:  A qualified
contractor/construction manager selected by Tenant and approved by Landlord for
performance/management of the construction of the Initial Tenant Work (such
approval not to be unreasonably withheld, delayed or conditioned).

 

--------------------------------------------------------------------------------


 

12.                               Tenant’s Plans:  Collectively, the
architectural drawings, structural drawings, mechanical, electrical and plumbing
(MEP) drawings, fire protection/life safety drawings, and all other drawings,
together with the accompanying specifications, for the Initial Tenant Work, as
are required for the permitting and construction of the Initial Tenant Work, as
the same may be modified from time to time thereafter in accordance with the
provisions of Paragraph C.3(b) below.  The Tenant’s Plans shall comply with the
provisions of the Lease, all applicable Legal Requirements and Insurance
Requirements, and shall be complete and sufficiently detailed to enable Tenant
to obtain all licenses, permits and approvals (including a building permit)
required under any applicable Legal Requirement for the construction or use of
the Premises for the Permitted Uses, as well as to enable Tenant’s Contractor to
construct the Initial Tenant Work to final completion thereof.

 

13.                               Tenant’s Representative:  Mark Richardson, or
any other single individual designated by Tenant in a written notice to Landlord
(and who may be changed by Tenant at any time upon giving Landlord prior written
notice thereof in accordance with the notice provisions of the Lease), who shall
be available to meet and consult with Landlord at the Building as Tenant’s
representative respecting the matters which are the subject of this Work Letter
and who shall have the power to legally bind Tenant with respect to notices from
Tenant to Landlord making requests for and approving changes, giving approval of
plans or work, or giving directions to Landlord under this Work Letter.

 

B.                                    Base Building Work

 

1.                                      Generally.  Landlord shall construct the
Base Building Work in substantial accordance with the Base Building Plans and
Specifications listed on Exhibit C-1 attached hereto, with such changes as
Landlord may determine in its reasonable discretion, subject to the provisions
of Paragraph B.2 below.  Landlord shall perform the Base Building Work at its
sole cost and expense, in a good and workmanlike manner, using new materials of
first quality, and shall comply with applicable Legal Requirements and Insurance
Requirements.  Landlord shall, at its sole cost and expense, obtain all
licenses, permits and approvals required by any applicable Legal Requirement in
connection with the construction of the Base Building Work.  All Base Building
Work shall be completed in accordance with applicable Insurance Requirements and
in a lien-free manner.

 

2.                                      Modifications to Base Building Work. 
Landlord may modify the design of Base Building Work not yet performed as of the
Date of Lease, from time to time, so long as the Base Building Work remains
consistent with the design standards for good quality office/laboratory
buildings and any modification inside the Premises is approved in advance by
Tenant, which approval shall not be unreasonably withheld, delayed or
conditioned.  Tenant agrees to provide any such approval within seven
(7) Business Days of request therefor by Landlord.

 

3.                                      Lab Shell Specifications. Landlord shall
deliver the Premises in accordance with the Lab Shell Specifications Tenant
Landlord Matrix of Responsibility attached hereto as Exhibit C-3.  All items
identified on Exhibit C-3 with the exception of those listed there as LL Post
Delivery items (if any) shall be completed by the Landlord upon delivery of the
Premises to Tenant for the performance of the Initial Tenant Work.  The
completion of all items listed on Exhibit C-3 as LL Post Delivery items are
dependent upon coordination with Tenant’s Plans and shall be provided by
Landlord in accordance with agreed upon specifications and locations during the
performance of the Initial Tenant Work and prior to the Initial Rent
Commencement Date.  In the event that Tenant requests changes or modifications
to the Lab Shell Specifications Tenant Landlord Matrix of Responsibility
attached hereto as Exhibit C-3, which modifications result in cost savings, the
amount of such savings shall be credited against the cost of the Initial Tenant
Work.

 

--------------------------------------------------------------------------------


 

4.                                      Inspection by Tenant of Base Building
Work.  Tenant shall have the right to inspect the completed Base Building Work
in the Premises and in the common areas of the Building as of the Date of Lease,
which inspection shall occur not later than ten (10) Business Days after the
Date of Lease. Landlord and/or Landlord’s architect shall accompany Tenant
during such inspection.  Tenant shall deliver a written punchlist of incomplete
or defective Base Building Work to Landlord within ten (10) Business Days after
such inspection.  Such punchlist items shall be completed by Landlord as soon as
practicable thereafter and in any event not later than thirty (30) days
following Landlord’s receipt of such punchlist (except for such item(s) that by
its nature or due to circumstances beyond the reasonable control of Landlord
cannot be completed within such 30-day period).  This process shall be repeated
with respect to those items of work listed either on Exhibit C-3 as LL Post
Delivery items or in the Addenda attached to this Work Letter, upon the
Substantial Completion thereof.  Landlord shall have the right to dispute the
inclusion of any specific item or items on Tenant’s punchlist, which dispute
shall be resolved in accordance with the provisions of Section 16.17 of the
Lease.

 

4.                                      In addition to the Base Building Work,
Landlord agrees to perform the additional work described on the Addenda attached
to this Work Letter or to reimburse Tenant for Landlord’s portion thereof, in
the form of an allowance as set forth in such Addenda.

 

C.                                    Initial Tenant Work

 

1.                                      Generally.  Tenant, at its sole cost and
expense, but subject to the Landlord’s Allowance, shall be responsible for the
design, installation and construction of all of the Initial Tenant Work.  All
construction work and installations conducted in connection with the Initial
Tenant Work shall be done in a good and workmanlike manner using new,
first-class materials, in compliance with the provisions of the Lease and all
applicable Legal Requirements and Insurance Requirements, and shall be completed
in a lien-free manner.  Landlord shall pay up to Landlord’s Allowance towards
the cost of designing, supervising, managing and performing the Initial Tenant
Improvements in the manner hereinafter provided; all costs in excess of
Landlord’s Allowance shall be the sole responsibility of Tenant.

 

2.                                      Design of the Initial Tenant Work.

 

(a)                                 Tenant shall be solely responsible for the
preparation and completion of the Space Plan and all preliminary and final
Tenant’s Plans.  In connection with the design of the Initial Tenant Work,
Tenant and/or Tenant’s Architect shall engage only reputable and experienced
engineers registered or licensed and in good standing in the Commonwealth of
Massachusetts, who shall be subject to Landlord’s written approval (which
approval shall not be unreasonably withheld, delayed or conditioned).  Prior to
the commencement of any design work, Tenant shall provide to Landlord an
original certificate of insurance, in customary form, for Tenant’s Architect and
each engineer retained by Tenant or Tenant’s Architect in connection with the
design and/or construction of the Initial Tenant Work, which certificate shall
evidence a current professional liability insurance policy as in effect, in an
amount reasonably acceptable to Landlord.

 

(b)                                      Tenant shall deliver the Space Plan to
Landlord for its review and approval no later than thirty (30) days after the
Date of Lease.  Landlord’s Representative shall provide to Tenant within ten
(10) Business Days after receipt of the Space Plan a list of corrections and
modifications which Landlord reasonably requires to be made to the Space Plan. 
Promptly following approval of the Space Plan by Landlord, Tenant shall cause
Tenant’s Architect to prepare the preliminary Tenant’s Plans for the Initial
Tenant Work.

 

--------------------------------------------------------------------------------


 

(c)                                       Tenant shall provide to Landlord and
to Landlord’s Representative a complete set of the preliminary Tenant’s Plans
(in both hard copy and in an electronic format reasonably acceptable to
Landlord) promptly after they become available to Tenant.  Landlord shall review
the preliminary Tenant’s Plans with reasonable diligence.  Landlord shall
provide to Tenant within ten (10) Business Days after receipt of a complete set
of the preliminary Tenant’s Plans a list of corrections and modifications which
Landlord reasonably requires to be made to the Tenant’s Plans.

 

(d)                                      Tenant shall revise the preliminary
Tenant’s Plans to incorporate the corrections and modifications requested by
Landlord and shall submit final Tenant’s Plans to Landlord for its approval. 
Landlord shall review the final Tenant’s Plans as expeditiously as is reasonably
possible.  Within seven (7) Business Days after receipt by Landlord of a
complete set of the final Tenant’s Plans, Landlord shall either (a) notify
Tenant that Landlord has approved the final Tenant’s Plans, or (b) provide to
Tenant a list of corrections and modifications which Landlord reasonably
requires to be made to the Tenant’s Plans in order to render the same consistent
with either the Base Building Plans and Specifications or the preliminary
Tenant’s Plans previously approved by Landlord.  In the event Landlord returns
the Tenant’s Plans to Tenant for correction or modification, Tenant shall
diligently correct the Tenant’s Plans and re-submit them to Landlord for review
and approval pursuant to the preceding provisions of this paragraph.  The
foregoing submission process shall continue until Landlord has approved Tenant’s
Plans and upon such approval, the approved plans shall constitute the “Tenant’s
Plans.”

 

(e)                                       Throughout the approval process for
Tenant’s Plans, Tenant shall use commercially reasonable and diligent efforts to
cooperate with Landlord and/or Landlord’s architect or engineers in responding
to questions or requests for information or submissions regarding Tenant’s
design requirements for the Initial Tenant Work.  Landlord’s approval of
Tenant’s Plans (or any requested modification, amendment or alteration thereto)
shall not be unreasonably withheld, conditioned or delayed so long as such plans
do not (i) require any modification to any existing permits and approvals
obtained by Landlord in connection with the Building, (ii) involve changes to
structural components of the Building (floor penetrations typical for a lab such
as Tenant’s shall not constitute a change to a structural component of the
Building) nor involve any exterior wall penetrations, or (iii) require any
material modifications of the Building’s structure or to any of its mechanical,
electrical, plumbing, fire protection, or life-safety systems.  All construction
work proposed to be done by or on behalf of Tenant as part of the Initial Tenant
Work which requires either roof penetrations or the performance of work on the
roof of the Building shall, at Landlord’s request, be performed by or supervised
by Landlord’s roofing contractor, or by a contractor otherwise reasonably
approved by Landlord, and at Tenant’s expense, in such a way so as to not void
any roof warranties or guaranties issued or to be issued to Landlord in
connection with the initial construction of the Building.

 

(f)                                        Submission of the Tenant’s Plans to
Landlord for review and approval shall be deemed a warranty by Tenant and
Tenant’s Architect that all work described in the Tenant’s Plans (i) complies
with the provisions of the Lease and all applicable Legal Requirements and
Insurance Requirements, (ii) is in all respects compatible with the structural,
electrical, plumbing and mechanical components and systems of the Building as
shown on the Base Building Plans and Specifications, (iii) conforms to floor
loading limits specified by Landlord, and (iv) with respect to all materials,
equipment and special designs, processes, or products, does not infringe on any
patent or other proprietary rights of others.

 

--------------------------------------------------------------------------------


 

(g)                                  Tenant acknowledges that it shall be solely
responsible for the actions and omissions of its architects, engineers and
contractors (of any tier) or for delays caused by its architects, engineers or
contractors (of any tier).  The review and/or approval by Landlord or Landlord’s
architect or engineers of any plans, sketches or Tenant’s Plans submitted by
Tenant shall not (i) constitute an opinion or representation or warranty by any
approving party that the same are in compliance with the provisions of the Lease
or all applicable Legal Requirements and Insurance Requirements, or as to the
feasibility of constructing the work shown thereon, or (ii) impose on any
approving party any responsibility for a design defect or coordination of any
Tenant’s Plans with any other Tenant’s Plans, it being agreed that Tenant shall
be solely responsible for the adequacy, accuracy, and completeness of Tenant’s
Plans and the compliance of the same with the provisions of the Lease and all
applicable Legal Requirements and Insurance Requirements.

 

3.                                      Construction of the Initial Tenant Work.

 

(a)                                 Commencement.  After final approval of
Tenant’s Plans by Landlord and the delivery of the Premises to Tenant for the
performance of the Initial Tenant Work, Tenant shall proceed promptly to
commence and diligently complete construction of the Initial Tenant Work in
accordance with Tenant’s Plans and this Work Letter.  Tenant’s Contractor and
its subcontractors shall be licensed and be acceptable to and approved in
writing by Landlord, which approval shall not be unreasonably withheld,
conditioned or delayed.  Tenant shall furnish to Landlord a copy of the executed
contract and applicable detailed cost schedule (and applicable back-up material
as reasonably requested by Landlord) between Tenant and Tenant’s Contractor
covering all of Tenant’s obligations under this Work Letter.  Tenant shall use
commercially reasonable efforts to cause such work to be performed in as
efficient a manner as is commercially reasonable.

 

(b)                                 Changes to Tenant’s Plans.  Following
Landlord’s final approval of Tenant’s Plans, Tenant shall not materially modify,
amend or alter Tenant’s Plans without Landlord’s prior written approval, and
Landlord shall respond within seven (7) Business Days to Tenant’s request. 
Landlord shall not unreasonably withhold, condition or delay such approval,
subject to the provisions of Paragraph C.2(e) above, which shall also apply to
modifications, amendments or alterations of Tenant’s Plans.  Any deviation
(other than immaterial changes that do not affect the quality or nature of the
improvements or require an alteration to any Building System) from Tenant’s
Plans as approved by Landlord which is not corrected within thirty (30) days
after Landlord gives written notice thereof to Tenant, shall constitute an Event
of Default under the Lease.

 

(c)                                  Labor Relations; Exterior Work.  Tenant’s
Contractor and its subcontractors shall conduct their work and employ labor in
such manner as to maintain harmonious labor relations and to coordinate their
activities with Landlord’s contractors so as not to interfere with Landlord or
any other tenant or occupant of the Building.  Any work to be performed outside
of the Premises shall be coordinated with Landlord, and shall be subject to
reasonable scheduling requirements of Landlord.

 

(d)                                 Permits and Approvals.  Tenant shall obtain
all building and other permits and approvals necessary to perform the
construction and installation of the Initial Tenant Work prior to the
commencement of such work.  The Initial Tenant Work shall not require any
modification to any existing permits and approvals obtained by Landlord in
connection with the Building.

 

--------------------------------------------------------------------------------


 

(e)                                  Prior to Commencing the Initial Tenant
Work.  Prior to commencing construction of the Initial Tenant Work, Tenant shall
deliver to Landlord (in addition to any other requirements under the Lease) the
following:

 

i.                                          The address of Tenant’s Contractor,
and the names of the primary subcontractors Tenant’s Contractor intends to
engage for the construction of the Initial Tenant Work, and Notices of
Identification from each such entity pursuant to M.G.L. c.254, §4;

 

ii.                                       A schedule for the construction of the
Initial Tenant Work, showing the commencement date, the estimated Substantial
Completion Date, and the estimated date of final completion;

 

iii.                                    Certificates of insurance evidencing
that Tenant and Tenant’s Contractor have in effect (and shall maintain at all
times during the course of the construction of Initial Tenant Work hereunder)
the insurance coverages required under the Lease.  Upon request, Tenant shall
provide certificates of insurance from such subcontractors as are requested by
Landlord; and

 

iv.                                   An executed copy of the applicable
building permit(s) and any other licenses, permits and approvals required by
applicable Legal Requirements for the performance of such work.

 

(f)                                   Trash; Contractor Parking.  During the
construction of the Initial Tenant Work, trash relating to the Initial Tenant
Work shall be removed from the Building on a regular basis, at Tenant’s sole
cost and expense, so as to leave the Premises in a safe condition.  No trash or
other debris or other waste may be deposited at any time outside the Premises or
Building (other than in a dumpster provided for such purpose)by Tenant or its
contractor, but if such is done, Landlord may remove it at Tenant’s expense. 
Tenant shall be responsible for ensuring that Tenant’s Contractor and its
subcontractors and their respective employees park on the Land only in the areas
reasonably designated by Landlord for such use.

 

(g)                                  Storage; Release and Indemnity.  Storage of
the construction materials, tools and equipment of Tenant’s Contractor or any of
its subcontractors shall be confined within the Premises in an area or areas
which do not interfere with Landlord’s ability to perform the Post Delivery
items of work and which do not overload the floor of the Premises.  In no event
shall any materials or debris be stored outside of the Premises or Building
unless authorized in writing by Landlord in advance.  To the extent any of
Tenant’s equipment, fixtures, furniture, furnishings or other materials are
stored or installed in the Premises prior to the Substantial Completion of the
Base Building Work, Tenant hereby releases Landlord for any and all liability
therefor and agrees to indemnify and hold Landlord harmless from and against any
and all liability, loss, claim, cause of action, damages, cost or expense
(including, without limitation, reasonable attorneys’ fees and costs) arising
out of or in connection with loss or damage or destruction of any such
equipment, fixtures, furnishings or other materials, unless such loss, damage or
destruction is caused by the negligence or willful misconduct of Landlord or its
employees, agents or contractors.

 

(h)                                 Performance of Initial Tenant Work.  Tenant
shall comply with and perform, and shall cause Tenant’s Contractor and their
respective employees, agents, subcontractors,

 

--------------------------------------------------------------------------------


 

material suppliers and laborers to comply with and perform, all of Tenant’s
obligations under this Work Letter and the Lease to the extent applicable to the
performance of such work.  If Tenant’s construction during normal construction
hours unreasonably and materially disturbs other tenants in the Building, in
Landlord’s reasonable discretion, Landlord may require Tenant to stop
performance of those portions of the Initial Tenant Work so disturbing other
tenants during normal construction hours and to perform the same after normal
construction hours.

 

(i)                                     Substantial Completion.  Tenant shall
give Landlord at least ten (10) days’ prior notice of the anticipated
Substantial Completion Date with respect to the Initial Tenant Work.  If any of
such dates do not occur on the initially designated date, Tenant shall keep
Landlord informed of the applicable anticipated date.

 

(j)                                    Punchlist.  Within seven (7) Business
Days of Substantial Completion of the Initial Tenant Work, the parties shall
schedule a meeting(s) to jointly inspect the Initial Tenant Work in order to
identify those incomplete items or unfinished details that will be part of the
punchlist for the Initial Tenant Work.  Such Punchlist items shall be completed
by Tenant as soon as practicable thereafter and in any event not later than
thirty (30) days following the preparation of the applicable Punchlist (except
for such item(s) that by its nature or due to circumstances beyond the
reasonable control of Tenant cannot be completed within such 30-day period).

 

(k)                                 Final Completion.  Upon final completion of
the Initial Tenant Work, Tenant shall furnish Landlord:

 

i.                                          A permanent and unconditional
Certificate of Occupancy issued by the Town of Watertown and all other
governmental approvals, if any, necessary to permit the use and occupancy of the
Premises for the Permitted Uses;

 

ii.                                       A notarized affidavit from Tenant’s
Contractor that all amounts due for work done and materials furnished in
completing the Initial Tenant Work have been paid;

 

iii.                                    Final releases of liens reasonably
satisfactory in form and substance to Landlord from Tenant’s Architect, such
engineers engaged by Tenant’s architect as are designated by Landlord, Tenant’s
Contractor, and all subcontractors or material suppliers that have been involved
in the performance of the Initial Tenant Work; and

 

iv.                                   Two (2) complete sets of as-built plans
(one (1) reproducible CAD file) and specifications covering all of the Initial
Tenant Work, including all changes or modifications made to the final Tenant’s
Plans as initially approved by Landlord.

 

(l)                                     Damage to Base Building.  Tenant shall,
at its sole cost and expense, promptly repair any damage to the Building caused
by Tenant or its contractors (of any tier) during performance of the Initial
Tenant Work, including patching and painting the finishes of the Building where
so damaged, all of which work shall be done to Landlord’s reasonable
satisfaction.  Tenant shall also be responsible for the cost of any alterations
to the Building required as a result of the Initial Tenant Work.

 

--------------------------------------------------------------------------------


 

(m)                             Indemnity.  Tenant shall indemnify and hold
harmless Landlord, its agents, and employees from and against any and all costs,
expenses, damages, losses, claims or liabilities, including, but not limited to,
reasonable attorneys’ fees and costs, which arise out of, are occasioned by, or
are in any way attributable to either (i) the design of any portion of the
Initial Tenant Work or (ii) the performance by Tenant or Tenant’s Contractor or
any of its subcontractors of any portion of the Initial Tenant Work.

 

4.                                      Payment of Costs for Initial Tenant
Work; Landlord’s Allowance.

 

(a)                                 Subject to the Landlord’s Allowance set
forth herein, Tenant shall pay all of the costs and expenses of the Initial
Tenant Work (which cost shall include, without limitation, the costs of
construction, the cost of permits and permit expediting, and all architectural
and engineering services obtained by Tenant in connection therewith).  The
Landlord’s Allowance may be utilized for (i) so-called “hard” costs of the
Initial Tenant Work pursuant to Tenant’s Plans, together with costs and expenses
related to data/telecommunications cabling and signage at the Property,
(ii) so-called “soft” costs, including architectural and design costs, and
construction management fees, and (iii) up to twenty (20%) percent of Landlord’s
Allowance may be used for moving expenses, outside legal fees and expenses
associated with Tenant’s initial occupancy of the Premises, and Tenant’s
furniture, fixtures and equipment, or to offset against installments of Base
Rent as the same become due and payable hereunder (provided that Tenant notifies
Landlord of its intent to so offset and the amount of each offset against an
installment of Base Rent) not less that fifteen (15) days prior to the date such
installment of Base Rent is due and payable under the Lease).  Tenant shall
engage a professional project management team to supervise the construction of
the Initial Tenant Work; accordingly, Landlord shall not charge any construction
supervision fee; but if Tenant fails to so engage a professional project
management team, then Landlord shall be entitled to a construction supervision
fee equal to 3% of the hard costs of construction of the Initial Tenant Work,
payable out of the Landlord’s Allowance.

 

(b)                                 So long as Tenant is not in default of the
Lease beyond any applicable notice and cure period, payment of the Landlord’s
Allowance shall be paid by Landlord to Tenant, based upon requests for payment
submitted by Tenant not more often than monthly and approved by Landlord
(Landlord agreeing that if a default is subsequently cured within the time
frames set forth in the Lease payment of the Landlord’s Allowance shall be made
as otherwise set forth herein).  Each request for payment shall be accompanied
by a written certification by Tenant’s Architect to Landlord, in form and
content reasonably satisfactory to Landlord, that all work up to the date of the
request for payment has been completed, along with the releases (partial or
complete) of liens from Tenant’s Contractor and all subcontractors and materials
suppliers for all work done and materials furnished up to the date of Tenant’s
request for payment, along with any other supporting documentation reasonably
required by Landlord in connection therewith.  Landlord shall pay to Tenant,
within thirty (30) days after submission of such items to Landlord, an amount
equal to Landlord’s pro-rata share of the approved amount of each such request
for payment.  “Landlord’s pro-rata share” shall mean the percentage that the
Landlord’s Allowance bears to the total cost of the Initial Tenant Work. 
Landlord’s pro-rata share may be reviewed and reasonably recalculated by
Landlord from time to time and upon any cumulative upgrade/change orders to the
Initial Tenant Work, the necessary credits or payments shall be made by either
Landlord or Tenant to bring the amount paid under the Landlord’s Allowance into
compliance with the revised pro-rata share.  Any and all costs for the
construction of the Premises above the Landlord’s Allowance shall

 

--------------------------------------------------------------------------------


 

be paid by Tenant to the applicable contractors, subcontractors, and material
suppliers.  Landlord reserves the right to make any payment (or portion thereof)
of the Landlord’s Allowance payable jointly to Tenant and Tenant’s Contractor
(or a subcontractor or supplier) or directly to Tenant’s Contractor or such
subcontractor or supplier.

 

(c)                                  In the event that Tenant elects not to
build out or otherwise complete for initial occupancy (whether by Tenant or a
subtenant) any portion of the Premises as part of the Initial Tenant Work, and
there remains any amount of Landlord’s Allowance unexpended upon the final
completion of the Initial Tenant Work, then Tenant shall have the right
thereafter at any time during the Term to draw down (in accordance with the
provisions of this Paragraph C.4) such unexpended balance of Landlord’s
Allowance to be applied towards the cost of the Tenant Work later performed to
prepare such portion of the Premises for initial occupancy.  However, if the
entire Premises is prepared for initial occupancy as part of the Initial Tenant
Work, Landlord shall have no obligation to make any disbursement from Landlord’s
Allowance more than (3) months after the final completion of the Initial Tenant
Work.

 

5.                                      Coordination with Landlord’s Work.

 

(a)                                 Tenant acknowledges that its contractors
will be performing the Initial Tenant Work while Landlord is performing portions
of the Base Building Work within the Premises and other portions of the
Building.  Each party shall cooperate as reasonably requested by the other party
so that the work of the other party may be performed in a timely and efficient
manner; provided, however, that where scheduling or other conflicts exist and
cannot be resolved to the parties’ reasonable satisfaction, priority shall be
given to the performance of the Base Building Work over the Initial Tenant
Work.  Without limitation and notwithstanding the foregoing, Tenant shall not
allow Tenant’s Contractor or any of its subcontractors to be in labor disharmony
with Landlord’s Contractor and its sub-contractors, or to damage, interfere with
or impede the Base Building Work (any such labor disharmony, damage,
interference or impedance which occurs and which continues for more than
twenty-four (24) hours after written notice thereof shall be a “Construction
Interference”).  Should any Construction Interferences occur, then
notwithstanding anything herein or in the Lease to the contrary, the same shall
constitute a Tenant Delay and Tenant shall be responsible for all costs,
damages, claims, losses and liabilities suffered by Landlord arising out of any
such Construction Interferences.

 

(b)                                 In furtherance of assuring coordination of
the work of Tenant’s Contractor and its subcontractors with Landlord’s work of
constructing the Base Building (and the work of other tenants in the Building),
Tenant shall advise Landlord reasonably in advance of the activities of Tenant’s
Contractor and its subcontractors and Landlord will prepare a coordination plan
with appropriate schedules to accommodate equitably the reasonable needs of all
parties whose activities need to be coordinated.  Landlord and Tenant shall
cause their respective contractors to cooperate in implementing such plan to the
end that the work of both may be effected in a timely, efficient and
cost-effective manner.  Any requirements of Tenant’s Contractor for services
from Landlord or Landlord’s contractor, such as hoisting, electrical or
mechanical needs, shall be paid for in advance by Tenant and arranged between
Tenant’s Contractor and Landlord or Landlord’s contractor at the rates then
charged by Landlord or Landlord’s contractor. Tenant acknowledges that all other
tenants requiring the use of freight elevators and temporary hoists shall have
joint access to such facilities and that the parties shall use reasonable
efforts to coordinate such joint access to avoid conflicts, provided, however,
that in the event of any conflicts,

 

--------------------------------------------------------------------------------


 

Tenant shall be not be entitled to more than Tenant’s Pro Rata Share compared to
the pro rata shares of those tenants who have need for the services and
equipment in question, on a daily basis, of access to and use of such
facilities.

 

--------------------------------------------------------------------------------


 

Addenda to Exhibit C - Work Letter

 

In addition to the Landlord work outlined in the Exhibit C-3 “Shell
Specifications- Tenant Landlord Matrix of Responsibility”, Landlord agrees to
perform the following additional scope(s) of work, or reimburse Tenant for
Landlord’s portion thereof, in the form of an Allowance, as outlined below.

 

1.              Hydraulic Dock Lift — Landlord will provide a hydraulic lift
within Tenant’s loading area. Final selection of model and location to be
coordinated with Tenant’s design process.

 

1.              Allowance of $25,000

 

2.              Intercommunicating Lab Zone Stairwell — Landlord will provide an
intercommunicating stair located in the northeast portion of the Tenant’s
premises to provide contiguous access between mezzanine level laboratory space
and the future 1st floor lab space. Final design and location to be coordinated
with Tenant’s design & subject to Landlord approval.

 

1.              Allowance of $75,000-$90,000

 

3.              Roof Level Ductwork — Landlord will grant permission for Tenant
to install roof level ductwork to accommodate distribution to portions of the
premises located in the Mezzanine. Landlord agrees to reimburse Tenant for a
portion of the roof level ductwork, subject to final approval of location, plans
and pricing.

 

1.              Allowance of $55,000-$70,000

 

4.              pH Neutralization Concrete Pit - Landlord will sawcut, excavate,
form and pour the concrete pit for the future Tenant. Final location to be
coordinated with Tenant’s final design.

 

1.              Allowance of $30,000

 

5.              Fit Plan — Landlord will reimburse Tenant’s architect for an
additional fit plan. Tenant shall have a $.10/sf allowance

 

1.              Allowance of $6,605

 

6.              Mezzanine Structural Modifications — Landlord will modify a
portion of the east mezzanine space, adjacent to Tenant’s loading dock, to
accommodate required head height clearances for deliveries.

 

1.              Allowance of $15,000-$20,000

 

The above allowances ranging from $206,605 to $241,605 shall be used for the
above improvements first. Any savings realized by Tenant on the scopes of work
listed above can be used for any other portion of the Initial Tenant Work at
Tenant’s sole discretion.

 

--------------------------------------------------------------------------------


 

EXHIBIT C-1

 

LIST OF BASE BUILDING PLANS AND SPECIFICATIONS

 

[g79741ki27i001.jpg]

 

--------------------------------------------------------------------------------


 

[g79741ki27ai001.jpg]

 

--------------------------------------------------------------------------------


 

EXHIBIT C-2

 

PRELIMINARY TEST —FIT PLAN FOR THE PREMISES

 

[INTENTIONALLY DELETED]

 

--------------------------------------------------------------------------------


 

EXHIBIT C-3

 

LAB SHELL SPECIFICATIONS

TENANT LANDLORD MATRIX OF RESPONSIBILITY - LINX

 

 

490 Arsenal Way Watertown, MA
Boylston Properties
February 2018

 

 

 

RESPONSIBILITY

DESCRIPTION

 

Landlord

 

Tenant

 

LL Post
Delivery

BASE BUILDING AND PERMITTING

 

 

 

 

 

 

Building Core & Shell shall be LEED certified by the USGBC

 

X

 

 

 

 

Landlord to provide parking

 

X

 

 

 

 

Base Building Permits and approvals for site and Core &Shell

 

X

 

 

 

 

Permits and approval for demising and LL Lab Shell work

 

X

 

 

 

X

Permits and approvals for Tenant buildout

 

 

 

X

 

 

SITEWORK

 

 

 

 

 

 

Perimeter sidewalks, street curbs, miscellaneous site furnishings and
landscaping

 

X

 

 

 

 

Outdoor furniture for use by building occupants

 

X

 

 

 

 

Telephone and internet service to main demarcation room from local exchange
carrier

 

X

 

 

 

 

Domestic sanitary sewer connection to street

 

X

 

 

 

 

Waste sewer connection (useable by LAB)

 

X

 

 

 

X

Roof storm drainage

 

X

 

 

 

 

Primary and secondary electrical service

 

X

 

 

 

 

Gas service

 

X

 

 

 

 

Domestic water service to Building

 

X

 

 

 

 

Fire protection water service to Building

 

X

 

 

 

 

Automated gate at the East access drive, with associated controls for access to
the Tenant loading dock on the East side of the premises for Tenant bulk
deliveries.

 

x

 

 

 

x

LANDSCAPING

 

 

 

 

 

 

Complete site improvements package, including design and installation

 

X

 

 

 

 

Landscape plans to include location, species, and sizes of trees, shrubs,
groundcovers, flowering plants, ornamental flowering trees and coniferous
evergreen trees. All plantings shall be of specimen quality.

 

X

 

 

 

 

Hardscape plans shall include walkways, driveways, curbing, exterior lighting,
and non-Tenant signage. Design and site improvements materials shall be of
Class A Building quality.

 

X

 

 

 

 

STRUCTURE

 

 

 

 

 

 

Reinforced concrete slabs with live load capacity of 100 psf (typical areas)

 

X

 

 

 

 

Reinforced concrete slabs with 150 psf loading capacity in mechanical spaces

 

X

 

 

 

 

Structural enhancements for specific Tenant load requirements

 

 

 

X

 

 

 

--------------------------------------------------------------------------------


 

 

 

RESPONSIBILITY

DESCRIPTION

 

Landlord

 

Tenant

 

LL Post
Delivery

Upgrade structural reinforcing for Tenant’s vibration limitations

 

 

 

X

 

 

Typical Floor to floor height framing: 16’-0”

 

X

 

 

 

 

Column bay spacing: as designed

 

X

 

 

 

 

Structural framing dunnage above roof for Base Building equipment including LL
provided MAUI & EFs

 

X

 

 

 

X

Structural framing dunnage above roof for Tenant equipment subject to Landlord
review and approval

 

 

 

X

 

 

Framed openings for Base Building utility risers

 

X

 

 

 

 

Framed openings for common vertical mechanical shafts.

 

X

 

 

 

X as req.

Framed openings for Tenant utility risers in addition to Base Building within
pre-allocated Base Building areas subject to Landlord review and approval

 

 

 

X

 

 

Miscellaneous metals items and/or concrete pads for Base Building equipment

 

X

 

 

 

 

Miscellaneous metals items and/or concrete pads for Tenant equipment

 

 

 

X

 

 

ROOFING

 

 

 

 

 

 

Single ply TPO roofing system with rigid insulation with 20 year warranty

 

X

 

 

 

 

Roofing penetrations for Base Building equipment/systems including LL provided
MAUs & EFs

 

X

 

 

 

X

Roofing penetrations for Tenant equipment/systems, installed by Base Building
roofing subcontractor

 

 

 

X

 

 

Walkway pads to Base Building equipment

 

X

 

 

 

 

Walkway pads to Tenant equipment

 

 

 

X

 

 

Roofing alterations due to Tenant changes installed by Base Building roofing
subcontractor

 

 

 

X

 

 

EXTERIOR

 

 

 

 

 

 

Building exterior envelope

 

X

 

 

 

 

Base Building entrances

 

X

 

 

 

 

Building mounted signage and/or ground mounted exterior signage for Tenant
identification

 

(pylon signs by LL)

 

X

 

 

Loading dock overhead door

 

X

 

 

 

X

Screen enclosure for Base Building rooftop equipment incl. LL provided MAUs and
EFs

 

X

 

 

 

X

Screen enclosure for Tenant rooftop equipment (not within base building screen)

 

 

 

X

 

 

Screen enclosure for any Tenant equipment located outside premises

 

 

 

X

 

 

COMMON AREAS

 

 

 

 

 

 

Accessible main entrance. Entrance vestibules will include accessible full glass
narrow stile aluminum framed entrance doors with integrated security hardware,
and recessed walk-off grid floor.

 

X

 

 

 

 

Egress corridors on multi-tenant floors

 

X

 

 

 

 

First floor finished lobby

 

X

 

 

 

 

Core area toilet rooms. Floors and base shall be porcelain tile. Full

 

X

 

 

 

 

 

--------------------------------------------------------------------------------


 

 

 

RESPONSIBILITY

DESCRIPTION

 

Landlord

 

Tenant

 

LL Post
Delivery

height ceramic tile shall be provided on wet walls. All other wall surfaces
shall be painted drywall. Lavatory counters shall be solid surface with
under-mount vitreous china sinks, and mirror above lavatory counters to the
ceiling height. Stainless steel toilet enclosures shall be floor mounted, steel
panel construction with a stainless steel finish. Toilet room accessories shall
be similar or equal to those manufactured by Bobrick Company, all in accordance
with handicapped accessibility regulations.

 

 

 

 

 

 

Bicycle storage with male and female shower and locker room facilities adjacent
to building lobby.

 

X

 

 

 

 

Shower rooms shall utilize finishes similar to core area toilet rooms

 

X

 

 

 

 

Walls in toilet rooms, stairways, and Base Building utility rooms shall have a
final paint finish

 

X

 

 

 

 

Painted metal railings in all stairways

 

X

 

 

 

 

Interior signage for all Base Building rooms (as required by Code)

 

X

 

 

 

 

Janitor’s closets in core areas

 

X

 

 

 

 

Electrical closets in core areas. Electrical closets can be used for Tenant-
provided electrical equipment, subject to coordination with Base Building
equipment, and conformance to all Code requirements.

 

X

 

 

 

 

IDF connected to demarcation room

 

X

 

 

 

 

Demarcation room

 

X

 

 

 

 

Doors, frames, and hardware at common areas

 

X

 

 

 

 

Loading dock area accessible from Tenant Premises

 

X

 

 

 

X

 

 

x

 

 

 

x

ELEVATORS

 

 

 

 

 

 

(2) double sided common passenger elevators; 4,000 lb., 150 FPM. Each serves
main lobby Level 1 thru Level 2

 

X

 

 

 

 

One (1) Freight Elevator in Tenant premises, approximately 4,500lb with double
sided entrance serving 1st floor and Mezzanine. Actual dimensions to be
coordinated with Tenant design

 

x

 

 

 

x

WINDOW TREATMENT

 

 

 

 

 

 

Furnish and install Building Standard window treatment including blocking in
Tenant areas. Building Standard is horizontal mini-blinds, 1” wide blades,
similar or equal to those manufactured by Levelor (color TBD).

 

 

 

X

 

 

Window sills as applicable in Tenant areas

 

 

 

X

 

 

TENANT AREAS

 

 

 

 

 

 

Drywall and finishes at inside face of exterior walls (fire-rated)

 

X

 

 

 

 

Drywall and finishes at inside face of exterior walls (non fire-rated)

 

 

 

X

 

 

Finishes at Tenant side of core partitions

 

 

 

X

 

 

Tenant Premises HVAC and Plumbing Rooms

 

 

 

X

 

 

Electrical closets within Tenant Premises

 

 

 

X

 

 

Tel/data rooms for interconnection with Tenant tel/data

 

X

 

 

 

 

Tenant kitchen areas

 

 

 

X

 

 

 

--------------------------------------------------------------------------------


 

 

 

RESPONSIBILITY

DESCRIPTION

 

Landlord

 

Tenant

 

LL Post
Delivery

Modifications to core areas to accommodate Tenant requirements

 

 

 

X

 

 

Partitions, ceilings, flooring, painting, finishes, doors, frames, hardware,
millwork, casework, and build-out

 

 

 

X

 

 

Fixed or movable casework/millwork

 

 

 

X

 

 

Laboratory Equipment including, but not limited to, biosafety cabinets,
autoclaves, glasswashers, bioreactors.

 

 

 

X

 

 

Chemical Fume Hoods, bench fume hood, lab casework

 

 

 

X

 

 

Shaft enclosures for Base Building systems’ risers

 

X

 

 

 

 

Shaft enclosures for Tenant risers within allocated space in the main vertical
Base Building shafts, installed in accordance with Base Building schedule

 

X

 

 

 

X

Shaft enclosures for Tenant risers outside of the allocated space in the main
vertical Base Building shafts

 

 

 

X

 

 

All interior signage for Tenant Premises

 

 

 

X

 

 

Sound attenuation upgrades for tenant premises in order to comply with tenants
acoustical criteria and design of tenant areas

 

 

 

X

 

 

FIRE PROTECTION

 

 

 

 

 

 

Fire service entrance including fire department connection, alarm valve, and
back flow protection

 

X

 

 

 

 

Base Building area distribution piping and up-turned sprinkler heads

 

X

 

 

 

 

Stair distribution piping and sprinkler heads

 

X

 

 

 

 

Primary distribution and sprinkler heads adequate to support ordinary hazard
(with upturned heads)

 

X

 

 

 

 

All run outs, drop heads, and related equipment within Tenant Premises

 

 

 

X

 

 

Modification of sprinkler piping and head locations to suit Tenant layout and
hazard index

 

 

 

X

 

 

Specialized extinguishing systems

 

 

 

X

 

 

Pre-action dry-pipe systems (if required) within Tenant Premises

 

 

 

X

 

 

Fire extinguisher cabinets within Base Building areas

 

X

 

 

 

 

Fire extinguisher cabinets within Tenant Premises

 

 

 

X

 

 

Standpipes, distribution and hose connections within egress stairs, garage and
lobby

 

X

 

 

 

 

Additional hose connections within Tenant Premises, including distribution
piping

 

 

 

X

 

 

 

 

 

 

 

 

 

PLUMBING

 

 

 

 

 

 

Domestic water distribution within Tenant Premises including reduced pressure
backflow preventer

 

 

 

X

 

 

Domestic water service with backflow prevention, main service entrance meter and
Base Building risers

 

X

 

 

 

 

Submeter with remote reader for Tenant potable water within the Premises

 

 

 

X

 

 

Base Building restroom plumbing fixtures compliant with accessibility
requirements

 

X

 

 

 

 

 

--------------------------------------------------------------------------------


 

 

 

RESPONSIBILITY

DESCRIPTION

 

Landlord

 

Tenant

 

LL Post
Delivery

Wall hydrants within Base Building areas (where required by Code)

 

X

 

 

 

 

Non-potable water riser for lab use, including water booster system and reduced
pressure backflow preventer

 

 

 

X

 

 

Storm drainage system

 

X

 

 

 

 

Sanitary waste and vent service for Base Building areas

 

X

 

 

 

 

Sanitary waste and vent service for Tenant Premises

 

 

 

X

 

 

Hot water generation for Base Building restrooms

 

X

 

 

 

 

Two stage active pH neutralization system

 

 

 

X

 

 

Lab waste and vent pipe risers

 

 

 

X

 

 

Lab waste and vent pipe distribution serving Tenant Premises

 

 

 

X

 

 

Non-potable Hot water generation for Tenant use

 

 

 

X

 

 

Central lab air compressor

 

 

 

X

 

 

Compressed air piping risers and distribution

 

 

 

X

 

 

Central Lab vacuum system

 

 

 

X

 

 

Tepid water pipe risers

 

 

 

X

 

 

Tepid water pipe distribution in tenant spaces

 

 

 

X

 

 

RO/DI water generator

 

 

 

X

 

 

RO/DI water pipe risers

 

 

 

X

 

 

Hot water generation for tenant spaces (outside base building restrooms

 

 

 

X

 

 

NATURAL GAS

 

 

 

 

 

 

Natural gas service to Building — Intermediate Pressure 3psi min.

 

X

 

 

 

 

Natural gas service to Base Building boilers plant as necessary to support lab
MAUs and reheat

 

X

 

 

 

 

Natural gas service, pressure regulator and meter for Tenant equipment. LL to
provide tie in to gas manifold for tenant use.

 

 

 

X

 

 

Natural gas piping from Tenant meter to Tenant Premises or Tenant equipment area

 

 

 

X

 

 

Natural gas pipe distribution within Tenant Premises

 

 

 

X

 

 

HEATING, VENTILATION, AIR CONDITIONING

 

 

 

 

 

 

Central gas fired boiler plant

 

X

 

 

 

 

Hot water pipe risers

 

X

 

 

 

 

Hot water pipe distribution within Tenant Premises

 

 

 

X

 

 

BTU and flow meter from common HW loop into Tenant Premises (1 meter per
premises)

 

X

 

 

 

 

Additional BTU and flow meter to Tenant premises if required.

 

 

 

X

 

 

Reheat coils within Tenant Premises

 

 

 

X

 

 

Reheat coils within Base Building areas

 

X

 

 

 

 

Building Management System (BMS) for Base Building and LL provided including
boiler expansion, MAUs and EFs

 

X

 

 

 

X

BMS (compatible with Landlord’s system) within Tenant Premises monitoring Tenant
infrastructure

 

 

 

X

 

 

Vertical supply air duct distribution

 

X

 

 

 

X

 

--------------------------------------------------------------------------------


 

 

 

RESPONSIBILITY

DESCRIPTION

 

Landlord

 

Tenant

 

LL Post
Delivery

Supply and return air duct distribution, VAV terminals, equipment connections,
insulation, air terminals, dampers, hangers, etc. within Tenant Premises

 

 

 

X

 

 

Supply air and return duct distribution, VAV terminals, equipment connections,
insulation, air terminals, dampers, hangers, etc. within Base Building areas

 

X

 

 

 

 

Restroom exhaust for Base Building area restrooms

 

X

 

 

 

 

Electric room ventilation system for Base Building electrical closets

 

X

 

 

 

 

Electric room ventilation system for electrical closets within Tenant Premises

 

 

 

X

 

 

Sound attenuation for Base Building infrastructure including LL provided MAUs
and EFs to comply with Zoning Ordinance

 

X

 

 

 

X

Sound attenuation for Tenant equipment to comply with Zoning Ordinance

 

 

 

X

 

 

Additional/ dedicated cooling equipment for Tenant requirements

 

 

 

X

 

 

Multiple paired roof mounted DX package air handlers designed to supply approx.
250sf/T of cooling and 1.65CFM/ total usable sf of supply air to the office
premises. Air handlers shall be equipped with energy recovery systems from the
return air.

 

X

 

 

 

 

Air Handler for lab — 100% Outside air roof mounted dedicated package DX units
for tenant lab use sized for an additional +/-40,000 CFM

 

X

 

 

 

X

Central Lab Air Exhaust fans and energy recovery unit sections of the Air
Handler unit.

 

X

 

 

 

X

Boiler Capacity; (2) 3000 MBH gas boilers. Provisions for an additional (2) 3000
MBH boiler as required for additional MAU and reheat loads for lab use.

 

X

 

 

 

X

High Volume/Low Volume Fans in lobby space

 

X

 

 

 

 

High Volume/Low Volume Fans in Tenant areas

 

 

 

X

 

 

ELECTRICAL

 

 

 

 

 

 

Sound attenuation for Tenant standby generator to comply with Zoning Ordinance
if required

 

 

 

X

 

 

4000a 480V Electrical utility service to switchgear in Easte Side Electrical
room

 

X

 

 

 

X

Life safety or standby generator if needed

 

 

 

X

 

 

Provision for Tenant Emergency generator - Emergency service conduits from
generator set to building for “future tenant generator”.

 

 

 

X

 

 

Standby power distribution within Tenant Premises

 

 

 

X

 

 

Lighting and power distribution for Base Building areas

 

X

 

 

 

 

Lighting and power distribution for Tenant Premises

 

 

 

X

 

 

CT cabinet, tenant switchgear and metering for tenant electrical service (as
permitted by utility company)

 

 

 

X

 

 

Life safety emergency lighting/signage, panels and circuit breakers for Base
Building area

 

X

 

 

 

 

Life safety emergency lighting/signage for Tenant Premises

 

 

 

X

 

 

Tenant panels, transformers, etc. in addition to Base Building house

 

 

 

X

 

 

 

--------------------------------------------------------------------------------


 

 

 

RESPONSIBILITY

DESCRIPTION

 

Landlord

 

Tenant

 

LL Post
Delivery

panels for Base Building area

 

 

 

 

 

 

Allocation of power for Tenant use (w/USF):

Allocation based on a 50% office, 50% lab layout on usable square feet
Office lighting — 2
Office power — 3
Office HVAC — 5
Lab lighting — 1.5
Lab power — 8.5
Lab HVAC - 12

 

X

 

 

 

 

Automatic transfer switch for Tenant

 

 

 

X

 

 

FIRE ALARM

 

 

 

 

 

 

Base Building fire alarm system with devices within Base Building areas

 

X

 

 

 

 

Fire alarm sub panels and devices for Tenant Premises with integration into Base
Building system

 

 

 

X

 

 

Alteration to fire alarm system to facilitate Tenant program

 

 

 

X

 

 

TELEPHONE/DATA

 

 

 

 

 

 

Underground local exchange carrier service to primary demarcation room

 

X

 

 

 

 

Service from primary demarcation room to secondary demarcation room

 

 

 

X

 

 

Tenant tel/data rooms

 

 

 

X

 

 

Pathways from demarcation room directly into Tenant tel/data rooms

 

X

 

 

 

 

Tel/Data cabling from demarcation room to intermediate distribution frame rooms

 

 

 

X

 

 

Tel/Data cabling from demarcation room and/ or intermediate distribution frame
rooms to Tenant tel/data room

 

 

 

X

 

 

Fiber optic service for Tenant use

 

 

 

X

 

 

Tel/data infrastructure including, but not limited to, servers, computers, phone
systems, switches, routers, MUX panels, equipment racks, ladder racks, etc.

 

 

 

X

 

 

Provisioning of circuits and service from service providers

 

 

 

X

 

 

Audio visual systems and support

 

 

 

X

 

 

Station cabling from Tenant tel/data room to all Tenant locations, within the
suite and exterior to the suite, if needed

 

 

 

X

 

 

SECURITY

 

 

 

 

 

 

Card access at Building entries

 

X

 

 

 

 

Card access into or within Tenant Premises on separate Tenant installed and
managed system

 

 

 

X

 

 

Video camera coverage of Common Areas and building grounds

 

X

 

 

 

 

Video camera coverage of Tenant Premises on separate Tenant installed and
managed system

 

 

 

X

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

CLEANING SPECIFICATIONS FOR COMMON AREAS AND LANDLORD SERVICES

 

I.                                        COMMON AREA CLEANING

 

A.                                    Common Lavatories (i.e., for multi-tenant
floors and general common lavatories and showers)

 

Daily: (Monday through Friday, inclusive; Building Holidays excepted)

 

1.                                      Sweep and damp mop floors.

 

2.                                      Clean all mirrors, powder shelves,
dispensers and receptacles, bright work, flushometers, piping, and toilet seat
hinges.

 

3.                                      Wash both sides of all toilet seats.

 

4.                                      Wash all basins, bowls and urinals.

 

5.                                      Dust and clean all powder room fixtures.

 

6.                                      Empty and clean paper towel and sanitary
disposal receptacles.

 

7.                                      Remove waste paper and refuse.

 

8.                                      Refill tissue holders, soap dispensers,
towel dispensers, vending sanitary dispensers; materials to be furnished by
Landlord.

 

9.                                      Wash shower walls and floors.

 

10.                               A sanitizing solution will be used in all
lavatory cleaning.

 

Monthly

 

1.                                      Machine scrub lavatory floors.

 

2.                                      Wash all partitions and tile walls in
lavatories.

 

B.                                    Main Lobby, Elevators, Building Exterior,
Corridors, Stairwells, Freight Elevators, Loading Dock, Bike Storage Room, and
Other Common Areas

 

Daily: (Monday through Friday, inclusive; Building Holidays excepted)

 

1.                                      Sweep and wash all floors.

 

2.                                      Wash all rubber mats.

 

--------------------------------------------------------------------------------


 

3.                                      Clean elevators, wash or vacuum floors,
wipe down walls and doors

 

4.                                      Spot clean any metal work inside lobby.

 

5.                                      Spot clean any metal work surrounding
Building entrance doors.

 

6.                                      Remove trash from trash receptacles
daily, and pick up trash outside the Building.  Tenant shall have the right to
place trash in such trash receptacles on a daily basis.

 

7.                                      Sweep bike room floor and locker area.

 

Monthly:

 

1.                                      All resilient tile floors in public
areas to be treated equivalent to spray buffing.

 

C.                                    Window Cleaning

 

1.                                      Window of exterior walls will be washed
twice per year.

 

2.                                      Interiors of windows in the common areas
will be washed twice per year.

 

D.                                    Exterior Paved Areas

 

1.                                      Snow and ice will be removed from
exterior sidewalks, garage ramps, driveways, and private access roadways, as
necessary.

 

2.                                      Sweeping and pick up trash from exterior
sidewalks, garage ramps, driveways, and private access roadways, as necessary.

 

E.                                     Garage

 

1.                                      Sweeping and pick up trash from garage
areas.

 

2.                                      Striping, patching and repaving, as
necessary.

 

3.                                      Garage lighting fixtures shall be
maintained in good condition.  Lighting shall be provided in the garage at all
times.  Replacement of bulbs and ballasts as necessary.

 

II.                                   ELEVATORS

 

A.  The Building is served by 1 non-exclusive passenger elevators and 1
non-exclusive service elevators.

 

B.  The elevator system shall operate automatically 24 hours per day; provided,
however, that at times other than Mondays through Fridays, 7:00 a.m. to 5:00
p.m., except for

 

--------------------------------------------------------------------------------


 

Building Holidays (collectively, “Regular Elevator Service Hours”), Landlord may
secure one or more (but not all) of the passenger elevators and the service
elevator.

 

C.  The use of the service elevators will, subject to this Paragraph C, be on a
first-come, first-served basis.  Exclusive use of the service elevator shall
only be allowed during hours other than Regular Elevator Service Hours, and such
use shall be scheduled with Landlord and coordinated with the reasonable needs
of other tenants.

 

III.                              SECURITY SERVICES

 

Security services comparable to first-class office and research buildings and
garages in Watertown shall be provided, which shall initially include:

 

1.                                      Perimeter doors to the Building (other
than the loading dock and garage) will be locked and/or electrically monitored
or alarmed.  At least one point of entry will require personnel to validate
entry to anyone (whether tenants, visitors or others) requesting access to the
tenant office and lab floors.

 

2.                                      Access to the tenant office and lab
floors after Normal Business Hours will be provided by electronic card access
(or such similar device as may be technologically feasible in the future), and
may be tied into Landlord’s security, access control system.

 

3.                                      Digital video cameras will be
strategically placed to cover entries to the Building, the building perimeter,
the loading dock and the Parking Garage.

 

4.                                      The security system will be
computer-based, and door monitor events will be recorded.

 

5.                                      Tenant shall have the right to tie into
Landlord’s base building system with Tenant’s dedicated security system within
their Premises, compatible with base building system.

 

Tenant acknowledges and agrees that the foregoing security parameters are
subject to revision by Landlord from time to time.

 

Landlord shall maintain and respond to the Building security system as installed
by Landlord and shall have no obligation to respond to alarms from any
Tenant-installed security systems.  Tenant shall maintain and respond to any
security system installed by Tenant (provided that Tenant’s failure to do so
shall not be deemed a default under this Lease).  The existence of
Tenant-installed security systems is independent and unrelated to any of
Landlord’s obligations under the Lease.

 

--------------------------------------------------------------------------------


 

IV.                               COMMON AREA SERVICES

 

A.                                    Common use lavatories (with cold and
tempered domestic water) at locations provided for general use and as reasonably
required in keeping with the first-class standards of the Building.

 

B.                                    Central heat, ventilation and air
conditioning in season, at such temperatures and in such amounts as are
reasonably deemed by Landlord to be in keeping with the first-class standards of
the Building, to the common areas of the Building. Such heating and air
conditioning shall be furnished at all times; provided, however, that heat in
the common areas shall be reduced to approximately 62 degrees F during other
than Normal Business Hours during the heating season, and air conditioning in
the common areas shall be reduced to approximately 78 degrees F during other
than Normal Business Hours during the cooling season.

 

C.                                    Electric lighting service for all public
areas and special service areas of the Building in the manner and to the extent
reasonably necessary in keeping with the first-class standards of the Building. 
Lighting in the common areas shall be reduced to 66% off full lighting capacity
during other than Normal Business Hours.

 

D.                                    All Building standard fluorescent bulb and
ballast replacement, and all LED and incandescent bulb replacement, in public
areas, public lavatories, and Building stairwells.

 

E.                                     Landlord shall perform pest and vermin
control inspections and preventative measures in the common areas of the
Building and Property annually (or as otherwise determined in Landlord’s
reasonable discretion based on similar practices in office and laboratory
buildings in Watertown).

 

V.                                    BUILDING HOLIDAY/BUILDING HOURS

 

Where services described in this Exhibit are referenced as being provided at
times other than Building Holidays or only during Building hours, it shall have
the following meaning:

 

“Normal Business Hours” shall mean 8:00 a.m. to 6:00 p.m. Monday through Friday,
and 8:00 a.m. to 1:00 p.m. on Saturday, excluding the Building Holidays.

 

“Building Holidays” shall only mean New Year’s Day, Memorial Day, Independence
Day, Thanksgiving Day, Christmas.  If in case of any specific holiday mentioned
in the preceding sentence, a different day shall be observed than the respective
day mentioned, then that day which constitutes the day observed by national
banks in Boston, Massachusetts on account of said holiday shall constitute the
Building Holiday.

 

--------------------------------------------------------------------------------


 

VI.                               EXTERIOR AREAS

 

A.                                    Maintenance of landscaping and lawns in
good condition, including replacing shrubbery and plantings, as necessary.

 

B.                                    Exterior lighting shall be maintained in
good condition, and the Property shall be kept lit during the night-time hours.
Bulb replacement, as necessary

 

--------------------------------------------------------------------------------


 

EXHIBIT F

 

SHUTTLE SERVICE

 

[g79741ki35i001.jpg]

 

--------------------------------------------------------------------------------


[g79741ki35i002.jpg]

 

--------------------------------------------------------------------------------


 

[g79741ki35i003.jpg]

 

--------------------------------------------------------------------------------


 

[g79741ki35i004.jpg]

 

--------------------------------------------------------------------------------


 

EXHIBIT G

 

RULES AND REGULATIONS

 

Note:  Capitalized terms herein have the meanings set forth in Tenant’s Lease

 

1.                                      The sidewalks, driveways, entrances,
passages, courts, elevators, vestibules, stairways, corridors, halls, fire
escapes, or other parts of the Building not occupied by any tenant shall not be
obstructed by any tenant or used for any purpose other than ingress and egress
to and from the Building and/or tenant’s premises.  Landlord shall have the
right to control and operate the public portions of the Building and the
facilities furnished for common use of the tenants in such manner as Landlord
deems best for the benefit of the tenants generally (and consistent with
buildings of similar quality in the greater Boston market).

 

2.                                      No awning or other projections shall be
attached to the outside walls or windows. No curtains, blinds, shades, screens
or signs, other than those, if any, furnished by Landlord, shall be attached to,
hung in, or used in connection with any exterior window or door of the Building
without the prior written consent of Landlord.  No sign, advertisement, object,
notice or other lettering shall be exhibited, inscribed, painted or affixed on
any part of the outside or inside of the Building if visible from outside of the
Building without the prior written consent of Landlord.  Tenants shall not place
objects against glass partitions or doors or windows or adjacent to any common
space which would be unsightly from the exterior of the Building and will
promptly remove the same upon notice from Landlord.

 

3.                                      Tenants must maintain clear common
corridors, stairwells, landings, exits doors and common spaces, and internal
laboratory egress routes and exits at all times.  Tenants may not at any time
place materials or office or laboratory equipment (e.g.: filing cabinets,
photocopiers, furniture, bicycles, water/ food/coffee dispensers, coat racks,
recycling bins, freezers and refrigerators, centrifuges, biowaste boxes, or
anything else) in common corridors (nor, with respect to corridors contained
entirely within a tenant’s leased premises, so as to reduce the clear width of
such corridor below the minimum width required by applicable life safety codes),
or in stairwells, in front of exit doors, or in paths of egress.

 

4.                                      The water, toilets, wash closets, and
other base building supplied plumbing fixtures shall not be used for any
purposes other than those for which they were constructed, and no sweepings,
rubbish, cooking oils, grease, cleaning solvents, rags, chemicals, paints,
cleaning fluids, or other substances shall be put therein.  All fines,
penalties, and damages resulting from any misuse of the fixtures by a tenant
shall be borne by the tenant who, or whose servants, employees, agents,
visitors, or licensees, shall have caused the same, and Landlord in no case
shall be responsible therefor (except to the extent that Landlord’s negligence
or willful misconduct has caused the same).

 

5.                                      Except for the Initial Tenant Work and
Tenant Work permitted under the Lease, Tenants shall not drill into, or in any
way deface, any part of the Building or Premises.  Notwithstanding the
foregoing, tenant shall have the right, without Landlord’s consent, to install
wall hangings found in typical business and research offices as well as
whiteboards and similar trade fixtures

 

--------------------------------------------------------------------------------


 

and business equipment.  The use of asbestos-containing cement or other similar
asbestos-containing adhesive material is expressly prohibited.

 

6.                                      Tenants shall control the preparation of
food within the lounges or break rooms contained within their premises so that
no cooking odors leave their premises.

 

7.                                      No space in the Building shall be used
by a tenant for manufacturing of goods for sale in the ordinary course of
business, for the storage in bulk of merchandise or for the sale at auction of
merchandise, goods, or property of any kind.

 

8.                                      No tenant shall disturb or interfere
with occupants of the Building or neighboring buildings or premises or those
having business with them by making excessive or disturbing noises or
vibrations, or creating odors or noxious fumes, beyond those associated with
normal office and laboratory use.

 

9.                                      No additional locks or bolts of any kind
shall be placed upon any of the doors or windows by any tenant, nor shall any
changes be made in existing locks or the mechanism thereof without the prior
written consent of Landlord, which consent shall not be unreasonably withheld,
conditioned or delayed.  All locks for doors in tenant’s premises shall be
“building standard.” If a tenant desires to change the existing locks or the
mechanism thereof, the tenant shall first obtain the approval of Landlord (which
approval shall not be unreasonably withheld, conditioned or delayed) and then
shall provide copies of the keys to such new or changed locks to Landlord
immediately upon installing such new locks or changing the mechanism of existing
locks.  All requests for duplicate keys shall be made through Landlord and
charged to tenant.  The doors leading to the corridors or main halls shall be
kept closed during business hours except as they may be used for ingress or
egress.  Corridor doors, when not in use, shall be kept closed.  Tenants shall,
and shall cause their employees to, lock the doors to the tenant’s premises as
tenant and tenant’s employees leave at the end of each working day and after
ordinary business hours, ascertain that the doors of the building by which it
and they leave are locked securely.  Each tenant shall, upon the termination of
its tenancy, restore to Landlord all keys of stores, offices, storage, and
toilet rooms either furnished to or otherwise procured by such tenant. In the
event of the loss of any keys so furnished, such tenant shall pay to Landlord
the reasonable cost thereof.

 

10.                               Landlord reserves the right to inspect all
freight to be brought into the Building and to exclude from the Building all
freight that violates any of these rules and regulations.

 

11.                               Landlord reserves the right to exclude from
the Building at all times any person who is not known or does not give proper
and satisfactory identification to the Building management.  Tenants will comply
with any measures instituted for the security of the building which may include
the signing in or out in a register in the Building lobby after hours and on
weekends and holidays.  Each tenant shall be responsible for all persons for
whom it specifically authorizes entry into or exit out of the Building, and
shall be liable to Landlord for all acts or omissions of such persons.

 

--------------------------------------------------------------------------------


 

12.                               No tenant shall use its premises or any other
portion of the Building (a) for lodging, or for any immoral or illegal purposes;
(b) to engage in the manufacture or sale of spirituous, fermented, intoxicating,
or alcoholic beverages; or (c) to engage in the manufacture or sale of, or
permit the use of, any illegal drugs.

 

13.                               Landlord’s employees shall not perform any
work or do anything outside of their regular duties, unless under special
instruction from the management of the Building.  The special requirements of
tenants will be attended to only upon application to Landlord and, to the extent
any requirement is Tenant’s responsibility or requires payment to Landlord under
the Lease, any such special requirements shall be billed to the tenant (and paid
in accordance with the applicable provisions of the Lease) at the schedule of
charges maintained by Landlord from time to time and provided to Tenant in
advance or at such charge as is agreed upon in advance by Landlord and the
requesting tenant.

 

14.                               Canvassing, soliciting, and peddling in the
Building is prohibited and each tenant shall cooperate to prevent the same.

 

15.                               There shall not be any hand trucks used in any
tenant’s premises, or in the public halls of the Building, either by any tenant
or by jobbers or others, in the delivery or receipt of merchandise, except those
equipped with rubber tires and side guards.  Tenants shall be responsible to
Landlord for any loss or damage resulting from any deliveries to tenant.

 

16.                               Mats, boxes, trash, or other objects shall not
be placed in the public corridors or outside of the Building.  Trash shall be
stored and disposed of only in accordance with Landlord’s instructions provided
in advance to Tenant.

 

17.                               No one except Landlord and its employees and
agents shall be allowed on the roof of the Building, in utility or janitor’s
closets, or in any basement areas except those areas specifically leased to a
tenant or otherwise expressly designated for the tenant’s use.  Any access by
the Tenant to the roof of the building must be done by properly OSHA trained and
certified personnel equipped with all required safety gear appropriate for the
work being performed. Tenant to provide Landlord with written notice of roof
access.

 

18.                               No tenant shall place any sign or advertising
notice in or on any part of the Building (excluding the interior of the
Premises) except as approved in writing in advance by Landlord.

 

19.                               Movement of furniture or office equipment, or
dispatch or receipt by tenants of any bulky material, merchandise, or materials
that requires use of common elevators or stairways, or movement through the
common Building entrances or lobby, shall be restricted to such hours as
Landlord may reasonably designate, and such movement shall be subject to the
reasonable control of Landlord.

 

20.                               Landlord shall have the authority, in its
reasonable discretion, to limit the weight and prescribe the manner that safes,
file cabinets, and other heavy equipment are positioned in order to avoid
overburdening the floor load capacity of the Building.

 

--------------------------------------------------------------------------------


 

21.                               Any passenger elevators are to be used only
for the movement of persons and routine deliveries to a tenant’s premises,
unless an exception is first approved by Landlord in writing.

 

23.                               Tenants assume full responsibility for
protecting its space and its property from theft, robbery and pilferage, which
includes keeping doors locked and other means of entry to its space in the
Building closed and secured.  Landlord shall not be responsible for lost or
stolen personal property, money, or jewelry from a tenant’s premises, the common
areas, or any public areas regardless of whether such loss occurs when area is
locked against entry or not.

 

24.                               Tenants shall participate fully and shall
ensure that its employees participate fully in all safety programs, practices,
and drills, relating to emergency evacuation of the Building.  Tenants shall
ensure that its employees are appropriately instructed and informed.  Tenants
shall also cooperate and participate in all security programs reasonably
implemented by Landlord.

 

25.                               Electrical outlets in common corridors (but
not in corridors contained entirely within a tenant’s leased premises),
stairwells, and common areas of the Building are for the exclusive use of
building maintenance staff; they may not be used to energize laboratory
equipment, even temporarily.

 

26.                               Tenants are responsible for certifying
Biological Safety Cabinets upon installation, and at least annually thereafter
(in accordance with National Sanitation Foundation 49).  Tenants are responsible
for decontaminating Biological Safety Cabinets before any move or before
disposal, and for recertification after any move.  Tenant shall provide proof of
certification upon request by Landlord.

 

27.                               Landlord reserves the right to have Landlord’s
structural engineer review a tenant’s floor loads on the Building at that
tenant’s expense.

 

28.                               Discharge of industrial sewage shall only be
permitted if the tenant, at its sole expense, shall have obtained all necessary
permits and licenses therefor, including permits from state and local
authorities having jurisdiction thereof. Copies of the aforementioned documents
to be sent to Landlord

 

29.                               No smoking is permitted in the Building, or
within 25ft of any entrance to the building.  Smoking will only be permitted in
designated Smoking Areas.

 

30.                               In the event of any conflict between the
provisions of these Rules and Regulations and the provisions of a tenant’s
lease, the provisions of the lease shall govern.

 

--------------------------------------------------------------------------------


 

EXHIBIT H

 

CONSTRUCTION DOCUMENTS REQUIREMENTS

 

(a)                                 Preparation of Construction Documents. The
Construction Documents shall include the architectural, mechanical, electrical
and structural drawings and detailed specifications for Tenant Work and shall
show the work necessary to complete Tenant Work including all cutting, fitting,
and patching and all connections to the mechanical and electrical systems and
components of the Building.  Tenants leasing partial floors shall design
entrances, doors and any other elements which visually integrate with the
elevator lobbies and common areas in a manner and with materials and finishes
which are compatible with the common area finishes for such floor.  Landlord
reserves the right to reject Construction Documents which in its reasonable
opinion fail to comply with this provision; provided that Landlord delivers to
Tenant the reasonable reasons on which Landlord bases its rejection of any
Construction Documents. The Construction Documents shall include:

 

(i)                                     Major Work Information: A list of any
items or matters which might require structural modifications to the Building,
including the following:

 

(1)                                 Location and details of special floor areas
exceeding the limits of live load per square foot for which the Building is
designed (as set forth on the Base Building Construction Plans);

(2)                                 Location and weights of storage files,
batteries, HVAC units and technical areas;

(3)                                 Location of any special soundproofing
requirements;

(4)                                 Existence of any extraordinary HVAC
requirements necessitating perforation of structural members; and

(5)                                 Existence of any requirements for heavy
loads, dunnage or other items affecting the structure.

 

(ii)                                  Plans Submission: Two (2) blackline
drawings and one (1) CAD disk showing all architectural, mechanical and
electrical systems, including cutsheets, specifications and the following (as
applicable):

 

(1)                                 CONSTRUCTION PLANS:

 

·                  All partitions shall be shown; indicate ratings of all
partitions; indicate all non-standard construction and details referenced

·                  Dimensions for partition shall be shown to face of stud;
critical tolerances and dimensions shall be clearly noted

·                  All doors shall be shown on and shall be numbered and
scheduled on door schedule; indicate ratings of all doors

·                  All non-standard construction, non-standard materials and/or
installation shall be noted; equipment and finishes shall be shown and details
referenced

 

--------------------------------------------------------------------------------


 

·                  All plumbing fixtures or other equipment requirements and any
equipment requiring connection to Building plumbing systems shall be noted

 

(2)                                 REFLECTED CEILING PLAN:

 

·                  Layout suspended ceiling grid pattern in each room,
describing the intent of the ceiling working point, origin and/or centering

·                  Locate all ceiling-mounted lighting fixtures and air handling
devices including air dampers, fan boxes, etc., lighting fixtures, supply air
diffusers, down lights, special lighting fixtures, special return air registers,
and special supply air diffusers

 

(3)                                 TELECOMMUNICATIONS AND ELECTRICAL EQUIPMENT
PLAN:

 

·                  All telephone outlets required

·                  All electrical outlets required; note non-standard power
devices and/or related equipment

·                  All electrical requirements associated with plumbing fixtures
or equipment; append product data for all equipment requiring special power,
temperature control or plumbing considerations

·                  Location of telecommunications equipment and conduits

·                  Components and design of Tenant’s equipment (including
associated equipment) as installed, in sufficient detail to evaluate weight,
bearing requirements, wind-load characteristics, power requirements and the
effects on Building structure, moisture resistance of the roof membrane and
operations of pre-existing telecommunications equipment

·                  All lighting wall switches and special wall switches

 

(4)                                 DOOR SCHEDULE:

 

·                  Provide a schedule of doors, sizes, finishes, hardware sets
and ratings

·                  Non-industry standard materials and/or installation shall be
noted

 

(5)                                 HVAC:

 

·                  Areas requiring special temperature and/or humidity control
requirements

·                  Heat emission of equipment (including catalogue cuts), such
as CRTs, copy machines, etc.

·                  Special exhaust requirements - conference rooms, pantry,
toilets, etc.

·                  Any extension of system beyond demised space.

 

--------------------------------------------------------------------------------


 

(6)                                 ELECTRICAL:

 

·                  Special lighting requirements

·                  Power requirements and special outlet requirements of
equipment

·                  Security requirements

·                  Supplied telephone equipment and the necessary space
allocation for same

·                  Any extensions of tenant equipment beyond demised space

 

(7)                                 PLUMBING:

 

·                  Remote toilets

·                  Pantry equipment requirements

·                  Remote water and/or drain requirements such as for sinks, ice
makers, etc.

·                  Special drainage requirements, such as those requiring
holding or dilution tanks

 

(8)                                 ROOF:

 

Detailed plan of any existing and proposed roof equipment showing location and
elevations of all equipment.

 

(9)                                 SITE: (if applicable)

 

Detailed plan, including fencing, pads, conduits, landscaping and elevations of
equipment.

 

(10)                          SPECIAL SERVICES:

 

Equipment cuts, power requirements, heat emissions, raised floor requirements,
fire protection requirements, security requirements and emergency power.

 

(b)                                 Plan Requirements.  The Construction
Documents shall be fully detailed and fully coordinated with each other and with
existing field conditions, shall show complete dimensions, and shall have
designated thereon all points of location and other matters, including special
construction details and finish schedules.  All drawings shall be uniform size
and shall incorporate the standard electrical and plumbing symbols and be at a
scale of 1/8”=1’0” or larger.  Materials and/or installation shall be noted and
adequately specified to allow for Landlord review, building permit application,
and construction.  All equipment and installations shall be made in accordance
with industry standard materials and procedures unless a deviation outside of
industry standards is shown on the Construction Documents and approved by
Landlord, which consent shall not be unreasonably withheld, conditioned, or
delayed.  To the extent practicable, a concise description of products,
acceptable substitutes, and installation procedures and standards shall be
provided.  Product cuts must be provided and special mechanical or electrical
loads noted.  Landlord’s approval of the plans, drawings, specifications or
other submissions in respect of any work, addition, alteration or improvement to
be

 

--------------------------------------------------------------------------------


 

undertaken by or on behalf of Tenant shall create no liability or responsibility
on the part of Landlord for their completeness, design sufficiency or compliance
with requirements of any applicable laws, rules or regulations of any
governmental or quasi-governmental agency, board or authority.

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

TENANT WORK INSURANCE SCHEDULE

 

1.                                      Tenant shall be responsible for
requiring all Tenant Contractors doing construction or renovation work to
purchase and maintain such insurance as shall protect it from the claims set
forth below which may arise out of or result from any Tenant Work whether such
Tenant Work is completed by Tenant or by any Tenant Contractor or by any person
directly or indirectly employed by Tenant or any Tenant Contractor or by any
person for whose acts Tenant or any Tenant Contractor may be liable:

 

·                  Claims under workers’ compensation, disability benefit and
other similar employee benefit acts which are applicable to Tenant Work to be
performed.

·                  Claims for damages because of bodily injury, occupational
sickness or disease or death of employees under any applicable employer’s
liability law.

·                  Claims for damages because of bodily injury, or death of any
person other than Tenant’s or Tenant Contractor’s employees.

·                  Claims for damages insured by usual personal injury liability
coverage which are sustained (a) by any person as a result of an offense
directly or indirectly related to the employment of such person by Tenant or
Tenant Contractor, or (b) by any other person.

·                  Claims for damages, other than to Tenant Work itself, because
of injury to or destruction of tangible property, including loss of use
therefrom.

·                  Claims for damages because of bodily injury or death of any
person or property damage arising out of the ownership, maintenance or use of
any motor vehicle.

 

2.                                      Limits of liability shall be as required
by law or those set forth below, whichever is greater:

 

·                  Worker’s Compensation - as required by law.

·                  Employer’s Liability — limits not less than $500,000 each
accident, $500,000 disease, and $500,000 each employee.

·                  Commercial General Liability - including premises/operations
(including explosion, collapse and underground coverage if such Tenant Work
involves any underground work), elevators, independent contractors, completed
operations, and blanket contractual liability on all written contracts, all
including broad form property damage coverage, with limits not less than
$1,000,000 per occurrence, and $2,000,000 general aggregate, with $2,000,000
products and completed operations aggregate.

·                  Automobile Liability — limit not less than $1,000,000 Single
Limit (Combined) for Bodily Injury and Property Damage per occurrence

·                  Excess Liability Umbrella covering all above items —
$2,000,000.00 per occurrence.

 

--------------------------------------------------------------------------------


 

3.                                      All subcontractors for such Tenant
Contractor shall carry the same coverages and limits as specified above, unless
different limits are reasonably approved by Landlord.

 

4.                                      The foregoing policies shall contain a
provision that coverages afforded under the policies shall not be canceled or
not renewed until at least 30 days’ prior written notice has been given to
Landlord.  Certificates of insurance showing such coverages to be in force shall
be filed with Landlord prior to the commencement of any Tenant Work and prior to
each renewal. Coverage for Completed Operations must be maintained for 3 years
following completion of the work and certificates evidencing this coverage must
be provided to Landlord.

 

5.                                      The minimum A.M. Best’s rating of each
insurer shall be A-/VIII.  Landlord shall be named as an Additional Insured
under such Tenant Contractors’ Commercial General Liability, Automobile
Liability and Umbrella Liability Insurance policies.

 

--------------------------------------------------------------------------------


 

EXHIBIT J

 

FORM OF SNDA

 

SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT

 

 

MassMutual Loan No.                  

 

Massachusetts Mutual Life Insurance Company

c/o Barings LLC

One Financial Plaza

Hartford, Connecticut  06103

Attention:  Mortgage Loan Administration

 

Re:  490 Arsenal Way, Watertown, Massachusetts

 

The undersigned, Kala Pharmaceuticals, Inc., a Delaware corporation (“Tenant”),
understands that Massachusetts Mutual Life Insurance Company (“Lender”) has made
or will be making a loan (the “Loan”) to 480 Arsenal Group LLC, a Massachusetts
limited liability company (“Landlord”) secured by a mortgage or deed of trust
(the “Mortgage”) encumbering the real property (the “Property”) described on
Exhibit A, attached hereto and made a part hereof.  Tenant and Landlord entered
into a lease agreement (as amended from time to time, the “Lease”) dated
              by which Tenant leased from Landlord certain premises which
consists of 66,052 rentable square feet on the first and second floors of the
East Wing of the building located on the Property, as shown on Exhibit B of the
Lease (the “Leased Premises”), and constituting a portion of the Property. 
Tenant desires to be able to obtain the advantages of the Lease and occupancy
thereunder in the event of foreclosure of the Mortgage and Lender wishes to have
Tenant confirm the priority of the Mortgage over the Lease.

 

NOW, THEREFORE, in consideration of the mutual covenants and conditions set
forth herein, the parties hereto agree as follows:

 

1.                                      Tenant hereby subordinates all of its
right, title and interest under the Lease to the lien, operation and effect of
the Mortgage and any other mortgages (as the same may be modified and/or
extended from time to time) now or hereafter in force against the Property
granted to Lender, and to any and all existing and future advances made under
such Mortgage and any other mortgages granted to Lender.

 

2.                                      In the event that Lender becomes the
owner of the Property by foreclosure, deed in lieu of foreclosure, or otherwise,
Tenant agrees to unconditionally attorn to Lender and to recognize it as the
owner of the Property and the Landlord under the Lease.  The Lender agrees not
to terminate the Lease or disturb or interfere with Tenant’s possession of the
Leased Premises during the term of the Lease, or any extension or renewal
thereof, so long as Tenant is not in default under the Lease beyond applicable
notice, grace and cure periods, if any.

 

--------------------------------------------------------------------------------


 

3.                                      Tenant agrees to commence paying all
rents and other payments due under the Lease directly to Lender after Lender
notifies Tenant that Lender is the owner and holder of the Loan and is invoking
Lender’s rights under the Loan documents to directly receive from Tenant all
rents and other payments due under the Lease.  By making such payments to
Lender, Tenant shall be deemed to have satisfied all such payment obligations to
Landlord under the Lease.  Landlord hereby irrevocably authorizes and directs
Tenant, upon receipt from the Lender of such notice, to pay over to Lender all
rents and other payments due under the Lease and to continue to do so until
otherwise notified by Lender, without obligation to inquire regarding whether
Lender has such rights under the Loan Documents.

 

4.                                      This Agreement shall inure to the
benefit of Lender’s affiliates, agents, co-lenders and participants, and each of
their respective successors and assigns (each a “Lender Party” and collectively,
the “Lender Parties”) and to Tenant’s successors and assigns.

 

IN WITNESS WHEREOF, the parties hereto have caused this Subordination,
Non-Disturbance and Attornment Agreement to be duly executed as of the      day
of                , 2018.

 

 

TENANT:

 

 

 

 

 

KALA PHARMACEUTICALS, INC.

 

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

LANDLORD:

 

 

 

 

 

480 ARSENAL GROUP LLC

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

LENDER:

 

 

 

 

 

MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY

 

--------------------------------------------------------------------------------


 

 

By:

Barings LLC,

 

 

its investment advisor

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

--------------------------------------------------------------------------------


 

ACKNOWLEDGEMENTS FORMS TO BE USED FOR

SUBORDINATION NON-DISTURBANCE AND ATTORNMENT AGREEMENT

 

COMMONWEALTH OF MASSACHUSETTS)

                                                                      ) ss.

COUNTY OF                                               )

 

On this, the       day of                    2018, before me, the undersigned
Notary Public, personally appeared                        , in his/her capacity
as                                   of KALA PHARMACEUTICALS, INC., whose name
is signed on the preceding document, and such person acknowledged to me that
he/she signed such document voluntarily for its stated purpose.  The identity of
such person was proved to me through satisfactory evidence of identification,
which was [    ] photographic identification with signature issued by a federal
or state governmental agency, [    ] oath or affirmation of a credible witness,
or [    ] personal knowledge of the undersigned.

 

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

 

 

 

 

 

Notary Public

 

My Commissions Expires:

 

COMMONWEALTH OF MASSACHUSETTS                                         )

                                                                      ) ss.

COUNTY OF SUFFOLK                            )

 

On this, the       day of                    2018, before me, the undersigned
Notary Public, personally appeared                        , in his/her capacity
as                                   of 480 ARSENAL GROUP LLC, whose name is
signed on the preceding document, and such person acknowledged to me that he/she
signed such document voluntarily for its stated purpose.  The identity of such
person was proved to me through satisfactory evidence of identification, which
was [    ] photographic identification with signature issued by a federal or
state governmental agency, [   ] oath or affirmation of a credible witness, or
[    ] personal knowledge of the undersigned.

 

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

 

 

 

Notary Public

 

My Commissions Expires:

 

--------------------------------------------------------------------------------


 

STATE OF                                                  )

                                                                     ) ss.

COUNTY OF                                              )

 

On this, the       day of                    2018, before me, the undersigned
Notary Public, personally appeared                        , in his/her capacity
as                                   of BARINGS LLC, a Delaware  limited
liability company, whose name is signed on the preceding document, and such
person acknowledged to me that he/she signed such document voluntarily for its
stated purpose.  The identity of such person was proved to me through
satisfactory evidence of identification, which was [    ] photographic
identification with signature issued by a federal or state governmental agency,
[    ] oath or affirmation of a credible witness, or [    ] personal knowledge
of the undersigned.

 

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

 

 

 

Notary Public

 

My Commission Expires:

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

LEGAL DESCRIPTION

 

The land in Watertown, Middlesex County, Massachusetts located on Arsenal
Street, Cypress Street, Quimby Street, Laurel Street, Melendy Avenue and Nichols
Avenue, shown as Lots 3 and 4, and Parcel “E”, on a subdivision plan entitled
“Subdivision of Land in Watertown, Massachusetts” by Cubellis Saivetz
Associates, a division of Cubellis Associates, Inc., dated March 8, 2001 and
recorded with Middlesex South Registry of Deeds (the “Registry”) as Plan No. 570
of 2001.

 

Together with the benefit of an easement for passage shown as a crosshatched
area on said plan, being more particularly described in an instrument from the
Trustees of the Property of Boston and Maine Railroad to CRC Watertown, Inc.
dated September 6, 1977, recorded with the Registry in Book 13413, Page 169.

 

Together with the benefit of the reservation by the Trustees of Campanelli
Realty Trust of the right to use the above-described premises conveyed by said
Trustees to the Town of Watertown by deed dated March 7, 1986 and recorded with
the Registry in Book 17127, Page 40 for all purposes for which ways are commonly
used within the Town of Watertown in common with all those legally entitled
thereto.

 

Together with and subject to rights in the forty (40’) foot private way known as
Birch Street as set forth in the deed for “Parcel B” from BayBank Newton-Waltham
Trust Company to CRC Watertown, Inc. dated April 14, 1977 and recorded with the
Registry in Book 13181, Page 441.

 

For Landlord’s title, see Deed dated July 10, 2014 and recorded with the
Registry on July 10, 2014 in Book 63894, Page 457.

 

--------------------------------------------------------------------------------


 

EXHIBIT K

 

FORM OF ESTOPPEL CERTIFICATE

 

LEASE ESTOPPEL

 

 

MassMutual Loan No. 15618

 

Massachusetts Mutual Life Insurance Company

 

c/o Barings LLC

One Financial Plaza

Hartford, Connecticut 06103

Attention:  Mortgage Loan Administration

 

Re:  490 Arsenal Way, Watertown, Massachusetts

 

To Massachusetts Mutual Life Insurance Company:

 

The undersigned, Kala Pharmaceuticals, Inc., a Delaware corporation (“Tenant”),
understands that Massachusetts Mutual Life Insurance Company (“Lender”) has made
or will be making a mortgage loan (the “Loan”) secured by the Property described
below.  In connection with the Loan, Lender will be receiving or has received an
assignment of all leases, rents, revenues and security deposits with respect to
the Property, including Tenant’s lease, and will be acting in reliance upon
Tenant’s statements and certifications in this letter in making the Loan. 
Capitalized terms not otherwise defined herein shall be as such terms are
defined in the Lease (as hereinafter defined).

 

By signing below, Tenant, as of the date set forth below, certifies to and
agrees with Lender, its affiliates, agents, co-lenders and participants, and
each of their respective successors and assigns (each a “Lender Party” and
collectively, the “Lender Parties”) as follows:

 

1.                                      Tenant leases a portion of the
laboratory and office building located at 490 Arsenal Way, Watertown,
Massachusetts (the “Property”).

 

2.                                      The lease between Tenant and 480 Arsenal
Group LLC, a Massachusetts limited liability company (“Landlord”) regarding
Tenant’s premises, which consists of approximately          rentable square feet
on the first and second floors of the East Wing of the building located on the
Property, as shown on Exhibit B of the Lease (the “Premises”), is dated
                      and is unamended, except as follows:               
                                                                               
                                          [insert dates of lease amendments]. 
The lease together with the amendments is referred to herein as the “Lease,” and
is the complete statement of Landlord and Tenant regarding the Premises.

 

--------------------------------------------------------------------------------


 

3.                                      The Lease provides:

 

A.                                    Current monthly Base Rent:
                     ;

 

B.            Tenant’s Pro Rata Share:           ;

 

C.            Additional Rent:

 

(i)                                     Operating Expenses: Tenant’s Pro Rata
Share (Tenant’s current monthly portion, based on Landlord’s estimated Operating
Expenses:           );

 

(ii)                                  Taxes:  Tenant’s Pro Rata Share (Tenant’s
current monthly portion, based on Landlord’s estimated Taxes:           );

 

(iii)                               Other:  all other amounts payable by Tenant
under the Lease other than Base Rent.

 

D.            Rent Commencement Date:                    ;

 

E.            Termination Date (exclusive of renewal periods):
                 ;

 

F.             Renewal or Extension Terms: One (1) extension term of five
(5) Lease Years;

 

G.                                    Security Deposit: Letter of Credit in the
amount of $          ;

 

H.                                   Parking:  Parking spaces at a ratio of 3.1
parking spaces per 1,000 rentable square feet in the Premises (    parking
spaces);

 

I.                                        Parking Fees or Rent Due for Parking: 
None;

 

J.                                        There exists No Option or Right of
First Refusal to Purchase All or Any Portion of the Property, except as
hereinafter described:  None.

 

4.                                      Tenant has fully-accepted and is now in
sole possession of the Premises, except as hereinafter described:
                             .  Any construction, build-out, improvements,
alterations and additions to the Premises or the Property required to be
completed or paid for under the Lease on the part of Landlord have been
completed and paid for in accordance with the Lease and Landlord has paid to
Tenant all tenant improvement allowances, except as hereinafter
described:                                                                                                      

 

--------------------------------------------------------------------------------


 

5.                                      Tenant has not subleased all or any part
of the Premises, or assigned the Lease or any interest therein, except as
hereinafter described:                                 .

 

6.                                      The Lease is in full force and effect
and, to Tenant’s actual knowledge, there is no violation of or default under the
Lease on the part of Landlord or Tenant, except as hereinafter described:
                            .  To Tenant’s actual knowledge, there is no present
credit or offset of rent and Tenant has no knowledge of any circumstances which
would give rise to any credit or set-off against the obligation for present or
future rentals under the Lease.  All free or reduced rent, if any, provided for
in the Lease has been used except as hereinafter provided and Tenant is not
entitled to any free or reduced rent in the future:                       .

 

7.                                      There are no voluntary or involuntary
actions pending against Tenant under the bankruptcy or insolvency laws of the
United States of America, or any state thereof.

 

8.                                      Tenant has no right to terminate the
Lease, except as set forth in the Lease, and except to the extent provided by
applicable law as a result of an actual or constructive eviction of Tenant.

 

9.                                      Concurrently with any notice delivered
to Landlord, Tenant will deliver to Lender written notice (at the above address)
of any default by Landlord under the Lease.  Lender will have no obligation to
cure any default, but will have a reasonable opportunity to cure any such
default by Landlord under the Lease (to the extent provided in Section 15.01 of
the Lease) before the exercise of any rights or remedies by Tenant with respect
to such default.

 

[Signature to Follow]

 

--------------------------------------------------------------------------------


 

Date:

 

TENANT:

 

 

 

 

KALA PHARMACEUTICALS, INC.

 

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT L

 

FORM OF NOTICE OF LEASE

 

RECORDING REQUESTED BY

AND WHEN RECORDED RETURN TO:

 

 

 

 

 

 

NOTICE OF LEASE

 

In accordance with the provisions of Massachusetts General Laws, Chapter 183,
Section 4, as amended, notice is hereby given of the following described lease
(as amended, the “Lease”):

 

 

LANDLORD:                                   480 Arsenal Group LLC, a
Massachusetts limited liability company

 

 

 

 

c/o Boylston Properties

 

 

800 Boylston Street, Suite 1390

 

 

Boston, Massachusetts 02199

 

TENANT:                                          Kala Pharmaceuticals, Inc., a
Delaware corporation

 

 

 

 

100 Beaver Street, Suite 201

 

 

Waltham, Massachusetts 02453

 

DATE OF LEASE:

                                             , 2018

 

 

DESCRIPTION OF LEASED PREMISES:

A total area of 66,052 rentable square feet on the first and second floors of
the East Wing of the building situated at 490 Arsenal Way, Watertown,
Massachusetts Building (the “Building”). The Building is situated on the parcel
of land described in Exhibit A attached hereto.

 

 

LEASE TERM:

The period commencing on the Term Commencement Date and ending on the last day
of the eighth Lease (8th) Year.

 

--------------------------------------------------------------------------------


 

RIGHT OF EXTENSION:

Pursuant to the provisions of Section 3.03 of the Lease, the Tenant shall have
the right to extend the term of the Lease for one (1) Extension Term of five
(5) Lease Years, upon the terms set forth in the Lease.

 

All capitalized terms not otherwise defined herein shall have the meaning
ascribed to them in the Lease.  The Lease contains additional rights, terms and
conditions not enumerated in this instrument.  This instrument is executed
pursuant to Section 16.06 of the Lease, does not purport to include all of the
terms thereof and is not intended or deemed to amend, supplement or vary any of
the terms and provisions of the Lease.  In the event of any conflict or
inconsistency between any provision of the Lease and this Notice of Lease, the
provisions of the Lease shall govern and control.  This document may be executed
in multiple counterparts, all of which together shall constitute a single
instrument.

 

[REMAINDER OF PAGE LEFT BLANK INTENTIONALLY — SIGNATURES APPEAR ON FOLLOWING
PAGE.]

 

--------------------------------------------------------------------------------


 

EXECUTED AS A SEALED INSTRUMENT as of the       day of             , 2018.

 

 

 

 

LANDLORD:

 

 

 

480 ARSENAL GROUP LLC,

 

a Massachusetts limited liability company

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

TENANT:

 

 

 

KALA PHARMACEUTICALS, INC.,

 

a Delaware corporation

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

COMMONWEALTH OF MASSACHUSETTS

 

Suffolk, ss

 

On this      day of               , 2018, before me, the undersigned Notary
Public, personally appeared                      , in his/her capacity as
                             of 480 ARSENAL GROUP, INC., whose name is signed on
the preceding document, and such person acknowledged to me that he signed such
document voluntarily for its stated purpose.  The identity of such person was
proved to me through satisfactory evidence of identification, which was [  ]
photographic identification with signature issued by a federal or state
governmental agency, [  ] oath or affirmation of a credible witness, or [  ]
personal knowledge of the undersigned.

 

 

 

 

Notary Public

 

My Commission Expires:

 

COMMONWEALTH OF MASSACHUSETTS

 

County of              , ss

 

On this     day of                , 2018, before me, the undersigned Notary
Public, personally appeared                         , in his/her capacity as
                            of KALA PHARMACEUTICALS, INC., whose name is signed
on the preceding document, and such person acknowledged to me that he/she signed
such document voluntarily for its stated purpose.  The identity of such person
was proved to me through satisfactory evidence of identification, which was [  ]
photographic identification with signature issued by a federal or state
governmental agency, [  ] oath or affirmation of a credible witness, or [  ]
personal knowledge of the undersigned.

 

 

 

 

Notary Public

 

My Commission Expires:

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

LEGAL DESCRIPTION OF THE PROPERTY

 

The land in Watertown, Middlesex County, Massachusetts located on Arsenal
Street, Cypress Street, Quimby Street, Laurel Street, Melendy Avenue and Nichols
Avenue, shown as Lots 3 and 4, and Parcel “E”, on a subdivision plan entitled
“Subdivision of Land in Watertown, Massachusetts” by Cubellis Saivetz
Associates, a division of Cubellis Associates, Inc., dated March 8, 2001 and
recorded with Middlesex South Registry of Deeds (the “Registry”) as Plan No. 570
of 2001.

 

Together with the benefit of an easement for passage shown as a crosshatched
area on said plan, being more particularly described in an instrument from the
Trustees of the Property of Boston and Maine Railroad to CRC Watertown, Inc.
dated September 6, 1977, recorded with the Registry in Book 13413, Page 169.

 

Together with the benefit of the reservation by the Trustees of Campanelli
Realty Trust of the right to use the above-described premises conveyed by said
Trustees to the Town of Watertown by deed dated March 7, 1986 and recorded with
the Registry in Book 17127, Page 40 for all purposes for which ways are commonly
used within the Town of Watertown in common with all those legally entitled
thereto.

 

Together with and subject to rights in the forty (40’) foot private way known as
Birch Street as set forth in the deed for “Parcel B” from BayBank Newton-Waltham
Trust Company to CRC Watertown, Inc. dated April 14, 1977 and recorded with the
Registry in Book 13181, Page 441.

 

For Landlord’s title, see Deed dated July 10, 2014 and recorded with the
Registry on July 10, 2014 in Book 63894, Page 457.

 

--------------------------------------------------------------------------------